




Exhibit 10.46




























CASH AMERICA INTERNATIONAL, INC.
401(k) SAVINGS PLAN












































Amendment and Restatement
Effective January 1, 2015






--------------------------------------------------------------------------------






CASH AMERICA INTERNATIONAL, INC.
401(k) SAVINGS PLAN




Cash America International, Inc. (the “Controlling Company”) hereby amends and
restates the Cash America International, Inc. 401(k) Savings Plan (the “Plan”).


STATEMENT OF PURPOSE


A.    The Controlling Company initially adopted the Plan effective as of January
1, 1991. It was last restated effective as of January 1, 2010, and has been
amended since that date. The Plan, as set forth in this document, is generally
effective as of January 1, 2015, and is intended and should be construed as a
restatement and continuation of the Plan as previously in effect.


B.    This restatement of the Plan is intended to incorporate prior amendments
and bring the Plan into compliance with the requirements of current laws and
regulations enacted or issued prior to the adoption date of this restatement,
including, but not limited to, the invalidation of the Defense of Marriage Act.
This restatement also reflects the addition of a frozen unitized stock fund
consisting of investments in cash and shares of common stock of Enova
International, Inc., following the spinoff of Enova International, Inc. from the
Controlling Company in the form of a stock dividend.


C.    The primary purpose of the Plan is to recognize the contributions made to
the Controlling Company and its participating affiliates by employees and to
reward those contributions by providing eligible employees with an opportunity
to accumulate savings for their future security.


D.    The Controlling Company intends that the Plan be a profit sharing plan
qualified under Sections 401(a) and 401(k) of the Internal Revenue Code of 1986,
as amended.


STATEMENT OF AGREEMENT


To amend and restate the Plan with the purposes and goals described above, the
Controlling Company hereby sets forth the terms and provisions as follows:










--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
Page
ARTICLE DEFINITIONS
1


1.1
Account
1


1.2
ACP or Actual Contribution Percentage
1


1.3
ACP Tests
1


1.4
Active Participant
1


1.5
Administrative Committee
1


1.6
ADP or Actual Deferral Percentage
1


1.7
ADP Tests
1


1.8
Affiliate
1


1.9
Annual Addition
2


1.10
Before-Tax Account
2


1.11
Before-Tax Contributions
2


1.12
Beneficiary
2


1.13
Board
2


1.14
Break in Service
2


 
(a)    Plan Years Beginning Before January 1, 1996
2


 
(b)    Periods of Severance Beginning On and After January 1, 1996
2


 
(c)    Effect of Family and Medical Leave Act
3


1.15
Catch-Up Contributions
3


1.16
Code
3


1.17
Company Stock
3


1.18
Company Stock Fund
3


1.19
Compensation
3


 
(a)    Benefit Compensation
3


 
(b)    Top-Heavy Compensation
4


 
(c)    Section 415 Compensation
5


 
(d)    Key Employee and Highly Compensated Employee Compensation
5


 
(e)    Testing Compensation
5


1.20
Contributions
5


1.21
Controlling Company
5


1.22
Covered Employee
5


1.23
Deferral Election
6


1.24
Defined Benefit Minimum
6


1.25
Defined Benefit Plan
6


1.26
Defined Contribution Minimum
6


1.27
Defined Contribution Plan
6


1.28
Determination Date
6


1.29
Disability or Disabled
6


1.30
Effective Date
6


1.31
Elective Deferrals
6


1.32
Eligible Nonhighly Compensated Participant
6


1.33
Eligible Retirement Plan
6


1.34
Eligible Rollover Distribution
7




i

--------------------------------------------------------------------------------




1.35
Employee
7


1.36
Employment Date
8


 
(a)    Employed On or Before January 1, 1996
8


 
(b)    Employed After January 1, 1996
8


1.37
Enova Stock
8


1.38
Enova Stock Fund
8


1.39
Entry Date
8


1.40
ERISA
8


1.41
Forfeiture
8


1.42
Highly Compensated Employee
8


 
(a)    General Rule
8


 
(b)    Former Employees
9


 
(c)    Nonresident Aliens
9


 
(d)    Compliance with Code Section 414(q)
9


1.43
Hour of Service
9


 
(a)    General Rule
9


 
(b)    Equivalencies
10


 
(c)    Changes by Administrative Committee
10


 
(d)    Computation Period
10


1.44
Investment Committee
10


1.45
Investment Fund or Funds
10


1.46
Key Employee
10


1.47
Leave of Absence
10


1.48
Limitation Year
11


1.49
Matching Account
11


1.50
Matching Contributions
11


1.51
Maternity or Paternity Leave
11


1.52
Maximum Deferral Amount
11


1.53
Named Fiduciary
11


1.54
Non-Key Employee
11


1.55
Normal Retirement Age
11


1.56
Participant
11


1.57
Participating Company
11


1.58
Permissive Aggregation Group
11


1.59
Plan
11


1.60
Plan Year
11


1.61
Prior Plan
12


1.62
Qualified Military Service
12


1.63
Qualified Spousal Waiver
12


1.64
Related Company
12


1.65
Required Aggregation Group
12


1.66
Rollover Account
12


1.67
Rollover Contribution
12


1.68
Severance Date
12


1.69
Spouse or Surviving Spouse
12


1.70
Supplemental Account
13




ii

--------------------------------------------------------------------------------




1.71
Supplemental Contributions
13


1.72
Temporary Employee
13


1.73
Top-Heavy Group
13


1.74
Top-Heavy Plan
13


1.75
Transfer Account
13


1.76
Transfer Contributions
13


1.77
Trust or Trust Agreement
13


1.78
Trust Fund
13


1.79
Trustee
14


1.80
Valuation Date
14


1.81
Year of Eligibility Service
14


1.82
Years of Vesting Service
14


 
(a)    Aggregation Rule
14


 
(b)    Counting Periods of Severance
14


 
(c)    Pre-Break Service
15


 
(d)    Post-Break Service
15


 
(e)    Predecessor Plan
15


 
(f)    Predecessor Employer
15


 
(g)    Reemployed Veterans
15


 
(h)    Transition Rule for the 1996 Plan Year
15


ARTICLE II ELIGIBILITY
16


2.1
Initial Eligibility Requirements
16


 
(a)    General Rule
16


 
(b)    Participation on Effective Date
16


 
(c)    New Participating Companies
16


 
(d)    Predecessor Employer
16


2.2
Treatment of Interruptions of Service
17


 
(a)    Leave of Absence or Layoff
17


 
(b)    Termination before Participation
17


 
(c)    Termination after Participation
17


2.3
Change in Status
17


 
(a)    Exclusion Before Participation
17


 
(b)    Exclusion After Participation
17


 
(c)    Change to Covered Employee Status
18


2.4
Participant Information
18


ARTICLE III CONTRIBUTIONS
19


3.1
Before-Tax Contributions
19


 
(a)    Generally
19


 
(b)    Deferral Elections
19


 
(c)    Catch-Up Contributions
19


3.2
Special After-Tax Contributions
21


3.3
Matching Contributions
21


 
(a)    Generally
21


 
(b)    Special Corrective Match
21


 
(c)    Matching of Catch-Up Contributions
21






iii

--------------------------------------------------------------------------------




3.4
Supplemental Contributions
22


3.5
Form of Contributions
22


3.6
Timing of Contributions
22


 
(a)    Before-Tax Contributions
22


 
(b)    Matching and Supplemental Contributions
22


3.7
Contingent Nature of Company Contributions
22


3.8
Restoration Contributions
23


 
(a)    Restoration Upon Buy-Back
23


 
(b)    Restoration of Forfeitures
23


 
(c)    Restoration Contribution
23


3.9
Reemployed Veterans
23


ARTICLE IV ROLLOVERS AND TRANSFERS BETWEEN PLANS
25


4.1
Rollover Contributions
25


 
(a)    Request by Covered Employee
25


 
(b)    Acceptance of Rollover
25


4.2
Transfer Contributions
25


 
(a)    Direct Transfers Permitted
25


 
(b)    Mergers and Spin-Offs Permitted
26


 
(c)    Establishment of Transfer Accounts
26


 
(d)    Transfer Accounts
26


4.3
Spin-Offs to Other Plans
26


ARTICLE V PARTICIPANTS’ ACCOUNTS; CREDITING AND ALLOCATIONS    
27


5.1
Establishment of Participants’ Accounts
27


5.2
Allocation and Crediting of Before-Tax, Matching, Rollover and Transfer
Contributions
27


5.3
Allocation and Crediting of Supplemental Contributions
27


 
(a)    General Provision
27


 
(b)    Per Capita Supplemental Contributions
28


 
(c)    Proportional Supplemental Contributions
28


 
(d)    Targeted Supplemental Contributions
28


 
(e)    Supplemental Matching Contributions
28


5.4
Crediting of Restoration Contributions
28


5.5
Allocation of Forfeitures
29


5.6
Allocation and Crediting of Investment Experience
29


5.7
Allocation of Adjustments Upon Changes in Capitalization
29


5.8
Good Faith Valuation Binding
29


ARTICLE VI CONTRIBUTION AND SECTION 415 LIMITATIONS AND NONDISCRIMINATION
REQUIREMENTS
30


6.1
Maximum Limitation on Elective Deferrals
30


 
(a)    Maximum Elective Deferrals Under Participating Company Plans
30


 
(b)    Return of Excess Before-Tax Contributions
30


 
(c)    Return of Excess Elective Deferrals Provided by Other Participating
Company Arrangements
30


 
(d)    Discretionary Return of Elective Deferrals
30








iv

--------------------------------------------------------------------------------




 
(e)    Return of Excess Annual Additions
30


6.2
Nondiscrimination Requirements for Before-Tax Contributions
31


 
(a)    ADP Tests
31


 
(b)    ADP or Actual Deferral Percentage
31


 
(c)    Adjustments to Actual Deferral Percentages
32


 
(d)    Multiple Plans
33


 
(e)    Separate Testing
33


 
(f)    Interpretation
33


6.3
Nondiscrimination Requirements for Matching Contributions
33


 
(a)    ACP Tests
33


 
(b)    ACP or Actual Contribution Percentage
34


 
(c)    Adjustments to Actual Contribution Percentages
34


 
(d)    Multiple Plans
36


 
(e)    Separate Testing
36


 
(f)    Interpretation
36


6.4
Order of Application
36


6.5
Code Section 415 Limitations on Maximum Contributions
36


 
(a)    General Limit on Annual Additions
36


 
(b)    Rules of Application
37


 
(c)    Compliance with Code Section 415
38


 
(d)    Combined Plan Limit
38


6.6
Construction of Limitations and Requirements
38


ARTICLE VII INVESTMENTS
39


7.1
Establishment of Trust Account
39


7.2
Investment Funds
39


 
(a)    Establishment of Investment Funds
39


 
(b)    Reinvestment of Cash Earnings
39


7.3
Participant Direction of Investments
39


 
(a)    Investment of Contributions
39


 
(b)    Investment of Existing Account Balances
40


 
(c)    Conditions Applicable to Elections
40


 
(d)    Restrictions on Investments
40


 
(e)    Sales and Purchases of Company Stock
40


 
(f)    Enova Stock Fund
41


7.4
Valuation
42


7.5
Purchase of Life Insurance
42


7.6
Voting and Tender Offer Rights with Respect to Investment Funds
42


7.7
Fiduciary Responsibilities for Investment Directions
42


7.8
Appointment of Investment Manager; Authorization to Invest in Collective Trust
42


 
(a)    Investment Manager
42


 
(b)    Collective Trust
43


7.9
Voting and Tender Offer Rights with Respect to Company Stock
43


 
(a)    Voting Rights
43


 
(b)    Tender Offer Rights
43


 
(c)    Confidentiality
43






v

--------------------------------------------------------------------------------




 
(d)    Dissemination of Pertinent Information
44


7.10
Voting and Tender Offer Rights with Respect to Enova Stock
44


 
(a)    Voting Rights
44


 
(b)    Tender Offer Rights
44


 
(c)    Dissemination of Pertinent Information
44


ARTICLE VIII VESTING IN ACCOUNTS
45


8.1
General Vesting Rule
45


 
(a)    Fully Vested Accounts
45


 
(b)    Matching Accounts
45


 
(c)    Transfer Accounts
45


8.2
Vesting Upon Attainment of Normal Retirement Age, Death or Disability
45


8.3
Timing of Forfeitures and Vesting after Restoration Contributions
45


 
(a)    Timing of Forfeitures
45


 
(b)    Reemployment and Vesting After Distribution
46


 
(c)    Reemployment and Vesting Before Any Distribution
46


8.4
Vesting after Partial Distribution
46


8.5
Amendment to Vesting Schedule
47


 
(a)    Changes to Vesting of Future Contributions
47


 
(b)    Changes to Vesting of Existing Accounts
47


ARTICLE IX IN-SERVICE WITHDRAWALS AND LOANS
48


9.1
In-Service Withdrawals
48


 
(a)    General
48


 
(b)    Election to Withdraw
48


 
(c)    Source of Withdrawal Amounts
48


 
(d)    Payment of Withdrawal
48


 
(e)    Effect of Outstanding Loan    
48


9.2
Hardship Withdrawals
48


 
(a)    Parameters of Hardship Withdrawals
48


 
(b)    Immediate and Heavy Financial Need
49


 
(c)    Necessary to Satisfy a Financial Need
49


 
(d)    Source of Withdrawal Amounts
49


 
(e)    Form of Withdrawal Amount
49


9.3
Withdrawals from Rollover Accounts
50


 
(a)    Parameters of Withdrawals
50


 
(b)    Source of Withdrawal Amounts
50


 
(c)    Form of Withdrawal Amount
50


9.4
Age 59½ Withdrawals
50


 
(a)    Parameters of Withdrawals
50


 
(b)    Source of Withdrawal Amounts
50


 
(c)    Form of Withdrawal Amount
50


9.5
Distributions and Withdrawals from Transfer Accounts
50


9.6
Withdrawals in the Event of Certain Natural Disasters of Terroristic Actions
50


 
(a)    Affected Participants
51


 
(b)    Period for Withdrawals
51




vi

--------------------------------------------------------------------------------




 
(c)    Withdrawals from Accounts other than Before-Tax or Supplemental
51


 
(d)    Withdrawals from Before-Tax Accounts
51


9.7
Loans to Participants
52


 
(a)    Grant of Authority
52


 
(b)    Nondiscriminatory Policy
52


 
(c)    Minimum Loan Amount
52


 
(d)    Maximum Loan Amount
52


 
(e)    Adequacy of Security
53


 
(f)    Rate of Interest
53


 
(g)    Crediting Loan Payments to Accounts
53


 
(h)    Remedies in the Event of Default
53


 
(i)    Leaves of Absence
54


9.8
Transition Rule
54


ARTICLE X PAYMENT OF BENEFITS FROM ACCOUNTS
55


10.1
Benefits Payable for Reasons Other Than Death
55


 
(a)    General Rule Concerning Benefits Payable
55


 
(b)    Timing of Distribution
55


 
(c)    Delay Upon Reemployment
56


10.2
Death Benefits
56


10.3
Restrictions on Distributions from Before-Tax and Supplemental Accounts
57


10.4
Forms of Distribution
57


 
(a)    Method
57


 
(b)    Direct Rollover Distributions
57


10.5
Qualified Domestic Relations Orders
58


10.6
Beneficiary Designation
58


 
(a)    General
58


 
(b)    No Designation or Designee Dead or Missing
59


10.7
Murder of Participant
59


10.8
Claims
59


 
(a)    Participant Rights
59


 
(b)    Procedure
60


 
(c)    Review Procedure
61


 
(d)    Satisfaction of Claims
62


10.9
Explanation of Rollover Distributions
62


10.10
Unclaimed Benefits
62


10.11
Recovery of Mistaken Payments
63


10.12
Recordkeeper Transition Rule
63


ARTICLE XI ADMINISTRATION
64


11.1
Administrative Committee; Appointment and Term of Office
64


 
(a)    Appointment
64


 
(b)    Removal; Resignation
64


11.2
Organization of Administrative Committee
64


11.3
Powers and Responsibility
64


 
(a)    Fiduciary Responsibilities
64


 
(b)    Other Powers
65


11.4
Delegation
66




vii

--------------------------------------------------------------------------------




11.5
Construction of the Plan
66


11.6
Assistants and Advisors
66


 
(a)    Engaging Advisors
66


 
(b)    Reliance on Advisors
66


11.7
Investment Committee
66


 
(a)    Appointment
66


 
(b)    Duties
67


11.8
Direction of Trustee
67


11.9
Bonding
67


11.10
Indemnification
67


ARTICLE XII ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
69


12.1
Controlling Company
69


 
(a)    General Responsibilities
69


 
(b)    Authority of Participating Companies
69


12.2
Administrative Committee
69


 
(a)    General Responsibilities
69


 
(b)    Allocation of Authority
69


12.3
Investment Committee
69


12.4
Trustee
70


12.5
Limitations on Obligations of Fiduciaries
70


12.6
Delegation
70


12.7
Multiple Fiduciary Roles
70


ARTICLE XIII AMENDMENT, TERMINATION AND ADOPTION
71


13.1
Amendment
71


13.2
Termination
71


 
(a)    Right to Terminate
71


 
(b)    Vesting Upon Complete Termination
71


 
(c)    Dissolution of Trust
71


 
(d)    Vesting Upon Partial Termination
72


13.3
Adoption of the Plan by a Participating Company
72


 
(a)    Procedures for Participation
72


 
(b)    Single Plan
72


 
(c)    Authority under Plan
72


 
(d)    Contributions to Plan
72


 
(e)    Withdrawal from Plan
73


13.4
Merger, Consolidation and Transfer of Assets or Liabilities
73


ARTICLE XIV TOP-HEAVY PROVISIONS
74


14.1
Top-Heavy Plan Years
74


14.2
Determination of Top-Heavy Status
74


 
(a)    Application
74


 
(b)    Special Definitions
74


 
(c)    Special Rules
75


14.3
Top-Heavy Minimum Contribution
76


 
(a)    Multiple Defined Contribution Plans
76








viii

--------------------------------------------------------------------------------




 
(b)    Defined Contribution and Benefit Plans
76


 
(c)    Defined Contribution Minimum
77


 
(d)    Defined Benefit Minimum
77


14.4
Top-Heavy Minimum Vesting
78


14.5
Construction of Limitations and Requirements
78


ARTICLE XV MISCELLANEOUS
79


15.1
Nonalienation of Benefits and Spendthrift Clause
79


 
(a)    General Nonalienation Requirements
79


 
(b)    Exception for Qualified Domestic Relations Orders
79


 
(c)    Exception for Loans from the Plan
79


 
(d)    Exception for Crimes Against the Plan
79


15.2
Headings
80


15.3
Construction, Controlling Law
80


15.4
Legally Incompetent
80


15.5
Title to Assets, Benefits Supported Only By Trust Fund
80


15.6
Legal Action
81


15.7
Exclusive Benefit; Refund of Contributions
81


 
(a)    Permitted Refunds
81


 
(b)    Payment of Refund
81


 
(c)    Limitation on Refund
81


15.8
Plan Expenses
81


15.9
Special Effective Dates
82


 
(a)    Intent of Plan
82


 
(b)    Compliance
82


15.10
Satisfaction of Writing Requirement By Other Means
82


 
 
 
SCHEDULE A
A-1


 
 
 
SCHEDULE B
B-1


 
 
 
SCHEDULE C
C-1


 
 
 
SCHEDULE D
D-1


 
 
 
SCHEDULE E
E-1








ix

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
For purposes of the Plan, the following terms, when used with an initial capital
letter, will have the meanings set forth below unless a different meaning
plainly is required by the context.


1.1    Account means, with respect to a Participant or Beneficiary, the amount
of money or other property in the Trust Fund, as is evidenced by the last
balance posted in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary. The Administrative Committee,
as required by the terms of the Plan and otherwise as it deems necessary or
desirable in its sole discretion, may establish and maintain separate
subaccounts for each Participant and Beneficiary. “Account” refers to the
aggregate of all separate subaccounts or to individual, separate subaccounts, as
may be appropriate in context.
1.2    ACP or Actual Contribution Percentage means the percentage described in
Section 6.3(b).
1.3    ACP Tests means the nondiscrimination tests described in Section 6.3.
1.4    Active Participant means, for any Plan Year (or any portion thereof), any
Covered Employee who, pursuant to the terms of Article II, has been admitted to,
and not removed from, active participation in the Plan since the last date his
employment commenced or recommenced; provided, to the extent applicable, “Active
Participant” will apply separately to each type of Contribution which has a
different eligibility requirement under Section 2.1.
1.5    Administrative Committee means the committee which will act to administer
the Plan as provided in Article XI. The Administrative Committee will be the
plan administrator, as that term is defined in Code Section 414(g), and the
administrator, as that term is defined in ERISA Section 3(16)(A). To the extent
that an Administrative Committee is not appointed, the Controlling Company may
act in lieu of the Administrative Committee.
1.6    ADP or Actual Deferral Percentage means the percentage described in
Section 6.2(b).
1.7    ADP Tests means the nondiscrimination tests described in Section 6.2.
1.8    Affiliate means, as of any date and, other than for purposes of Section
6.5, determined separately with respect to the Controlling Company and each
Related Company, (i) a Participating Company, and (ii) any company, person or
organization which, on such date, (A) is a member of the same controlled group
of corporations [within the meaning of Code Section 414(b)] as is a
Participating Company; (B) is a trade or business (whether or not incorporated)
which controls, is controlled by or is under common control [within the meaning
of Code Section 414(c)] with a Participating Company; (C) is a member of an
affiliated service group [as defined in Code Section 414(m)] which includes a
Participating Company; or (D) is required to be aggregated with a Participating
Company pursuant to regulations under Code Section 414(o). Solely for purposes
of Sections 6.5, 1.19(a)(5) and 1.19(c), the term “Affiliate” as defined in this
Section will be deemed

1

--------------------------------------------------------------------------------




to include any entity that would be an Affiliate if the phrase “more than 50
percent” were substituted for the phrase “at least 80 percent” in each place the
latter phrase appears in Code Section 1563(a)(1).
1.9    Annual Addition means the sum of the amounts described in Code Section
415(c)(2).
1.10    Before-Tax Account means the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to his Before-Tax Contributions.
1.11    Before-Tax Contributions means the amount paid by each Participating
Company to the Trust Fund at the election of Participants pursuant to the terms
of Section 3.1(a).
1.12    Beneficiary means the person(s) designated in accordance with Section
10.6 to receive any death benefits that may be payable under the Plan upon the
death of a Participant.
1.13    Board means the board of directors of the Controlling Company. To the
extent any committee of the Board has the authority to act on behalf of the
Board, an action taken by such committee will be treated as an action by the
Board. A reference to the board of directors of any other Participating Company
will specify it as such.
1.14    Break in Service will have the meaning set forth in subsection (a)
hereof, subject to the terms of subsections (b) and (c) hereof:
(a)    Plan Years Beginning Before January 1, 1996. With respect to Plan Years
beginning before January 1, 1996, any Plan Year during which such Employee fails
to complete more than 500 Hours of Service; provided, a Break in Service will
not be deemed to have occurred during any period for which the Employee is
granted a Leave of Absence if he returns to the service of an Affiliate within
the time permitted. For purposes of determining whether or not an Employee has
incurred a Break in Service, and solely for the purpose of avoiding a Break in
Service, an Employee absent from work due to a Maternity or Paternity Leave will
be credited with (i) the number of Hours of Service with which he normally would
have been credited but for the Maternity or Paternity Leave, or (ii) if the
Administrative Committee is unable to determine the hours described in clause
(i), 8 Hours of Service for each day of absence included in the Maternity or
Paternity Leave; provided, the maximum number of Hours of Service credited for
purposes of this subsection (a) will not exceed 501 hours. Hours of Service so
credited will be applied only to the Plan Year in which the Maternity or
Paternity Leave begins, unless such Hours of Service are not required to prevent
the Employee from incurring a Break in Service, in which event such Hours of
Service will be credited to the Employee in the immediately following Plan Year.
No Hour of Service will be credited due to Maternity or Paternity Leave as
described in this subsection unless the Employee furnishes proof satisfactory to
the Administrative Committee (A) that his absence from work was due to a
Maternity or Paternity Leave and (B) of the number of days he was absent due to
the Maternity or Paternity Leave.

2

--------------------------------------------------------------------------------




(b)    Periods of Severance Beginning On and After January 1, 1996. With respect
to periods of severance beginning on and after an Employee’s Employment Date, a
period of 12 consecutive months beginning on a Severance Date or anniversary of
such date, during which an Employee does not complete an Hour of Service. For
purposes of determining whether or not the Employee has incurred a Break in
Service, and solely for the purpose of avoiding a Break in Service, an Employee
absent from work due to a Maternity or Paternity Leave will not have a Break in
Service until the second anniversary of the first day of such absence from
employment, provided that the period between the first and second anniversary of
such first day of absence is not a period of service for any other purpose.
(c)    Effect of Family and Medical Leave Act. For purposes of determining
whether or not an Employee has incurred a Break in Service, and solely for the
purpose of avoiding a Break in Service, to the extent required under the Family
and Medical Leave Act of 1993 and the regulations thereunder, an Employee will
be deemed to be performing services for an Affiliate during any period the
Employee is granted leave under such Act.
1.15    Catch-Up Contributions means the additional Before-Tax Contributions
that may be made pursuant to the terms of Section 3.1(c) by Participants who
have attained age 50 by the last day of a Plan Year.
1.16    Code means the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.
1.17    Company Stock means the $.10 par value per share common stock of the
Controlling Company.
1.18    Company Stock Fund means the Investment Fund invested in Company Stock.
1.19    Compensation has the meaning set forth in subsection (a), (b), (c), (d)
or (e) hereof, whichever is applicable:
(a)    Benefit Compensation. For purposes of determining the amount of
Before-Tax Contributions pursuant to Section 3.1, determining the amount of
Matching Contributions pursuant to Section 3.3, allocating Supplemental
Contributions pursuant to Section 5.3 (other than Section 5.3(d)), and for all
other purposes except those set forth in subsections (b), (c), (d) and (e)
hereof, “Compensation” means, for any Plan Year, the total of the amounts
described in subsections (1) and (2), excluding the amounts described in
subsections (3), (4), (5), (6) and (7), determined as follows:
(1)    All amounts that are wages within the meaning of Code Section 3401(a) and
all other payments of compensation to an Employee by an Affiliate (in the course
of the Affiliate’s trade or business) for which the Affiliate is required to
furnish the Employee a written statement under Code Sections 6041(d), 6051(a)(3)
and 6052 (i.e., all amounts reportable by Affiliates as wages subject to income
tax on IRS Form W‑2); provided, such amounts will be determined without regard
to any rules that limit the remuneration included

3

--------------------------------------------------------------------------------




in wages based on the nature or location of employment or the services performed
[such as the exception for agricultural labor in Code Section 3401(a)(2)]; plus
(2)    Any elective deferral (as defined in Section 402(g)(3)), and any amount
which is contributed or deferred by an Affiliate at the election of the Employee
and which is not includable in the gross income of the Employee by reason of
Code Sections 125, 457 or 132(f)(4), including any amounts not available to an
Employee in cash in lieu of group health coverage because the Employee is unable
to certify that he has other health coverage; excluding
(3)    All amounts included in subsection (1) that consist of any reimbursements
or other expense allowances, fringe benefits (cash and noncash), moving
expenses, deferred compensation and welfare benefits (even if includable in
gross income); excluding
(4)    All amounts included in subsection (1) or (2) and not otherwise excluded
under subsection (3) that are paid on the payroll of an Affiliate that is not a
Participating Company; excluding
(5)    All amounts included in subsection (1) or (2) and not otherwise excluded
under subsection (3) or (4) that are paid after the Participant’s severance from
employment with all Affiliates, except to the extent that (A) the Compensation
is paid by the later of 2½ months after severance from employment or the end of
the Plan Year that includes the date of severance from employment, and (B) (i)
the Compensation is regular compensation for services during the Employee’s
regular working hours, or compensation for services outside the employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses or other similar payments, and the Compensation would have been paid to
the Employee prior to severance from employment if the employee had continued in
employment with an Affiliate, or (ii) the Compensation is payment for unused
accrued bona fide sick, vacation or other leave that the Employee would have
been able to use if employment had continued and the Compensation would have
been included in Compensation under the Plan if paid prior to severance from
employment. The exclusion under this subsection does not apply to payments to an
individual who does not currently perform services for an Affiliate because of
Qualified Military Service, to the extent the payments do not exceed the amounts
the individual would have received if the individual had continued to perform
services for an Affiliate rather than entering Qualified Military Service. For
purposes of this subsection, a Participant will not be considered to have a
severance from employment if, in connection with a change of employment, the
Participant’s new employer maintains the Plan with respect to the Participant;
excluding
(6)    All amounts otherwise included in Compensation pursuant to subsections
(1) through (5) that consist of any amounts paid or made available to a
Participant during the Plan Year while he is not an Active Participant;
excluding
(7)    All Compensation in excess of $200,000 (or such other limit as is
applicable for the Plan Year under Code Section 401(a)(17)).

4

--------------------------------------------------------------------------------




(b)    Top-Heavy Compensation. Solely for purposes of Section 14.3 (relating to
minimum Contributions under a Top-Heavy Plan), “Compensation” means, with
respect to a Participant for a specified period, the amounts from all Affiliates
referred to in subsections (a)(1) and (a)(2) hereof, excluding the amounts
described in subsections (a)(5) and (a)(7) hereof.
(c)    Section 415 Compensation. Solely for purposes of Section 6.5 (relating to
maximum contribution and benefit limitations under Code Section 415),
“Compensation” means, with respect to a Participant for a Limitation Year, the
total of the amounts from all Affiliates referred to in subsections (a)(1) and
(a)(2), excluding the amounts described in subsections (a)(5) and (a)(7), if
“Limitation Year” were substituted for “Plan Year.”
(d)    Key Employee and Highly Compensated Employee Compensation. Solely for
purposes of determining which Employees are Key Employees and which Employees
are Highly Compensated Employees for any applicable Plan Year, “Compensation”
means, with respect to an Employee for a specified Plan Year, the total of the
amounts from all Affiliates referred to in subsections (a)(1) and (a)(2),
excluding the amount described in subsection (a)(5).
(e)    Testing Compensation. For purposes of performing discrimination testing
to ensure compliance with Code Sections 401(a)(4), 401(k) and 401(m) and for
purposes of allocating Supplemental Contributions under Section 5.3(d),
“Compensation” generally means the total of the amounts from all Affiliates
determined under subsections (a)(1) and (a)(2), but excluding the amounts
determined under subsections (a)(5), (a)(6) and (a)(7); provided, on a Plan
Year-by-Plan Year basis, the Administrative Committee may elect to use any other
definition that satisfies the nondiscrimination requirements of Code Section
414(s).
1.20    Contributions means, individually or collectively, the Before-Tax,
Matching, Supplemental, Rollover and Transfer Contributions permitted under the
Plan.
1.21    Controlling Company means Cash America International, Inc., a Texas
corporation with its principal office in Fort Worth, Texas, and its successors
that adopt the Plan.
1.22    Covered Employee means an Employee of a Participating Company other
than:
(a)    An Employee who is a leased employee within the meaning of Code Section
414(n);


(b)    An individual classified as an independent contractor, a leased employee
or an Employee of a company that is not a Participating Company under a
Participating Company’s customary worker classification practices (whether or
not such individual is actually an Employee of a Participating Company);


(c)    An Employee who is a nonresident alien who receives no earned income from
an Affiliate that constitutes income from sources within the United States;


(d)    To the extent determined by the Controlling Company or the Administrative
Committee and set forth on Schedule E hereto (or in any other records of the
Controlling Company

5

--------------------------------------------------------------------------------




or the Administrative Committee), an individual who either (i) becomes an
Employee as a result of an acquisition of, or a merger with, one or more
companies or enterprises by an Affiliate or an acquisition of all or a portion
of the assets or business of a company or enterprise by an Affiliate, or (ii)
becomes an Employee in a division or business associated with the companies,
enterprises, assets or business described in (i); or


(e)    An Employee who is classified by a Participating Company as an intern.


1.23    Deferral Election means an election by an Active Participant directing
the Participating Company of which he is an Employee to withhold a percentage of
his current Compensation from his paychecks and to contribute such withheld
amount to the Plan as Before-Tax Contributions, pursuant to the terms of Section
3.1.
1.24    Defined Benefit Minimum means the minimum benefit level as described in
Section 14.3(d).
1.25    Defined Benefit Plan means any qualified retirement plan maintained by
an Affiliate which is not a Defined Contribution Plan.
1.26    Defined Contribution Minimum means the minimum contribution level as
described in Section 14.3(c).
1.27    Defined Contribution Plan means any qualified retirement plan maintained
by an Affiliate which provides for an individual account for each participant
and for benefits based solely on the amount contributed to the participant’s
account and any income, expenses, gains, losses and forfeitures of accounts of
other participants, which may be allocated to such participant’s account.
1.28    Determination Date means the date described in Section 14.2(b)(1).
1.29    Disability or Disabled means that a Participant is, in the opinion of
the Administrative Committee, wholly prevented from engaging in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment that can be expected to result in death or to be of long-continued
and indefinite duration. In determining whether a Participant has suffered a
Disability, the Administrative Committee or its designee may require such
medical proof as it deems necessary, including the certificate of one or more
licensed physicians selected by the Administrative Committee. The decision of
the Administrative Committee as to Disability will be final and binding.
1.30    Effective Date means January 1, 2015, the date that this restatement of
the Plan generally will be effective; provided, any effective date specified
herein for any provision, if different from the “Effective Date,” will control.
1.31    Elective Deferrals means, with respect to a Participant for any calendar
year, the total amount of his Before-Tax Contributions plus such other amounts
determined pursuant to the terms of Code Section 402(g)(3).

6

--------------------------------------------------------------------------------




1.32    Eligible Nonhighly Compensated Participant means, for a Plan Year, a
Participant who (i) is not a Highly Compensated Employee, and (ii) is taken into
account in performing the ADP or ACP Tests.
1.33    Eligible Retirement Plan means either (i) an individual retirement
account described in Code Section 408(a), (ii) an individual retirement annuity
described in Code Section 408(b) (other than an endowment contract), (iii) a
qualified trust described in Code Section 401(a) the terms of which permit the
acceptance of rollover distributions, (iv) an annuity plan described in Code
Section 403(a), (v) an annuity contract described in Code Section 403(b), (vi)
an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred from the Plan, or (vii) a Roth IRA described in Code Section
408A. This definition will also apply in the case of a distribution to a
Surviving Spouse, or to a Spouse or former Spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p).
In the case of a distribution to a non-spouse Beneficiary, Eligible Retirement
Plan means either (i) an individual retirement account described in Code Section
408(a), (ii) an individual retirement annuity described in Code Section 408(b)
(other than an endowment contract), or (iii) a Roth IRA described in Code
Section 408A, in each case established for the purpose of receiving the
distribution on behalf of the Beneficiary.
1.34    Eligible Rollover Distribution means any distribution to a Participant,
his Surviving Spouse (after his death), a Spouse or former Spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code
Section 414(p), or a non-spouse Beneficiary, of all or any portion of his
Account; provided, an “Eligible Rollover Distribution” will not include (i) any
distribution which is one of a series of substantially equal periodic payments
made not less frequently than annually, (A) for the life (or life expectancy) of
the Participant or the joint lives (or joint life expectancies) of the
Participant and his Beneficiary, or (B) for a specified period of 10 years or
more; (ii) any distribution to the extent such distribution is required under
Code Section 401(a)(9); (iii) any distribution which is made upon hardship of
the Participant; (iv) the portion of the distribution that is not includible in
gross income, except to the extent that it is transferred (A) in a direct
trustee-to-trustee transfer to a qualified trust or to an annuity contract
described in Code Section 403(b), and such trust or contract provides for
separate accounting for amounts so transferred and earnings thereon, including
separately accounting for the portion of such distribution that is includible in
gross income and the portion of the distribution which is not so includible, or
(B) to an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract); or (v) distributions that are reasonably expected to total
less than $200 in a Plan Year. For purposes of this definition, a Beneficiary
does not include a Beneficiary that is not an individual, except a Beneficiary
that is a trust, of which the beneficiaries are individuals or otherwise meet
the requirements to be designated beneficiaries within the meaning of Code
Section 401(a)(9)(E).
1.35    Employee means any individual who is employed by an Affiliate (including
officers, but excluding independent contractors and directors who are not
officers or otherwise employees), including leased employees of an Affiliate
within the meaning of Code Section 414(n). The term “leased employee” includes
any person who is not a common-law employee of an Affiliate and

7

--------------------------------------------------------------------------------




who, pursuant to an agreement between an Affiliate and any other person, has
performed services for an Affiliate on a substantially full-time basis for a
period of at least 1 year under the primary direction or control of the
Affiliate. Notwithstanding the foregoing, if leased employees constitute 20% or
less of an Affiliate’s nonhighly compensated work force within the meaning of
Code Section 414(n)(5)(C)(ii), the term “Employee” does not include those leased
employees covered by a plan described in Code Section 414(n)(5)(B).
1.36    Employment Date means:
(a)    Employed On or Before January 1, 1996. With respect to an Employee
employed on January 1, 1996, either (i) January 1, 1996, or (ii) if such
Employee performs 1,000 Hours of Service during the period between January 1,
1996, and June 30, 1996, January 1, 1997; and
(b)    Employed After January 1, 1996. With respect to an Employee first
employed after January 1, 1996, either (i) the date on which he first completes
an Hour of Service, or (ii) if such Employee performs 1,000 Hours of Service
during the period beginning on the date he first completes an Hour of Service
and ending on June 30, 1996, January 1, 1997.
1.37    Enova Stock means the common stock of Enova International, Inc., a
Delaware corporation that was formerly an Affiliate of the Controlling Company.
1.38    Enova Stock Fund means the Investment Fund that is primarily invested in
Enova Stock.
1.39    Entry Date means the first day of every calendar month during the period
in which the Plan remains in effect. In addition, the Administrative Committee
may prescribe and set forth on a schedule hereto or in its records a special
Entry Date for individuals who are employed by a predecessor employer or a new
Participating Company, and who otherwise have satisfied the requirements for
eligibility.
1.40    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
1.41    Forfeiture means, for any Plan Year, the dollar amount that is removed
from Accounts but not distributed during such Plan Year.
1.42    Highly Compensated Employee means an Employee who is described in either
subsection (a)(1) or (a)(2) hereof, as modified by subsections (b), (c) and (d)
hereof. The determination of Highly Compensated Employees will be made
separately with respect to the Controlling Company and its Affiliates and each
Related Company and its Affiliates.
(a)    General Rule.
(1)    An Employee who at any time during the current Plan Year or the
immediately preceding Plan Year owned [or was considered as owning within the
constructive ownership rules of Code Section 318 as modified by Code Section
416(i)(1)(B)(iii)] more than 5% of the outstanding stock of a corporate
Affiliate or stock possessing

8

--------------------------------------------------------------------------------




more than 5% of the total combined voting power of all stock of a corporate
Affiliate or more than 5% of the capital or profits interest in a noncorporate
Affiliate; or
(2)    An Employee who at any time during the immediately preceding Plan Year
received Compensation in excess of $80,000 (or such other amount as is
applicable for the Plan Year under Code Section 414(q)).
(b)    Former Employees. For purposes of this Section, a former Employee will be
treated as a Highly Compensated Employee if (i) the former Employee was a Highly
Compensated Employee at the time the Employee severed from employment with all
Affiliates, or (ii) the former Employee was a Highly Compensated Employee at any
time after he attained age 55.
(c)    Nonresident Aliens. For purposes of this Section, nonresident aliens who
receive no earned income from an Affiliate which constitutes income from sources
within the United States [as described in Code Section 414(q)(8)] will not be
treated as Employees.
(d)    Compliance with Code Section 414(q). The determination of who is a Highly
Compensated Employee will be made in accordance with Code Section 414(q) and the
regulations thereunder.
1.43    Hour of Service means the increments of time described in subsection (a)
hereof, as modified by subsections (b) and (c) hereof:
(a)    General Rule.
(1)    Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Affiliate during the applicable computation period;
(2)    Each hour for which an Employee is paid, or entitled to payment, by an
Affiliate on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or Leave of Absence; provided:
(A)    No more than 501 Hours of Service will be credited under this subsection
(a)(2) to an Employee for any single continuous period during which he performs
no duties as an Employee (whether or not such period occurs in a single
computation period);
(B)    An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which he performs no duties as an
Employee will not be credited as an Hour of Service if such payment is made or
due under a plan maintained solely to comply with applicable workers’
compensation, unemployment compensation or disability insurance laws; and

9

--------------------------------------------------------------------------------




(C)    Hours of Service will not be credited to an Employee for a payment which
solely reimburses such Employee for medical or medically related expenses
incurred by him.
For purposes of this subsection (a)(2), a payment will be deemed to be made by
or due from an Affiliate regardless of whether such payment is made by or due
from an Affiliate directly, or indirectly through, among others, a trust fund or
insurer, to which the Affiliate contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate;


(3)    Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Affiliate; provided, the same Hours of Service
will not be credited both under subsection (a)(1) or subsection (a)(2), as the
case may be, and under this subsection (a)(3); and, provided further, crediting
of Hours of Service for back pay awarded or agreed to with respect to periods
described in subsection (a)(2) will be subject to the limitations set forth in
that subsection; and
(4)    Each hour for which an Employee is required to be granted leave under the
Uniformed Services Employment and Reemployment Rights Act of 1994; provided, the
same Hours of Service will not be credited under subsections (a)(1), (a)(2) or
(a)(3) as the case may be, and under this subsection (a)(4).
(b)    Equivalencies. Notwithstanding anything herein to the contrary, in
accordance with applicable regulations promulgated by the Department of Labor,
any Employees designated by the Administrative Committee (including but not
limited to Employees for whom accurate Hours of Service are not available) will
be credited with 190 Hours of Service for each month for which such Employee
would be required to be credited with at least 1 Hour of Service.
(c)    Changes by Administrative Committee. The rate or manner used for
crediting Hours of Service may be changed at the direction of the Administrative
Committee from time to time so as to facilitate administration and to equitably
reflect the purposes of the Plan; provided, no change will be effective as to
any Plan Year for which allocations have been made pursuant to Article V at the
time such change is made. Hours of Service will be credited and determined in
compliance with Department of Labor Regulation Section 2530.200b-2(b) and (c),
29 CFR Part 2530, as may be amended from time to time, or such other federal
regulations as may from time to time be applicable.
(d)    Computation Period. For purposes of this Section, a “computation period”
means the 12-month period that forms the basis for determining an Employee’s
Years of Vesting Service or an Employee’s Year of Eligibility Service, as
applicable.
1.44    Investment Committee means the committee which will make and effect
investment decisions, as provided in Article XI. Unless the Controlling Company
specifies otherwise, the Administrative Committee will serve as the Investment
Committee. To the extent that neither an Administrative Committee nor an
Investment Committee is appointed, the Controlling Company may act in lieu of
the Investment Committee.

10

--------------------------------------------------------------------------------




1.45    Investment Fund or Funds means one or all of the investment funds
established from time to time pursuant to the terms of Section 7.2.
1.46    Key Employee means a “key employee” as defined in Code Section
416(i)(1).
1.47    Leave of Absence means an excused leave of absence granted to an
Employee by an Affiliate in accordance with applicable federal or state law or
the Affiliate’s personnel policy.
1.48    Limitation Year means the 12-month period ending on each December 31,
which will be the “limitation year” for purposes of Code Section 415 and the
regulations thereunder.
1.49    Matching Account means the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Matching Contributions.
1.50    Matching Contributions means the amounts paid under the Plan by each
Participating Company to the Trust Fund as a match on Participants’ Before-Tax
Contributions, pursuant to the terms of Section 3.3.
1.51    Maternity or Paternity Leave means any period during which an Employee
is absent from work as an Employee (i) because of the pregnancy of such
Employee, (ii) because of the birth of a child of such Employee, (iii) because
of the placement of a child with such Employee in connection with the adoption
of such child by such Employee, or (iv) for purposes of such Employee caring for
a child immediately after the birth or placement of such child.
1.52    Maximum Deferral Amount means $15,000 [or such other limit as is
applicable for a Plan Year under Code Section 402(g)], as adjusted by the
Secretary of the Treasury under Code Section 402(g)(4) for cost-of-living
increases. For Participants who have attained age 50 by the last day of a Plan
Year, the Maximum Deferral Amount will be increased by $5,500, as adjusted by
the Secretary of the Treasury under Code Section 414(v)(2)(C) for cost-of-living
increases.
1.53    Named Fiduciary means the Administrative Committee and the Investment
Committee.
1.54    Non-Key Employee means the persons described in Section 14.2(b)(2).
1.55    Normal Retirement Age means age 59½.
1.56    Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II. “Participant” will include an Active Participant and a former Employee who
has an Account under the Plan.
1.57    Participating Company means a company that has been designated as
participating in the Plan for the benefit of its Employees and that continues to
participate in the Plan, all as provided in Section 13.3.

11

--------------------------------------------------------------------------------




1.58    Permissive Aggregation Group means the group of plans described in
Section 14.2(b)(3).
1.59    Plan means the Cash America International, Inc. 401(k) Savings Plan as
contained herein and all amendments hereto. The Plan is intended to be a profit
sharing plan qualified under Code Sections 401(a) and 401(k).
1.60    Plan Year means the 12-month period ending on each December 31.
1.61    Prior Plan means a qualified retirement plan from which the Plan accepts
Transfer Contributions.
1.62    Qualified Military Service means any service in the uniformed services
(as defined in Chapter 43 of Title 38 of the United States Code) by any
individual if such individual is entitled to reemployment rights under such
Chapter with respect to such service.
1.63    Qualified Spousal Waiver means a written election executed by a Spouse,
delivered to the Administrative Committee and witnessed by a notary public or a
Plan representative, which consents to the payment of all or a specified portion
of a Participant’s death benefit to a primary Beneficiary other than such Spouse
and which acknowledges that such Spouse has waived his right to be the
Participant’s primary Beneficiary under the Plan. A Qualified Spousal Waiver
will be valid only with respect to the Spouse who signs it and will apply only
to the alternative primary Beneficiary designated therein, unless the written
election expressly permits other designations without further consent of the
Spouse. A Qualified Spousal Waiver will be irrevocable unless revoked by the
Participant by way of a written statement delivered to the Administrative
Committee prior to the Participant’s date of death.
1.64    Related Company means as of any date, any Participating Company which is
an Affiliate solely because the Controlling Company has permitted it to become a
Participating Company, but which is not (i) a member of the same controlled
group of corporations [within the meaning of Code Section 414(b)], (ii) a member
of a group of trades or businesses under common control [within the meaning of
Code Section 414(c)], or (iii) required to be aggregated with a group [in
accordance with Code Section 414(o)], which includes the Controlling Company.
1.65    Required Aggregation Group means the group of plans described in Section
14.2(b)(4).
1.66    Rollover Account means the separate subaccount established and
maintained on behalf of a Covered Employee, Participant or Beneficiary to
reflect his interest in the Trust Fund attributable to Rollover Contributions.
1.67    Rollover Contribution means any eligible rollover distribution, as
defined in Code Section 402(c)(4), to a Participant from an Eligible Retirement
Plan, other than a Roth IRA described in Code Section 408A, that is contributed
as a rollover contribution to this Plan.
1.68    Severance Date means, with respect to an Employee, the earlier of:

12

--------------------------------------------------------------------------------




(a)    the date his employment with all Affiliates terminates; or


(b)    the first anniversary of the first date such Employee is absent from
employment with all Affiliates (with or without pay) for any reason other than
his termination of employment (for example, vacation, disability, Leave of
Absence or layoff).


1.69    Spouse or Surviving Spouse means, with respect to a Participant, (i)
effective from June 26, 2013, through September 15, 2013, the person who is
treated as married to such Participant under the laws of the state in which the
Participant resides, without regard to the Defense of Marriage Act; and (ii)
effective as of September 16, 2013, the person who is treated as married to such
Participant under the laws of any U.S. or foreign jurisdiction having the legal
authority to sanction marriages, as determined pursuant to the Code and ERISA.
In addition, a Participant’s former Spouse will be treated as his Spouse or
Surviving Spouse to the extent provided under a qualified domestic relations
order, as defined in Code Section 414(p).
1.70    Supplemental Account means the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Supplemental Contributions.
1.71    Supplemental Contributions means the qualified nonelective contributions
paid to the Trust Fund by each Participating Company pursuant to the terms of
Section 3.4.
1.72    Temporary Employee means an Employee who, at the time he initially is
employed by an Affiliate, is classified by his employer as a temporary employee.
1.73    Top-Heavy Group means the group of plans described in Section
14.2(b)(5).
1.74    Top-Heavy Plan means a plan to which the conditions set forth in Article
XIV apply.
1.75    Transfer Account means one or more separate subaccounts established and
maintained on behalf of a Participant or beneficiary to reflect his interest in
the Trust Fund attributable to Transfer Contributions; provided, to the extent
that the Administrative Committee (in conjunction with the Plan’s recordkeeper)
deems appropriate, other subaccounts may be used to reflect Participant’s
interests attributable to Transfer Contributions. “Transfer Account” will refer
to the aggregate of all separate subaccounts established for Transfer
Contributions or to individual, separate subaccounts appropriately described, as
may be appropriate in context. Transfer Accounts will be reflected and described
on a schedule hereto.
1.76    Transfer Contributions means amounts which are received either (i) by a
direct trustee-to-trustee transfer or (ii) as part of a spin-off, merger or
other similar event by the Trustee from the trustee or custodian of the Prior
Plan and held in the Trust Fund on behalf of a Participant or Beneficiary.
Transfer Contributions will retain the character that those contributions had
under the Prior Plan; for example, after-tax contributions under the Prior Plan
will continue to be treated as after-tax contributions when held in the Transfer
Account.

13

--------------------------------------------------------------------------------




1.77    Trust or Trust Agreement means each agreement entered into between the
Controlling Company and a Trustee governing the creation of a Trust Fund, and
all amendments thereto. If more than one Trust Fund is used to hold Plan assets,
there will be a separate and distinct Trust and Trust Agreement for each such
Trust Fund. To the extent indicated by the context, “Trust” or “Trust Agreement”
may refer collectively to all Trusts and Trust Agreements creating Trust Funds.
1.78    Trust Fund means the total amount of cash and other property held by a
Trustee (or any nominee thereof) at any time under a Trust Agreement. To the
extent indicated by context, “Trust Fund” may refer to all of the Trust Funds
under the Plan.
1.79    Trustee means the party or parties so designated from time to time
pursuant to a Trust Agreement. If more than one Trust Fund is used to hold Plan
assets, there may be a separate and distinct Trustee for each such Trust Fund.
To the extent indicated by the context, “Trustee” may refer to all of the
Trustees or Trustee groups for the Trust Funds.
1.80    Valuation Date means each day the New York Stock Exchange is open for
trading; provided, the value of an Account or the Trust Fund on any other date
will be the value determined as of the immediately preceding date on which the
New York Stock Exchange was open for trading.
1.81    Year of Eligibility Service means a 12-consecutive-month period during
which an Employee completes no less than 1,000 Hours of Service. For purposes of
this Section, the computation period initially will be the 12-consecutive-month
period beginning on the Employee’s Employment Date and thereafter will be each
Plan Year, beginning with the Plan Year that includes the first anniversary of
the Employee’s Employment Date. Notwithstanding any provisions to the contrary,
Year of Eligibility Service will include any period of Qualified Military
Service for reemployments initiated after December 12, 1994. See Section 2.1(d)
for the treatment of periods of employment with predecessor employers.
1.82    Years of Vesting Service means, with respect to an Employee, and subject
to the terms of subsections (a), (b), (c), (d), (e), (f), (g) and (h) hereof,
the total of (i) his Years of Vesting Service determined under the terms of the
Plan in effect before January 1, 1996, plus (ii) the number of whole 12-month
periods of service commencing on the Employee’s Employment Date and ending on
his Severance Date, subject to the following provisions:
(a)    Aggregation Rule. In determining an Employee’s number of whole 12-month
periods of service for purposes of this Section, nonsuccessive periods of
service will be aggregated (to the extent that any portion of such service is
not excluded pursuant to the terms of subsection (c) or (d) hereof) on the basis
of days of service, with 365 days of service equal to one Year of Service.
Periods of service of less than 365 days will be disregarded.
(b)    Counting Periods of Severance. In determining an Employee’s periods of
service for purposes of this Section, the following periods of severance will be
taken into account and treated as periods of service:
(1)    If an Employee’s employment with all Affiliates terminates and the
Employee then performs an Hour of Service within 12 months of his Severance
Date, the

14

--------------------------------------------------------------------------------




period between his Severance Date and his next, succeeding Employment Date will
be treated as a period of service; and
(2)    If an Employee’s employment with all Affiliates terminates before the end
of the initial 12-month period that begins on the first date such Employee is
absent from employment with all Affiliates for any reason other than termination
of his employment (for example, vacation, disability, leave of Absence or
layoff), and if such Employee then performs an Hour of Service before the end of
said initial 12-month period, the period from his initial date of absence to his
next succeeding Employment Date will be treated as a period of service.
(c)    Pre-Break Service. For Breaks in Service ending on or before
September 30, 2010, Years of Vesting Service completed prior to a period in
which the Employee incurred 5 or more consecutive Breaks in Service will be
disregarded under the Plan if the Employee had no vested interest in employer
contributions in his Account attributable to employer contributions at the time
the first Break in Service commenced.
(d)    Post-Break Service. For Breaks in Service ending on or before September
30, 2010, Years of Vesting Service completed after a period in which the
Participant had at least 5 consecutive Breaks in Service will be disregarded for
the purpose of determining his vested interest in that portion of his Account
which accrued before such Breaks in Service.
(e)    Predecessor Plan. To the extent required by Code Section 414(a)(1) and
not otherwise counted hereunder, if an Affiliate maintains a plan that is or was
the qualified retirement plan of a predecessor employer, an Employee’s service
with such predecessor employer will be taken into account in determining his
Years of Vesting Service.
(f)    Predecessor Employer. To the extent (i) determined by the Controlling
Company or the Administrative Committee, (ii) set forth on Schedule B hereto (or
in other records of the Controlling Company or the Administrative Committee),
and (iii) not otherwise counted hereunder, an Employee’s periods of employment
with one or more companies or enterprises acquired by or merged into, or all or
a portion of the assets or business of which are acquired by, an Affiliate will
be taken into account in determining his Years of Vesting Service, provided that
such Employee was employed by such company or enterprise on the effective date
of the transaction and became an Employee of an Affiliate as a result of such
transaction.
(g)    Reemployed Veterans. Notwithstanding any provision to the contrary, Years
of Vesting Service will include any period of qualified military service in
accordance with the requirements of Code Section 414(u).
(h)    Transition Rule for the 1996 Plan Year. With respect to the 1996 Plan
Year, an Employee will be credited with one Year of Vesting Service if (i) he
completes 1,000 Hours of Service during the period beginning on January 1, 1996
and ending on June 30, 1996, or (ii) he completes 12 whole month periods of
service (determined and credited under the elapsed time method of counting
service) during the 1996 Plan Year; provided, no more than one Year of Vesting
Service will be granted pursuant to this subsection (h).

15

--------------------------------------------------------------------------------




ARTICLE II
ELIGIBILITY
2.1    Initial Eligibility Requirements.
(a)    General Rule. Except as provided in subsections (a)(1), (a)(2), (b) or
(c) hereof, every Covered Employee will become an Active Participant on the
Entry Date coincident with or next following the date that is such Covered
Employee’s 30-day anniversary of the date he first became employed by an
Affiliate, provided he is a Covered Employee on such Entry Date.
(1)    Temporary Employees. In the case of a Covered Employee who is a Temporary
Employee, such Employee will become an Active Participant on the Entry Date
coincident with or next following the date on which he first completes 1 Year of
Eligibility Service, provided he is a Covered Employee on such Entry Date.
(2)    Change in Status. A Temporary Employee who ceases to be a Temporary
Employee prior to meeting the eligibility requirements in subsection (a)(1), but
who continues to be or later becomes a Covered Employee, will become an Active
Participant on the later of (i) the first day of the first payroll period that
begins after the date of such change in status, or (ii) the Entry Date
coinciding with or next following the Employee’s completion of 30 days of
service with the Affiliates, provided he is a Covered Employee on such initial
date of participation.
(b)    Participation on Effective Date. Each Covered Employee who is an Active
Participant in the Plan on the day immediately preceding the Effective Date will
continue as an Active Participant in the Plan in accordance with the terms of
the Plan.
(c)    New Participating Companies. For Employees of companies that become
Participating Companies after the Effective Date, each Covered Employee employed
by a Participating Company on the date such Participating Company first becomes
a Participating Company will become an Active Participant as of such
Participating Company’s effective date under the Plan, if, as of the
Participating Company’s effective date, the Covered Employee has met the
eligibility requirements set forth in subsection (a).
(d)    Predecessor Employer. To the extent (i) determined by the Controlling
Company or the Administrative Committee, (ii) set forth on Schedule B hereto (or
in other records of the Controlling Company or the Administrative Committee),
and (iii) not otherwise counted hereunder, an Employee’s periods of employment
with one or more companies or enterprises acquired by or merged into, or all or
a portion of the assets or business of which are acquired by, an Affiliate, or
which was previously an Affiliate but is no longer an Affiliate, will be taken
into account in determining his service under this Section 2.1, provided that
such Employee was employed by such company or enterprise on the effective date
of the transaction and became an Employee of an Affiliate as a result of such
transaction.

16

--------------------------------------------------------------------------------




2.2    Treatment of Interruptions of Service.
(a)    Leave of Absence or Layoff. If a Covered Employee is on a Leave of
Absence or layoff on the Entry Date on which he otherwise would have become an
Active Participant, he will become an Active Participant on the date he
subsequently resumes the performance of duties as a Covered Employee in
accordance with the terms of his Leave of Absence or layoff.
(b)    Termination before Participation. If a Covered Employee satisfies the
eligibility requirements set forth in Section 2.1, terminates employment with a
Participating Company (and all other Participating Companies) before the Entry
Date on which he otherwise would become an Active Participant, and then is
reemployed by a Participating Company, he will become an Active Participant as
of the later of (i) the Entry Date on which he otherwise would have become an
Active Participant if he had not terminated employment or (ii) the date he is
reemployed as a Covered Employee. For this purpose, the eligibility requirements
from Section 2.1 that are applied will be the requirements that apply to the job
classification that the Covered Employee has upon rehire (e.g., Temporary
Employee or otherwise).
(c)    Termination after Participation. If an Active Participant terminates
employment with a Participating Company (and all other Participating Companies),
his active participation in the Plan will cease immediately, and he again will
become an Active Participant as of the day he again becomes a Covered Employee.
However, regardless of whether he again becomes an Active Participant, he will
continue to be a Participant until he no longer has an Account under the Plan.
2.3    Change in Status.
(a)    Exclusion Before Participation. If a Covered Employee (i) satisfies the
eligibility requirements set forth in Section 2.1, (ii) changes his employment
status (but remains employed) so that he ceases to be a Covered Employee before
the Entry Date on which he otherwise would become an Active Participant, and
(iii) then again changes his employment status and becomes a Covered Employee
prior to completing a Break in Service, he will become an Active Participant as
of the later of (A) the date that would have been his Entry Date, or (B) the
date he again becomes a Covered Employee. For this purpose, the eligibility
requirements from Section 2.1 that are applied will be the requirements that
apply to the job classification that the Covered Employee has upon return to
Covered Employee status (e.g., Temporary Employee or otherwise). If an Employee
covered by this subsection does complete a Break in Service prior to again
becoming a Covered Employee, his entry to participation in the Plan will be
governed by Section 2.2(c).
(b)    Exclusion After Participation. If an Active Participant changes his
status of employment (but remains employed) so that he is no longer a Covered
Employee, his active participation in the Plan will cease immediately, and he
will again become an Active Participant in the Plan as of the day he again
becomes a Covered Employee. However, regardless of whether he again becomes an
Active Participant, he will continue to be a Participant until he no longer has
an Account under the Plan.

17

--------------------------------------------------------------------------------




(c)    Change to Covered Employee Status. If an Employee who first satisfied the
eligibility requirements of Section 2.1 while he was not a Covered Employee
subsequently changes his employment status (including rehire) so that he becomes
a Covered Employee, he will become an Active Participant as of the later of (i)
the date that would have been his Entry Date, or (ii) the date of his change in
status. For this purpose, the eligibility requirements from Section 2.1 that are
applied will be the requirements that apply to the job classification that the
Employee has upon becoming a Covered Employee (e.g., Temporary Employee or
otherwise).
2.4    Participant Information.
Each Covered Employee who becomes a Participant will, as soon as practicable
thereafter, execute and file with the Administrative Committee such personal
information and data as the Administrative Committee deems necessary for the
orderly administration of the Plan. In addition, each Participant will keep the
Administrative Committee or its delegate or agent informed of any changes in
such information, including changes to his address and the address(es) of his
Beneficiary(ies).



18

--------------------------------------------------------------------------------




ARTICLE III
CONTRIBUTIONS
3.1    Before-Tax Contributions.
(a)    Generally. Each Participating Company will contribute to the Plan, on
behalf of each Active Participant employed by such Participating Company and for
each regular payroll period and for each other payment of Compensation (such as
the payment of a bonus) for which such Active Participant has a Deferral
Election in effect with such Participating Company, a Before-Tax Contribution in
an amount equal to the amount by which such Active Participant’s Compensation
has been reduced for such period pursuant to his Deferral Election. The amount
of the Before-Tax Contribution will be determined in increments of 1% of such
Active Participant’s Compensation for each payroll period. The Active
Participant may elect to reduce his Compensation for any period by a minimum of
1% and a maximum of 75% (or such other minimum or maximum percentages and/or
amounts established by the Administrative Committee from time to time);
provided, the maximum limitations in Article VI will apply. Notwithstanding the
foregoing, each Active Participant who is a Highly Compensated Employee may not
elect to reduce his Compensation for any period by more than 5% (or other
percentage specified by the Administrative Committee as a lower deferral limit
for Highly Compensated Employees for the Plan Year than would otherwise apply to
Active Participants under this subsection (a)), and each Highly Compensated
Employee’s Before-Tax Contributions for a Plan Year will not exceed such
percentage of his total Compensation for such Plan Year.
(b)    Deferral Elections. Each Active Participant who desires that his
Participating Company make a Before-Tax Contribution on his behalf may make a
Deferral Election. Such Deferral Election will be on a form provided by the
Administrative Committee, through an interactive telephone or internet-based
system or in such other manner as the Administrative Committee may prescribe,
and will provide for the reduction of the Active Participant’s Compensation for
each payment of eligible Compensation made while he is an Active Participant.
Notwithstanding the foregoing and absent an affirmative election to the
contrary, (i) each Employee who becomes a Participant due to change in status
pursuant to Section 2.1(a)(2) or 2.3, or who is eligible for the Plan
immediately upon rehire or return to status as a Covered Employee as described
in Sections 2.2(b) and (c), will be deemed to have made a Deferral Election at a
rate equal to 3% (or such other amount as the Administrative Committee
determines, in its sole discretion), effective as soon as practicable following
the later of the 30th day after such change in status or his or her date of
initial participation or return to participation; and (ii) each other Covered
Employee hired on or after January 1, 2006, will be deemed to have made a
Deferral Election at a rate equal to 3% (or such other amount as the
Administrative Committee determines, in its sole discretion) as soon as
practicable on or after his or her date of initial participation in the Plan.
The Administrative Committee in its sole discretion may prescribe such
nondiscriminatory terms and conditions governing Deferral Elections as it deems
appropriate. Subject to any modifications, additions or exceptions that the
Administrative Committee, in its sole discretion, deems necessary, appropriate
or helpful, the following terms will apply to Deferral Elections:

19

--------------------------------------------------------------------------------




(1)    Effective Date. An Active Participant’s initial Deferral Election (or
deemed Deferral Election, as applicable) with a Participating Company will be
effective as soon as practicable after the date on which the Deferral Election
is processed by the Participating Company.
(2)    Notification and Waiver of Elections. Within a reasonable period of time
before a Covered Employee first becomes an Active Participant (or, for a former
Active Participant who again becomes an Active Participant or a former Covered
Employee who first becomes an Active Participant, within a reasonable time after
the most recent date on which he becomes an Active Participant), the Plan
Administrator (or its designee) will notify such employee that, by becoming and
remaining a Covered Employee of a Participating Company, he is deemed to have
elected to defer the amounts described above; provided, such Covered Employee
may complete, within a reasonable time before the last day of the payroll period
on or after the date he becomes an Active Participant (or the 30-day anniversary
of the date he becomes or again becomes an Active Participant, if applicable), a
new Deferral Election to modify or revoke such deemed election.
(3)    Term. Each Active Participant’s Deferral Election will remain in effect
in accordance with its original terms until the earliest of (A) the date the
Active Participant ceases to be a Covered Employee, (B) the date the Active
Participant revokes such Deferral Election, or (C) the date the Active
Participant or the Administrative Committee modifies such Deferral Election.
(4)    Revocation. An Active Participant’s Deferral Election will terminate upon
his ceasing to be a Covered Employee. In addition, an Active Participant may
revoke his Deferral Election with a Participating Company in the manner
prescribed by the Administrative Committee, and such revocation will be
effective as soon as administratively practicable after being submitted in
accordance with procedures established for the Plan. An Active Participant who
revokes a Deferral Election may enter into a new Deferral Election in the manner
prescribed by the Administrative Committee, effective as soon as
administratively practicable after being submitted in accordance with procedures
established under the Plan; provided, the Administrative Committee, in its sole
discretion, may specify a suspension period for all Participants who voluntarily
revoke their Deferral Elections, such that any new Deferral Election will not be
effective until a later date.
(5)    Modification by Participant. Effective as soon as administratively
practicable after being submitted in accordance with procedures established
under the Plan, an Active Participant may modify his existing Deferral Election
to increase or decrease the percentage of his Before-Tax Contribution by making
a new Deferral Election in the manner prescribed by the Administrative
Committee.
(6)    Modification by Administrative Committee. Notwithstanding anything herein
to the contrary, the Administrative Committee may modify any Deferral Election
of any Active Participant at any time by decreasing the percentage of any
Before-Tax Contributions to any extent the Administrative Committee believes
necessary to comply with the limitations described in Article VI.

20

--------------------------------------------------------------------------------




(c)    Catch-Up Contributions. All Active Participants who have attained or will
attain age 50 on or before the last day of a Plan Year will be eligible to make
Catch-Up Contributions in accordance with, and subject to, the limitations of
Code Section 414(v). Subject to the foregoing limitations and except as
otherwise provided herein, such Catch-Up Contributions will be treated as
Before-Tax Contributions for all purposes under the Plan. Catch-Up Contributions
will be made in accordance with procedures that the Administrative Committee may
adopt from time to time.
3.2    Special After-Tax Contributions.
Pursuant to a Compliance Statement issued by the Internal Revenue Service on
June 15, 1998, certain Active Participants who received an unauthorized refund
from the Plan were permitted to make an after-tax contribution to the Plan. Each
such contribution will be allocated and credited to a special after-tax account
established on behalf of such Participant and will be treated as if it
constitutes a Before-Tax Contribution to a Before-Tax Account for purposes of
making payments, withdrawals and loans to such Participant in accordance with
Articles IX and X of the Plan.
3.3    Matching Contributions.
(a)    Generally. For each Active Participant on whose behalf a Participating
Company has made, with respect to a payroll period or any other payment of
Compensation, any Before-Tax Contributions, such Participating Company will
make, with respect to such payroll period or other payment of Compensation, a
Matching Contribution equal to 50% of the amount of such Before-Tax
Contributions; provided the total amount of the Matching Contributions which a
Participating Company will make for any Active Participant for any payroll
period or any other payment of Compensation will not exceed 2.5% of such Active
Participant’s Compensation paid by the Participating Company for a payroll
period or as part of such other payment of Compensation (that is, the 50%
Matching Contribution will not be applied to the amount of a Before-Tax
Contribution that exceeds 5% of such Participant’s Compensation), nor will such
amount exceed (or cause the Contributions to exceed) any of the maximum
limitations described in Article VI.
(b)    Special Corrective Match. Pursuant to a Compliance Statement issued by
the Internal Revenue Service on June 15, 1998, certain Active Participants who
received an unauthorized refund from the Plan were permitted to receive a
Matching Contribution to the Plan. Each such contribution will be allocated and
credited to the Matching Account of such Participant and will be treated as if
it constitutes a Matching Contribution to such Participant’s Matching Account
for purposes of making payments, withdrawals and loans to such Participant in
accordance with Articles IX and X of the Plan.
(c)    Matching of Catch-Up Contributions. Any contribution designated as a
Catch-Up Contribution at the time it is made will not be included in a
Participant’s Before-Tax Contributions for purposes of calculating Matching
Contributions for Highly Compensated Employees, regardless of whether all or
part of such contribution is later recharacterized as not constituting a
Catch-Up Contribution under Code Section 414(v). Catch-Up Contributions will be
included in a Participant’s Before-Tax Contributions for purposes of calculating
Matching Contributions for Participants who are not Highly Compensated
Employees.

21

--------------------------------------------------------------------------------




3.4    Supplemental Contributions.
To the extent and in such amounts as the Board or the Administrative Committee,
in its sole discretion, deems desirable for any Plan Year and subject to the
requirements and limitations set forth in Article VI of the Plan, each
Participating Company will make a Supplemental Contribution for a Plan Year.
3.5    Form of Contributions.
All Contributions will be paid to the Trustee in the form of cash and/or Company
Stock.
3.6    Timing of Contributions.
(a)    Before-Tax Contributions. Each Participating Company will pay Before-Tax
Contributions to the Trustee no sooner than immediately following the
Participant’s performance of services with respect to which the Before-Tax
Contributions were made (or when the cash or other taxable benefit would be
currently available, if earlier); provided, in accordance with Treasury
Regulation Section 1.401(k)-1(a)(3)(iii)(C)(2), earlier payment may be made in
order to accommodate bona fide administrative considerations.
(b)    Matching and Supplemental Contributions. Each Participating Company will
make best efforts to pay its Matching and Supplemental Contributions to the
Trustee (i) on or before the date for filing its federal income tax return
(including extensions thereof) for the tax year to which such Matching and
Supplemental Contributions relate, or (ii) on or before any other date that is
within the time allowed to permit the Participating Company to properly deduct,
for federal income tax purposes and for the tax year of the Participating
Company in which the obligation to make such Contributions was incurred, the
full amount of such Matching and Supplemental Contributions; provided, in the
event the amount of Supplemental Contributions cannot be calculated by the
latest date described hereinabove, such Supplemental Contributions may be made
at a later date (subject to the limitations under Code Section 415) which is on
or before the last day of the Plan Year following the Plan Year to which such
Supplemental Contributions relate. Each Participating Company will pay Matching
Contributions to the Trustee no sooner than the date on which the Participating
Company makes the Before-Tax Contribution to which the Matching Contribution
relates; provided, this timing limitation will not apply to (i) a Forfeiture
that is allocated as a Matching Contribution pursuant to Section 5.5, or (ii) a
Matching Contribution made in order to accommodate bona fide administrative
considerations in accordance with Treasury Regulation Section
1.401(m)-1(a)(2)(iii)(C).
3.7    Contingent Nature of Company Contributions.
Notwithstanding any other provision of this Article III and subject to the terms
of Section 15.7, Contributions made to the Plan by a Participating Company are
made expressly contingent upon the deductibility thereof for federal income tax
purposes for the taxable year of the Participating Company with respect to which
such Contributions are made.

22

--------------------------------------------------------------------------------




3.8    Restoration Contributions.
(a)    Restoration Upon Buy-Back. If a Participant who is not 100% vested in his
Account has received a distribution of his entire vested Account in a manner
described in Section 8.3, and such Participant subsequently is rehired as a
Covered Employee prior to the occurrence of 5 consecutive Breaks in Service,
that individual may, prior to the earlier of (i) 5 years after the first date on
which he is rehired or (ii) the close of the first period of 5 consecutive
Breaks in Service commencing after the distribution, repay the full amount of
the distribution to the Trustee (unadjusted for gains or losses). Upon such
repayment, his Account will be credited with (i) all of the benefits (unadjusted
for gains or losses) which were forfeited, and (ii) the amount of the repayment.
(b)    Restoration of Forfeitures. If a Participant has forfeited his entire
Account in accordance with Section 8.3(c), or if the nonvested amount in a
Participant’s Matching Account or Transfer Account was removed from his Account
and allocated as a Forfeiture prior to distribution of his Account pursuant to
Section 8.3(a) and the Participant has not received a distribution of his
Account as of the date of reemployment, and such Participant subsequently is
rehired as a Covered Employee prior to the occurrence of 5 consecutive Breaks in
Service, his Account will be credited with all of the benefits (unadjusted for
gains or losses) which were forfeited, if any.
(c)    Restoration Contribution. The assets necessary to fund the Account of the
rehired individual in excess of the amount of the Participant’s repayment, if
any, will be provided no later than as of the end of the Plan Year following the
Plan Year in which repayment occurs (if subsection (a) hereof applies) or the
individual is rehired (if subsection (b) hereof applies), and will be provided
in the discretion of the Administrative Committee from (i) income or gain to the
Trust Fund, (ii) Forfeitures arising from the Accounts of Participants employed
or formerly employed by the Participating Companies, or (iii) Contributions by
the Participating Companies.
3.9    Reemployed Veterans.
Notwithstanding any provision in this Plan to the contrary, contributions and
benefits with respect to Qualified Military Service will be provided in
accordance with Code Section 414(u). In the event a Participant resumes
employment following a period of Qualified Military Service and is entitled to
Contributions relating to such period of Qualified Military Service under the
Uniformed Services Employment and Reemployment Rights Act of 1994, the amount of
any makeup Contributions to which the Participant would otherwise be entitled
under Code Section 414(u) upon return to employment will be reduced by
Contributions made to the Plan on the Participant’s behalf based on differential
wage payments, as defined in Code Section 3401(h)(2), during such period of
Qualified Military Service. In the case of a Participant who dies while
performing Qualified Military Service, the survivors of the Participant will be
entitled to any additional benefits, other than benefit accruals relating to the
period of Qualified Military Service, that would be provided under the Plan if
the Participant had resumed then terminated employment due to death.





23

--------------------------------------------------------------------------------




ARTICLE IV
ROLLOVERS AND TRANSFERS BETWEEN PLANS
4.1    Rollover Contributions.
(a)    Request by Covered Employee. A Covered Employee may make a request (in
writing or in such other format as permitted by the Administrative Committee) to
the Administrative Committee that he be permitted to contribute, or cause to be
contributed, to the Trust Fund a Rollover Contribution which is received by such
Covered Employee or to which such Covered Employee is entitled. Such written
request will contain information concerning the type of property constituting
the Rollover Contribution and a statement, satisfactory to the Administrative
Committee, that the property constitutes a Rollover Contribution. If a Covered
Employee who is not a Participant makes a Rollover Contribution, the time and
method of distribution of such Covered Employee’s Rollover Account will be
determined under the terms of the Plan as if such Covered Employee were a
Participant, but he will not be considered a Participant under the Plan for any
other purpose. Notwithstanding the foregoing, the Administrative Committee, in
its sole discretion, may allow an individual (i) who becomes an Employee of an
Affiliate as a result of one or more companies or enterprises being acquired by
or merged into, or all or a portion of the assets or business of which are
acquired by, an Affiliate, and (ii) who is employed by such company or
enterprise on the effective date of the transaction, to make a Rollover
Contribution prior to becoming a Covered Employee in accordance with the
conditions set forth in this Section.
(b)    Acceptance of Rollover. Subject to the terms of the Plan and the Code
(including regulations and rulings thereunder), the Administrative Committee, in
its sole discretion, will determine whether (and if so, under what conditions
and in what form) a Rollover Contribution will be accepted by the Trustee. For
example, the Administrative Committee, in its sole discretion, may decide to
allow Rollover Contributions from a Covered Employee and/or direct Rollover
Contributions from another qualified retirement plan [as described in Code
Section 401(a)(31)] and may decide to pass through to the Covered Employee
making the Rollover Contribution any recordkeeping fees directly attributable to
his Rollover Contribution. In the event the Administrative Committee permits a
Covered Employee to make a Rollover Contribution, the amount of the Rollover
Contribution will be transferred to the Trustee and allocated as soon as
practicable thereafter to a Rollover Account for the Covered Employee. Unless
the Administrative Committee permits otherwise, all Rollover Contributions will
be made in cash. The Administrative Committee, in its sole discretion and
subject to such rules as it may determine, may decide to allow a Covered
Employee whose previous employer was acquired by a Participating Company to
rollover outstanding plan loans as part of his Rollover Contribution.
4.2    Transfer Contributions.
(a)    Direct Transfers Permitted. The Administrative Committee, in its sole
discretion, may permit direct trustee-to-trustee transfers of assets and
liabilities to the Plan [which will be distinguished from direct Rollover
Contributions as described in Code Section 401(a)(31)] as a Transfer
Contribution on behalf of a Participant.

24

--------------------------------------------------------------------------------




(b)    Mergers and Spin-Offs Permitted. The Administrative Committee, in its
sole discretion, may permit other qualified retirement plans to transfer assets
and liabilities to the Plan as part of a merger, spin-off or similar
transaction. Any such transfer will be made in accordance with the terms of the
Code and subject to such rules and requirements as the Administrative Committee
may deem appropriate. Without limitation, the Administrative Committee will
determine the schedule under which such Transfer Contributions will vest.
(c)    Establishment of Transfer Accounts. As soon as practicable after the date
the Trustee receives a Transfer Contribution, there will be credited to one or
more Transfer Accounts of each Participant the total amount received from the
respective accounts of such Participant in the transferring qualified retirement
plan. Any amounts so credited as a result of any such merger or spin-off or
other transfer will be subject to all of the terms and conditions of the Plan
from and after the date of such transfer.
(d)    Transfer Accounts. The rules and terms applicable to Transfer
Contributions and resulting Transfer Accounts will be reflected on a schedule
hereto.
4.3    Spin-Offs to Other Plans.
The Administrative Committee, in its sole discretion, may cause the Plan to
transfer to another qualified retirement plan (as part of a spin-off, change in
control or similar transaction) all or part of the assets and liabilities
maintained under the Plan. Any such transfer will be made in accordance with the
terms of the Code and subject to such rules and requirements, as the
Administrative Committee may deem appropriate. Upon the effectiveness of any
such transfer, the Plan and Trust will have no further responsibility or
liability with respect to the transferred assets and liabilities.





25

--------------------------------------------------------------------------------




ARTICLE V
PARTICIPANTS’ ACCOUNTS; CREDITING AND ALLOCATIONS
5.1    Establishment of Participants’ Accounts.
To the extent appropriate, the Administrative Committee will establish and
maintain, on behalf of each Participant and Beneficiary, an Account which will
be divided into segregated subaccounts. The subaccounts will include (to the
extent applicable)  Before-Tax, Matching, Supplemental, Rollover and Transfer
Accounts and such other subaccounts as the Administrative Committee deems
appropriate or helpful. Each Account will be credited with Contributions
allocated to such Account and generally will be credited with income on
investments derived from the assets of such Accounts. Notwithstanding anything
herein to the contrary, while Contributions may be allocated to a Participant’s
Account as of a particular date (as specified in the Plan), such Contributions
will actually be added to a Participant’s Account and will be credited with
investment experience only from the date such Contributions are received and
credited to the Participant’s Account by the Trustee. Each Account of a
Participant or Beneficiary will be maintained until the value thereof has been
distributed to or on behalf of such Participant or Beneficiary.
5.2    Allocation and Crediting of Before-Tax, Matching, Rollover and Transfer
Contributions.
On each Valuation Date coinciding with or occurring as soon as practicable after
the date on which Before-Tax, Matching, Rollover and Transfer Contributions are
received on behalf of an Active Participant, such Contributions will be
allocated and credited to the appropriate Before-Tax Account, Matching Account,
Rollover Account and Transfer Accounts, respectively, of such Active
Participant. Notwithstanding the foregoing, the allocation of Before-Tax
Contributions, and the Matching Contributions which relate to such Before-Tax
Contributions, will be effective no later than the last day of the Plan Year
during which such Before-Tax Contributions are withheld from the Active
Participant’s Compensation.
5.3    Allocation and Crediting of Supplemental Contributions.
(a)    General Provision. As of the last day of each Plan Year for which the
Participating Companies make (or are deemed to have made) Supplemental
Contributions, each Participant who is eligible to receive an allocation of
Supplemental Contributions for such Plan Year (pursuant to the terms of
subsection (b), (c), (d) or (e) hereof, whichever is applicable) will have
allocated and credited to his Supplemental Account a portion of the Supplemental
Contributions made for such Plan Year by the Participating Companies. The
Administrative Committee will cause a portion of such Supplemental Contributions
to be allocated to the Supplemental Account of each such Participant in
accordance with the terms of subsection (b), (c), (d) or (e) hereof, whichever
is applicable. Any Supplemental Contribution made to correct a failure to
satisfy the ADP Tests will be separate from any Supplemental Contribution made
to correct a failure to satisfy the ACP Tests. Each such separate Supplemental
Contribution may be allocated pursuant to the terms of subsections (b), (c), (d)
or (e) hereof and will be separately subject to any limitations set forth in
those subsections (including, but not limited to, the 5% maximum set forth in
subsection (d) hereof).

26

--------------------------------------------------------------------------------




(b)    Per Capita Supplemental Contributions. To the extent that the Board
and/or Administrative Committee designates all or any portion of the
Supplemental Contributions for a Plan Year as “Per Capita Supplemental
Contributions,” such Contributions will be allocated to the Supplemental
Accounts of all Eligible Nonhighly Compensated Participants, on a per capita
basis (that is, the same dollar amount will be allocated to the Supplemental
Account of each Eligible Nonhighly Compensated Participant).
(c)    Proportional Supplemental Contributions. To the extent that the Board
and/or Administrative Committee designates all or any portion of the
Supplemental Contributions for a Plan Year as “Proportional Supplemental
Contributions,” such Contributions will be allocated to the Supplemental Account
of each Eligible Nonhighly Compensated Participant, in the same proportion that
(i) the Compensation of such Eligible Nonhighly Compensated Participant for such
Plan Year bears to (ii) the total Compensation of all Eligible Nonhighly
Compensated Participants for such Plan Year.
(d)    Targeted Supplemental Contributions. To the extent that the Board and/or
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as “Targeted Supplemental Contributions,” such
Contributions will be allocated to the Supplemental Account of some or all
Eligible Nonhighly Compensated Participants, (i) beginning with such Eligible
Nonhighly Compensated Participant(s) who have the lowest Compensation until (A)
such Eligible Nonhighly Compensated Participant(s) reach their annual addition
limits (as described in Section 6.5), (B) to the extent that such Targeted
Supplemental Contributions are designated by the Administrative Committee as
being used solely to satisfy the ADP Tests and/or ACP Tests, such Eligible
Nonhighly Compensated Participant(s) are allocated a Supplemental Contribution
equal to 5% of their Compensation, or (C) the amount of the Supplemental
Contributions is fully allocated, and then (ii) continuing with successive
individuals or groups of such Eligible Nonhighly Compensated Participants in the
same manner until the amount of the Targeted Supplemental Contributions is fully
allocated.
(e)    Supplemental Matching Contributions. To the extent that the Board and/or
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as “Supplemental Matching Contributions,” such
contributions will be allocated to the Supplemental Account of each Eligible
Nonhighly Compensated Participant, in the same proportion that (i) such Eligible
Nonhighly Compensated Participant’s Plan Year Before-Tax Contributions that do
not exceed the maximum amount of Before-Tax Contributions taken into account in
determining Matching Contributions for such Plan Year bears to (ii) the total of
all such Eligible Nonhighly Compensated Participants’ Plan Year Before-Tax
Contributions (calculated by taking into account for such Eligible Nonhighly
Compensated Participants only the maximum amount of Before-Tax Contributions
taken into account in determining Matching Contributions for such Plan Year).
5.4    Crediting of Restoration Contributions.
As of the Valuation Date coinciding with or immediately following the date on
which the Plan restores the forfeitable portion of a Participant’s Account
pursuant to Section 3.8, such amount will be credited to the Account of the
Participant.

27

--------------------------------------------------------------------------------




5.5    Allocation of Forfeitures.
To the extent Forfeitures are not used to pay restoration contributions pursuant
to Section 3.8 or to replace abandoned Accounts as provided in Section 10.10,
the Administrative Committee, in its sole discretion, may use such Forfeitures
to pay the reasonable administrative expenses of the Plan or to reduce the
Participating Companies’ obligation, if any, to make contributions (i) pursuant
to the terms of the Plan for the Plan Year in which such Forfeitures occurred or
any subsequent Plan Year(s), or (ii) pursuant to any voluntary corrective action
taken under any correction program available through the Internal Revenue
Service, the Department of Labor or other administrative agency. In addition,
the Administrative Committee, in its sole discretion, may cause such Forfeitures
to be added to, and combined with, any Contributions made for such Plan Year by
the Participating Companies.
5.6    Allocation and Crediting of Investment Experience.
As of each Valuation Date, the Trustee will determine the fair market value of
the Trust Fund which will be the sum of the fair market values of the Investment
Funds. Each Participant’s or Beneficiary’s Account will be allocated and
credited with a portion of such earnings or debited with a portion of such
losses in each Investment Fund, in the proportion that the amount credited to
such Account is invested in each Investment Fund. Each Account will also be
appropriately adjusted to reflect any Contributions, distributions, withdrawals
or transfers between Investment Funds and other disbursements from such Account.
5.7    Allocation of Adjustments Upon Changes in Capitalization.
If the outstanding shares of Company Stock held in the Plan increase or decrease
by reason of recapitalization, reclassification, stock split, combination of
shares or dividends payable in shares of Company Stock, such increase or
decrease will be allocated to each Account, as of the date on which the event
requiring such adjustment occurs, in the same manner as the share to which it is
attributable is then allocated. If the outstanding shares of Enova Stock held in
the Plan increase or decrease by reason of recapitalization, reclassification,
stock split, combination of shares or dividends payable in shares of Enova
Stock, such increase or decrease will be allocated to each Account based on the
number of shares of Enova Stock attributable to the number of units of the Enova
Stock Fund held in such Account, as of the date on which the event requiring
such adjustment occurs, in the same manner as the share to which it is
attributable is then allocated.
5.8    Good Faith Valuation Binding.
In determining the value of the Trust Fund and the Accounts, the Trustee and the
Administrative Committee will exercise their best judgment, and all such
determinations of value (in the absence of bad faith) will be binding upon all
Participants and Beneficiaries.





28

--------------------------------------------------------------------------------




ARTICLE VI
CONTRIBUTION AND SECTION 415 LIMITATIONS
AND NONDISCRIMINATION REQUIREMENTS
6.1    Maximum Limitation on Elective Deferrals.
(a)    Maximum Elective Deferrals Under Participating Company Plans. The
aggregate amount of a Participant’s Elective Deferrals made for any calendar
year under the Plan and any other plans, contracts or arrangements with the
Participating Companies will not exceed the Maximum Deferral Amount.
(b)    Return of Excess Before-Tax Contributions. If the aggregate amount of a
Participant’s Before-Tax Contributions made for any calendar year exceeds the
Maximum Deferral Amount, the Participant will be deemed to have notified the
Administrative Committee of such excess, and the Administrative Committee will
cause the Trustee to distribute to such Participant, on or before April 15 of
the next succeeding calendar year, the total of (i) the amount by which such
Before-Tax Contributions exceed the Maximum Deferral Amount, plus (ii) any
earnings allocable thereto through the end of the Plan Year. In addition,
Matching Contributions made on behalf of the Participant which are attributable
to the distributed Before-Tax Contributions will be forfeited.
(c)    Return of Excess Elective Deferrals Provided by Other Participating
Company Arrangements. If after the reduction described in subsection (b) hereof,
a Participant’s aggregate Elective Deferrals under plans, contracts and
arrangements with the Controlling Company and all Affiliates still exceed the
Maximum Deferral Amount, then the Participant will be deemed to have notified
the Administrative Committee of such excess and, unless the Administrative
Committee directs otherwise, such excess will be reduced by distributing to the
Participant Elective Deferrals that were made for the calendar year under such
plans, contracts and/or arrangements with the Controlling Company and all
Affiliates other than the Plan, in the manner described in subsection
(b) hereof.
(d)    Discretionary Return of Elective Deferrals. If after the reductions
described in subsections (b) and (c) hereof, (i) a Participant’s aggregate
Elective Deferrals made for any calendar year under the Plan and any other
plans, contracts or arrangements with Participating Companies and any other
employers still exceed the Maximum Deferral Amount, and (ii) such Participant
submits to the Administrative Committee, on or before the March 1st following
the end of such calendar year (or such other date established by the
Administrative Committee), a written request that the Administrative Committee
distribute to such Participant all or a portion of his remaining Before-Tax
Contributions made for such calendar year, then the Administrative Committee
may, but will not be required to, cause the Trustee to distribute such amount,
plus any allocable income or loss up to the last day of such calendar year, to
such Participant in the manner described in subsection (b) hereof on or before
the April 15 following the end of the year in which the Maximum Deferral Amount
was exceeded.

29

--------------------------------------------------------------------------------




(e)    Return of Excess Annual Additions. Any Before-Tax Contributions returned
to a Participant to correct excess Annual Additions will be disregarded for
purposes of determining whether the Maximum Deferral Amount has been exceeded.
6.2    Nondiscrimination Requirements for Before-Tax Contributions.
(a)    ADP Tests. The allocation of the aggregate of all (i) Before-Tax
Contributions (other than Catch-Up Contributions), (ii) to the extent designated
by the Administrative Committee pursuant to subsection (c) hereof, Supplemental
Contributions, and (iii) to the extent taken into account under subsection
(b) hereof, before-tax and/or qualified nonelective contributions made under
another plan, will satisfy at least one of the following ADP Tests for each Plan
Year:
(1)    The ADP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year will not exceed the product of
(A) the ADP for such current Plan Year of the Active Participants who are not
Highly Compensated Employees during the Plan Year, multiplied by (B) 1.25; or
(2)    The ADP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year will not exceed the ADP for
such current Plan Year of the Active Participants who are not Highly Compensated
Employees during the Plan Year by more than 2 percentage points, nor will it
exceed the product of (A) the ADP for such current Plan Year of the Active
Participants who are not Highly Compensated Employees during the Plan Year,
multiplied by (B) 2; provided, the ADP Test described herein will be performed
separately with respect to (i) each Related Company and its Affiliates, and (ii)
the Controlling Company and its Affiliates.
(b)    ADP or Actual Deferral Percentage. The term “ADP” or “Actual Deferral
Percentage” means, with respect to a specified group of Participants for a Plan
Year, the average of the ratios (calculated separately for each Participant in
such group) of (i) the total of the amount of Before-Tax Contributions
(excluding Before-Tax Contributions, if any, taken into account under Section
6.3 to help satisfy the ACP Tests, Catch-Up Contributions, and any Contributions
removed from a Participant’s Account to correct excess Annual Additions) and, to
the extent designated under Section 6.2(c) by the Administrative Committee, the
Supplemental Contributions [excluding Supplemental Contributions counted for
purposes of Section 6.3(c)] as well as other before-tax and/or qualified
nonelective contributions actually paid to the Trustee on behalf of each such
Participant for a specified Plan Year, to (ii) such Participant’s Compensation
for such specified Plan Year. Supplemental Contributions will be taken into
account in determining a Participant’s ADP only if such Supplemental
Contributions satisfy the requirements of Treasury Regulation Section
1.401(k)-2(a)(6). If a Highly Compensated Employee participates in the Plan and
one or more other plans of any Affiliates to which before-tax contributions are
made (other than a plan for which aggregation with the Plan is not permitted),
the before-tax contributions made with respect to such Highly Compensated
Employee will be aggregated for purposes of determining his ADP in accordance
with Treasury Regulation Section 1.401(k)-2(a)(3)(ii). The ADP will be rounded
to the nearest 1/100th of a percent and will be calculated in a manner
consistent with the terms of Code Section 401(k) and the regulations thereunder.
If a Participant is eligible to participate in the Plan

30

--------------------------------------------------------------------------------




for all or a portion of a Plan Year by reason of satisfying the eligibility
requirements of Article II but makes no Before-Tax Contributions and receives no
allocation of Supplemental Contributions that are taken into account for
purposes of the ADP Tests, such Participant’s ADP for such Plan Year will be
zero.
(c)    Adjustments to Actual Deferral Percentages. In the event that the
allocation of the Before-Tax Contributions and Supplemental Contributions for a
Plan Year does not satisfy one of the ADP Tests of subsection (a) hereof, the
Administrative Committee will cause the Before-Tax and Supplemental
Contributions for such Plan Year to be adjusted in accordance with one or a
combination of the following options:
(1)    The Administrative Committee may cause the Participating Companies to
make, with respect to such Plan Year, Supplemental Contributions on behalf of,
and allocable to, the Participants described in Section 5.3 with respect to such
Plan Year. Such Supplemental Contributions will be allocated among such
Participants pursuant to one of the methods described in Section 5.3.
(2)    By the last day of the Plan Year following the Plan Year in which the
annual allocation failed both of the ADP Tests, the Administrative Committee may
direct the Trustee to reduce the Before-Tax Contributions taken into account
with respect to Highly Compensated Employees under such failed ADP Tests by the
dollar amount necessary to satisfy one of the ADP Tests. The total dollar amount
by which Before-Tax Contributions will be reduced will be determined by
hypothetically reducing Before-Tax Contributions made on behalf of Highly
Compensated Employees in order of individual Actual Deferral Percentages,
beginning with the highest Actual Deferral Percentage. Notwithstanding the
method of determining the total dollar amount of such reductions, actual
reductions in Before-Tax Contributions will be made in accordance with, and
solely from the Accounts of those Highly Compensated Employees who are affected
by, the following procedure:
(A)    First, the Before-Tax Contributions of the Highly Compensated
Employee(s) with the highest dollar amount of Before-Tax Contributions for such
Plan Year will be reduced by the lesser of (i) the entire amount of required
reductions determined as described above, or (ii) that part of such amount as
will cause the amount of Before-Tax Contributions of each such Highly
Compensated Employee to equal the amount of Before-Tax Contributions of each of
the Highly Compensated Employees with the next highest dollar amount of
Before-Tax Contributions for such Plan Year. In addition, to the extent that a
Highly Compensated Employee’s Before-Tax Contributions are reduced pursuant to
this Section, any Matching Contributions made on behalf of a Highly Compensated
Employee which are attributable to the distributed Before-Tax Contributions will
be forfeited.
(B)    Substantially identical steps will be followed for making further
reductions in the Before-Tax Contributions of each of the Highly Compensated
Employees with the next highest dollar amount of Before-Tax Contributions for
such Plan Year until the entire required reduction has been made.

31

--------------------------------------------------------------------------------




(C)    Any amount by which Before-Tax Contributions are so reduced will be
reduced by any excess deferrals previously distributed to the Participant under
Section 6.1 for the taxable year ending within the same Plan Year. The resulting
amount, plus any earnings attributable thereto through the end of the Plan Year,
will be distributed to the Highly Compensated Employees from whose Before-Tax
Accounts such reductions have been made, except to the extent that Code Section
414(v) permits such Before-Tax Contributions to be characterized as Catch-Up
Contributions and remain in the Plan.
(d)    Multiple Plans. If before-tax and/or qualified nonelective contributions
are made to one or more other plans which, along with the Plan, are considered
as a single plan for purposes of Code Section 401(a)(4) or Code Section 410(b),
such plans will be treated as one plan for purposes of this Section, and the
before-tax contributions (excluding catch-up contributions) and applicable
qualified nonelective contributions made to those other plans will be combined
with the Before-Tax and applicable Supplemental Contributions for purposes of
performing the tests described in subsection (a) hereof. In addition, the
Administrative Committee may elect to treat the Plan as a single plan along with
the one or more other plans to which before-tax and/or qualified nonelective
contributions are made for purposes of this Section; provided, the Plan and all
of such other plans also must be treated as a single plan for purposes of
satisfying the requirements of Code Sections 401(a)(4) and 410(b) [other than
the requirements of Code Section 410(b)(2)(A)(ii)]. However, plans may be
aggregated for purposes of this subsection (d) only if they have the same plan
year and use the same testing method for the ADP Tests.
(e)    Separate Testing. In accordance with Treasury Regulation Section
1.401(k)-1(b)(4)(iv), the Plan may be permissively or mandatorily disaggregated
into two or more plans for purposes of performing the tests described in
subsection (a) hereof. In addition, pursuant to Code Section 401(k)(3)(F), the
Administrative Committee may elect to exclude from the ADP Tests all Active
Participants who are not Highly Compensated Employees and who have not satisfied
the age and service requirements of Code Section 410(a)(1)(A). If the ADP Tests
are performed separately for any group of Participants, then only the
Participants included in such separate ADP Tests will be taken into account for
purposes of allocating Supplemental Contributions made for the purpose of
satisfying such ADP Tests and for purposes of any adjustments made pursuant to
subsection (c) hereof.
(f)    Interpretation. The requirements of this Section will be interpreted and
applied in a manner consistent with applicable Treasury Regulations. To the
extent permitted under such Treasury Regulations, the Administrative Committee
may elect to use any optional or alternative methods of applying the limitations
of this Section.
6.3    Nondiscrimination Requirements for Matching Contributions.
(a)    ACP Tests. The allocation of the aggregate of all (i) after-tax, (ii)
Matching Contributions, (iii) to the extent designated by the Administrative
Committee pursuant to subsection (c) hereof, Supplemental Contributions, and
(iv) to the extent designated by the Administrative Committee pursuant to
subsection (b) hereof, other before-tax and/or qualified nonelective

32

--------------------------------------------------------------------------------




contributions made under another plan, will satisfy at least one of the
following ACP Tests for such Plan Year:
(1)    The ACP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year will not exceed the product of
(A) the ACP for such current Plan Year of the Active Participants who are not
Highly Compensated Employees during the Plan Year, multiplied by (B) 1.25; or
(2)    The ACP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year will not exceed the ACP for
such current Plan Year of the Active Participants who are not Highly Compensated
Employees during the Plan Year by more than 2 percentage points, nor will it
exceed the product of (A) the ACP for such current Plan Year of the Active
Participants who are not Highly Compensated Employees during the Plan Year,
multiplied by (B) 2; provided, the ACP Test described herein will be performed
separately with respect to (i) each Related Company and its Affiliates, and (ii)
the Controlling Company and its Affiliates.
(b)    ACP or Actual Contribution Percentage. The term “ACP” or “Actual
Contribution Percentage” means, with respect to a specified group of
Participants for a Plan Year, the average of the ratios (calculated separately
for each Participant in such group) of (i) the total of the amount of Matching
Contributions and, to the extent designated by the Administrative Committee, the
Before-Tax and/or Supplemental Contributions, as well as other before-tax and/or
qualified nonelective contributions (excluding Before-Tax Contributions and
Supplemental Contributions counted for purposes of Section 6.2 and any
Contributions returned to a Participant or otherwise removed from his Account to
correct excess Annual Additions) actually paid to the Trustee on behalf of each
such Participant for a specified Plan Year, to (ii) such Participant’s
Compensation for such specified Plan Year. Matching Contributions will be taken
into account in determining a Participant’s ACP only to the extent that such
Matching Contributions satisfy the requirements of Treasury Regulation Section
1.401(m)-2(a)(4). Supplemental Contributions will be taken into account in
determining a Participant’s ACP only if such Supplemental Contributions satisfy
the requirements of Treasury Regulations Section 1.401(m)-2(a)(6). If a Highly
Compensated Employee participates in the Plan and one or more other plans of any
Affiliates to which matching or after-tax contributions are made (other than a
plan for which aggregation with the Plan is not permitted), the matching and
after-tax contributions made with respect to such Highly Compensated Employee
will be aggregated for purposes of determining his ACP in accordance with
Treasury Regulation Section 1.401(m)-2(a)(3)(ii). The ACP will be rounded to the
nearest 1/100th of a percent and will be calculated in a manner consistent with
the terms of Code Section 401(m) and the regulations thereunder. If a
Participant is eligible to participate in the Plan for all or a portion of a
Plan Year by reason of satisfying the eligibility requirements of Article II but
makes no Before-Tax Contributions which are taken into account (as described
above) for purposes of calculating his ACP, and if he receives no allocations of
Matching Contributions or qualified nonelective contributions which are taken
into account (as described above) for purposes of calculating his ACP, such
Participant’s ACP for such Plan Year will be zero.

33

--------------------------------------------------------------------------------




(c)    Adjustments to Actual Contribution Percentages. In the event that the
allocation of the Before-Tax, Matching and Supplemental Contributions and other
after-tax, before-tax and qualified nonelective contributions for a Plan Year
does not satisfy one of the ACP Tests of subsection (a) hereof, the
Administrative Committee will cause such Matching Contributions for the Plan
Year to be adjusted in accordance with one or a combination of the following
options:
(1)    The Administrative Committee may cause the Participating Companies to
make, with respect to such Plan Year, Supplemental Contributions on behalf of,
and specifically allocable to, the Participants described in Section 5.3 with
respect to such Plan Year. Such Supplemental Contributions will be allocated
among the Participants pursuant to the methods described in Section 5.3.
Alternatively or in addition, the Administrative Committee may add a portion of
the Before-Tax Contributions that are made for the Plan Year by the Participants
who are not Highly Compensated Employees and that are not needed for the Plan to
satisfy the ADP Tests for the Plan Year to the Matching Contributions for such
Participants to increase the ACP for such Participants.
(2)    By the last day of the Plan Year following the Plan Year in which the
annual allocation failed both of the ACP Tests, the Administrative Committee may
direct the Trustee to reduce Matching Contributions taken into account with
respect to Highly Compensated Employees under such failed ACP Tests by the
dollar amount necessary to satisfy one of the ACP Tests. The total dollar amount
by which Matching Contributions will be reduced will be determined by
hypothetically reducing Matching Contributions made on behalf of Highly
Compensated Employees in order of individual Actual Contribution Percentages,
beginning with the highest Actual Contribution Percentage. Notwithstanding the
method of determining the total dollar amount of such reductions, actual
reductions in Matching Contributions will be made in accordance with, and solely
from the Accounts of those Highly Compensated Employees who are affected by, the
following procedure:
(A)    First, the Matching Contributions of the Highly Compensated
Employee(s) with the highest dollar amount of Matching Contributions for such
Plan Year will be reduced by the lesser of (i) the entire amount of required
reductions determined as described above, or (ii) that part of such amount as
will cause the dollar amount of Matching Contributions of each such Highly
Compensated Employee to equal the amount of Matching Contributions of each of
the Highly Compensated Employees with the next highest dollar amount of Matching
Contributions for such Plan Year.
(B)    Substantially identical steps will be followed for making further
reductions in the Matching Contributions of each of the Highly Compensated
Employees with the next highest dollar amount of Matching Contributions for such
Plan Year until the entire required reduction has been made.
(C)    If the Matching Contributions to be reduced are vested and therefore may
not be forfeited, those Matching Contributions plus any earnings attributable
thereto through the end of the Plan Year, will be distributed to the Highly

34

--------------------------------------------------------------------------------




Compensated Employees from whose Matching Accounts such reductions have been
made.
(d)    Multiple Plans. If matching, after-tax, before-tax and/or qualified
nonelective contributions are made to one or more other plans which, along with
the Plan, are considered as a single plan for purposes of Code Section 401(a)(4)
or Code Section 410(b), such plans will be treated as one plan for purposes of
this Section, and the matching, after-tax, applicable before-tax contributions
(other than catch-up contributions) and qualified nonelective contributions made
to those other plans will be combined with the Matching, applicable Before-Tax
and Supplemental Contributions for purposes of performing the tests described in
subsection (a) hereof. In addition, the Administrative Committee may elect to
treat the Plan as a single plan along with one or more other plans to which
matching, after-tax, applicable before-tax and/or qualified nonelective
contributions are made for purposes of this Section; provided, the Plan and all
of such other plans also must be treated as a single plan for purposes of
satisfying the requirements of Code Sections 401(a)(4) and 410(b) [other than
the requirements of Code Section 410(b)(2)(A)(ii)]. However, plans may be
aggregated for purposes of this subsection (d) only if they have the same plan
year and use the same testing method for the ACP Tests.
(e)    Separate Testing. In accordance with Treasury Regulation Section
1.401(m)-1(b)(4)(iv), the Plan may be permissively or mandatorily disaggregated
into two or more plans for purposes of performing the tests described in
subsection (a) hereof. In addition, pursuant to Code Section 401(m)(5)(C), the
Administrative Committee may elect to exclude from the ACP Tests all Active
Participants who are not Highly Compensated Employees and who have not satisfied
the age and service requirements of Code Section 410(a)(1)(A). If the ACP Tests
are performed separately for any group of Participants, then only the
Participants included in such separate ACP Tests will be taken into account for
purposes of allocating Supplemental Contributions made for the purpose of
satisfying such ACP Tests and for purposes of any adjustments made pursuant to
subsection (c) hereof.
(f)    Interpretation. The requirements of this Section will be interpreted and
applied in a manner consistent with applicable Treasury Regulations. To the
extent permitted under such Treasury Regulations, the Administrative Committee
may elect to use any optional or alternative methods of applying the limitations
of this Section.
6.4    Order of Application.
For any Plan Year in which adjustments will be necessary or otherwise made
pursuant to the terms of Sections 6.1, 6.2 and/or 6.3, such adjustments will be
applied in the order prescribed by the Secretary of Treasury in Treasury
Regulations or other published authority.
6.5    Code Section 415 Limitations on Maximum Contributions.
(a)    General Limit on Annual Additions. Except for any Catch-Up Contributions
made to the Plan under Section 3.1(c) hereof and Code 414(v), in no event will
the Annual Additions to a Participant’s Account for any Limitation Year, under
the Plan and any other

35

--------------------------------------------------------------------------------




Defined Contribution Plan maintained by an Affiliate (or by a predecessor
employer, within the meaning of Treasury Regulations Sections 1.415(f)-1(c)(1)
and (c)(2)), exceed the lesser of:
(1)    $40,000 (as adjusted by the Secretary of the Treasury under Code Section
415(d) to reflect cost-of-living increases); or
(2)    100% of such Participant’s Compensation.
(b)    Rules of Application. For purposes of the limitations described in
subsection (a) above, the following rules will apply:
(1)    Aggregation of Leasing Organization Benefits. A Participant’s
contributions or benefits provided by a leasing organization under a Defined
Contribution Plan that are attributable to services performed for an Affiliate
are treated as provided under a plan maintained by an Affiliate, unless:
(A)    the Participant is covered by a money purchase pension plan maintained by
the leasing organization that provides for a nonintegrated employer contribution
rate of at least 10% of compensation, full and immediate vesting and immediate
participation, and
(B)    leased employees do not constitute more than 20% of the Affiliate’s
nonhighly compensated work force within the meaning of Code Section
414(n)(5)(C)(ii).
(2)    Aggregation of Previously Unaggregated Plans. If two or more Defined
Contribution Plans are not required to be aggregated under Code Section 415 as
of the first day of a Limitation Year for purposes of the limitations in
subsection (a) but become aggregated later in the Limitation Year:
(A)    if the Participant’s combined Annual Additions under all of the
aggregated plans exceed the limitations in subsection (a) as of the date that
such plans are first aggregated, no further Before-Tax, After-Tax, Matching or
Supplemental Contributions, or any other amounts that would constitute Annual
Additions, will be credited to a Participant’s Account during such Plan Year
after the date on which the plans are required to be aggregated; and
(B)    such Participant’s Annual Additions will not be considered to exceed the
limitations in subsection (a) for such Limitation Year to the extent such
failure results from the aggregation of such Defined Contribution Plans during
the Limitation Year.
(3)    Plans with Different Limitation Years. If a Participant is credited
during the Limitation Year with Annual Additions in more than one Defined
Contribution Plan maintained by an Affiliate or a predecessor employer, the
amounts credited under plans other than this Plan that are taken into account
for purposes of the limitation in subsection

36

--------------------------------------------------------------------------------




(a) for the Limitation Year are those Annual Additions credited to the
Participant under such other plan(s) that would have been considered Annual
Additions under the Plan for the Limitation Year if they had been credited under
this Plan rather than the other plan(s).
(c)    Compliance with Code Section 415. The limitations in this Section are
intended to comply with the provisions of Code Section 415 so that the maximum
benefits permitted under plans of the Affiliates will be exactly equal to the
maximum amounts allowed under Code Section 415 and the regulations thereunder.
If there is any discrepancy between the provisions of this Section and the
provisions of Code Section 415 and the regulations thereunder, such discrepancy
will be resolved in such a way as to give full effect to the provisions of the
Code.
(d)    Combined Plan Limit. If an Employee is a participant in the Plan and any
one or more other Defined Contribution Plans maintained by any Affiliate and a
corrective adjustment in such Employee’s benefits is required to comply with
this Section (and similar provisions under the other plan), such adjustment will
be made under the other plan(s).
6.6    Construction of Limitations and Requirements.
The descriptions of the limitations and requirements set forth in this Article
are intended to serve as general statements of the legal requirements necessary
for the Plan to remain qualified under the applicable terms of the Code. The
Participating Companies do not desire or intend, and the terms of this Article
will not be construed, to impose any more restrictions on the operation of the
Plan than required by law. Therefore, the terms of this Article and any related
terms and definitions in the Plan will be interpreted and operated in a manner
which imposes the least restrictions on the Plan.





37

--------------------------------------------------------------------------------




ARTICLE VII
INVESTMENTS
7.1    Establishment of Trust Account.
All Contributions are to be paid over to the Trustee, to be held in the Trust
Fund and invested in accordance with the terms of the Plan and the Trust.
7.2    Investment Funds.
(a)    Establishment of Investment Funds. In accordance with instructions from
the Investment Committee and the terms of the Plan and the Trust, the Trustee
will establish and maintain Investment Funds for the investment of the assets of
the Trust Fund. Except as provided in Section s 7.3(e) and (f), such Investment
Funds will be established and modified from time to time without necessity of
amendment to the Plan and will have the investment objectives prescribed by the
Investment Committee. Investment Funds also may be established and maintained
for any limited purpose(s) the Investment Committee may properly direct (for
example, for the investment of certain specified Accounts transferred from a
Prior Plan). Similarly, at the authorized direction of the Investment Committee,
the Trustee may eliminate one or more of the then existing Investment Funds. The
Trustee may invest Contributions it receives in interest bearing accounts until
such time as a Participant’s investment directions can be effected.
(b)    Reinvestment of Cash Earnings. Any investment earnings received in the
form of cash with respect to any Investment Fund (in excess of the amounts
necessary to make cash distributions or to pay Plan or Trust expenses) will be
reinvested in such Investment Fund.
7.3    Participant Direction of Investments.
Each Participant or Beneficiary generally may direct the manner in which his
Accounts and Contributions will be invested in and among the Investment Funds
described in Section 7.2. Participant investment directions will be made in
accordance with the following terms:
(a)    Investment of Contributions. Except as otherwise provided in this
Section, each Participant may elect, on a form provided by the Administrative
Committee, through an interactive telephone or internet-based system, or in such
other manner as the Administrative Committee may prescribe, the percentage of
his future Contributions that will be invested in each Investment Fund. An
initial election of a Participant will be made as of the Entry Date on which the
Participant commences or recommences participation in the Plan and will apply to
all Contributions credited to such Participant’s Account after such Entry Date;
provided, to the extent determined by the Administrative Committee, an
investment election may be made with respect to a Rollover Contribution. Such
Participant may make subsequent elections as of any Valuation Date, and such
elections will apply to all such Contributions credited to such Participant’s
Accounts following such date; for purposes hereof, Contributions and/or
Forfeitures that are credited to a Participant’s or Beneficiary’s Account will
be subject to the investment election in effect on the date on which such
amounts are actually received and credited, regardless of any prior date “as of”
which such Contributions may have been allocated to his Account. Any election
made pursuant to

38

--------------------------------------------------------------------------------




this subsection with respect to future Contributions will remain effective until
changed by the Participant. In the event a Participant never makes an investment
election or makes an incomplete or insufficient election in some manner, the
Trustee, based on authorized directions from the Administrative Committee, will
direct the investment of the Participant’s future Contributions.
(b)    Investment of Existing Account Balances. Except as otherwise provided in
this Section, each Participant or Beneficiary may elect, on a form provided by
the Administrative Committee, through an interactive telephone or internet-based
system, or in such other manner as the Administrative Committee may prescribe,
the percentage of his existing Accounts that will be invested in each Investment
Fund; provided, as part of making an election, the Participant or Beneficiary
may elect different Investment Funds or combinations of Investment Funds for
each such type of Account. Such Participant or Beneficiary may make such
elections effective as of any Valuation Date following his Entry Date into the
Plan (or the crediting of his Rollover Contribution). Each such election will
remain in effect until changed by such Participant or Beneficiary. In the event
a Participant or Beneficiary fails to make an election for his existing Account
balance pursuant to the terms of this subsection which is separate from his
election made for his Contributions pursuant to the terms of subsection (a)
hereof, or if a Participant’s or Beneficiary’s investment election form is
incomplete or insufficient in some manner, the Participant’s or Beneficiary’s
existing Account balance will continue to be invested in the same manner
provided under the terms of the most recent election affecting that portion of
his Account; provided, if no such election exists, the Trustee, based on
authorized directions from the Administrative Committee, will direct the
investment of the Participant’s or Beneficiary’s existing Account balance.
(c)    Conditions Applicable to Elections. The Administrative Committee will
have complete discretion to adopt and revise procedures to be followed in making
such investment elections. Such procedures may include, but are not limited to,
the process of the election, the permitted frequency of making elections, the
deadline for making elections, the effective date of such elections and the
conditions, if any, under which individual Investment Funds may be elected. Any
procedures adopted by the Administrative Committee that are inconsistent with
the deadlines or procedures specified in this Section will supersede such
provisions of this Section without the necessity of a Plan amendment.
(d)    Restrictions on Investments. To the extent any investment or reinvestment
restrictions apply with respect to any Investment Funds (for example,
restrictions on changes of investments between competing funds) or as a result
of depletion of cash liquidity within an Investment Fund, a Participant’s or
Beneficiary’s ability to direct investments hereunder may be limited.
(e)    Sales and Purchases of Company Stock. The Investment Funds for the Plan
will include a Company Stock Fund. The Company Stock Fund will be subject to the
following rules:
(1)    To the extent that any cash amounts received by or held in the Trust Fund
are to be invested in the Company Stock Fund, the Trustee, as properly directed
by the Administrative Committee, will effect purchases of whole shares of
Company Stock pursuant to procedures established by the Administrative
Committee. The Trustee will make

39

--------------------------------------------------------------------------------




such purchases in compliance with all applicable securities laws and may
purchase Company Stock (A) in the open market, (B) in privately negotiated
transactions with holders of Company Stock and/or the Controlling Company,
and/or (C) through the exercise of stock rights, warrants or options.
Alternatively, the Trustee may acquire the requisite number of shares of Company
Stock from shares already acquired for other Participants’ Accounts and made
available pursuant to the procedure described in subsection (e)(2)(B) hereof.
The Trustee will make all purchases of Company Stock at a price or prices which,
in the judgment of the Trustee, do not exceed the fair market value of such
Company Stock as of the date of the purchase; with respect to Company Stock
purchased on the open market, the total cost to Participants will include
acquisition costs.
(2)    To the extent that any shares of Company Stock held in the Trust Fund are
to be liquidated for purposes of investing in one or more of the other
Investment Funds, making distributions and/or otherwise, the Trustee, in a
manner consistent with the terms of subsection (e)(1) hereof, will either (A)
sell, at fair market value, the appropriate number of shares of Company Stock to
effect such election, or (B) retain such shares for credit to other
Participants’ Accounts; any shares of Company Stock so retained will be deemed
to have been sold at fair market value on the day the election to sell is to be
effective as described in subsection (e)(3) hereof.
(3)    If Company Stock is to be purchased or sold, such purchases and sales
will be made as soon as administratively practicable.
(4)    During the quarterly blackout period described in the Controlling
Company’s insider trading policy, Participants who are subject to the blackout
in accordance with such policy may not initiate transactions that would violate
such policy.
(f)    Enova Stock Fund. The Investment Funds for the Plan will include an Enova
Stock Fund, which was established when the Plan received a distribution of Enova
Stock with respect to shares of Company Stock upon the Controlling Company’s
spin-off of Enova International, Inc. on November 13, 2014. The Enova Stock Fund
will be subject to the following rules:
(1)    The Enova Stock Fund will be a unitized stock fund consisting of cash or
a similar investment and Enova Stock.
(2)    Following the establishment of the Enova Stock Fund, no additional
investments may be made in the Enova Stock Fund, whether by investment of future
contributions, investment of loan repayments or transfer of assets from another
Investment Fund to the Enova Stock Fund; provided, to the extent that a dividend
is paid on shares of Enova Stock held in the Enova Stock Fund, such dividend
will be invested in the Enova Stock Fund.
(3)    To the extent that (i) any shares of Enova Stock are to be purchased by
the Trustee or (ii) any shares of Enova Stock held in the Trust Fund are to be
liquidated by the Trustee for purposes of maintaining the proportion of cash in
the Enova Stock Fund

40

--------------------------------------------------------------------------------




within a range established by the Administrative Committee or otherwise, the
Trustee, in a manner consistent with the terms of subsection (e)(1) hereof, will
purchase or sell, at fair market value, the number of shares of Enova Stock
needed to effect such transaction.
(4)    If Enova Stock is to be purchased or sold by the Trustee, such purchases
or sales will be made as soon as administratively practicable, consistent with
the Trustee’s practices with respect to unitized stock funds and any procedures
established by the Administrative Committee.
7.4    Valuation.
As of each Valuation Date, the Trustee will determine the fair market value of
each of the Investment Funds after first deducting any expenses which have not
been paid by the Participating Companies. All costs and expenses directly
identifiable to one Investment Fund will be allocated to that Investment Fund.
7.5    Purchase of Life Insurance.
Life insurance contracts will not be purchased.
7.6    Voting and Tender Offer Rights with Respect to Investment Funds.
Subject to Sections 7.9 and 7.10, to the extent and in the manner permitted by
the Trust and/or any documents establishing or controlling any of the Investment
Funds, Participants and Beneficiaries will be given the opportunity to vote and
tender their interests in each such Investment Fund. Otherwise, such interests
will be voted and/or tendered as may be provided in the controlling documents or
as otherwise specified by the Investment Committee.
7.7    Fiduciary Responsibilities for Investment Directions.
All fiduciary responsibility with respect to the selection of Investment Funds
for the investment of a Participant’s or beneficiary’s Accounts will be
allocated to the Participant or beneficiary who directs the investment. Neither
the Controlling Company, the Board, the Administrative Committee, the Investment
Committee, the Trustee, nor any Participating Company will be accountable for
any loss sustained by reason of any action taken, or investment made, pursuant
to an investment direction.
7.8    Appointment of Investment Manager; Authorization to Invest in Collective
Trust.
(a)    Investment Manager. The Investment Committee may appoint any one or more
individuals or entities to serve as the investment manager or managers of the
entire Trust or of all or any designated portion of a particular Investment Fund
or Investment Funds. The investment manager will certify that it is qualified to
act as an “investment manager” within the meaning of ERISA Section 3(38) and
will acknowledge in writing its fiduciary status with respect to the assets
placed under its control. The appointment of the investment manager will be
effective as of the date specified by the Investment Committee, and the
appointment will continue in effect until such

41

--------------------------------------------------------------------------------




date as the Investment Committee may specify. If an investment manager is
appointed, the investment manager will have the power to manage, acquire and
dispose of any and all assets of the Trust Fund, as the case may be, which have
been placed under its control, except to the extent that such power is reserved
to the Trustee by the Controlling Company. If an investment manager is
appointed, the Trustee will be relieved of any and all liability for the acts or
omissions of the investment manager, and the Trustee will not be under any
obligation to invest or otherwise manage any assets which are subject to the
management of the investment manager.
(b)    Collective Trust. The Investment Committee may designate that all or any
portion of the Trust Fund will be invested in a collective trust fund, in
accordance with the provisions of Revenue Ruling 81-100 or any successor ruling,
which collective trust fund will have been adopted as a part of the Plan. Such
designation or direction will be in addition to the powers to invest in
commingled funds maintained by the Trustee provided for in the Trust.
7.9    Voting and Tender Offer Rights with Respect to Company Stock.
(a)    Voting Rights. Each Participant or Beneficiary will have the right to
direct the Trustee as to the exercise of all voting rights with respect to the
whole shares of Company Stock in his Account. Otherwise, shares of Company Stock
will be voted by the Trustee in accordance with the proper direction of the
Administrative Committee. To the extent possible, the Trustee will combine
fractional shares of Company Stock in the Accounts of Participants or
Beneficiaries and will vote such fractional shares of Company Stock in the same
proportion as the whole shares of such Company Stock are voted by the voting
Participants or Beneficiaries by the Trustee.
(b)    Tender Offer Rights. Each Participant or Beneficiary will have the
responsibilities of a Named Fiduciary for purposes of directing, and will have
the right to direct, the Trustee as to whether, in accordance with the terms of
any tender offer for shares of Company Stock, to tender the whole shares of
Company Stock in his Account, and the Trustee will follow such directions. To
the extent possible, the Trustee will combine fractional shares of Company Stock
in the Accounts of Participants or Beneficiaries and will tender such fractional
shares of Company Stock in the same proportion as the whole shares of such
Company Stock are tendered by the tendering Participants or Beneficiaries.
Unless otherwise required by ERISA, the Trustee will not tender whole shares of
Company Stock credited to a Participant’s or Beneficiary’s Account for which it
has received no directions.
(c)    Confidentiality. The Administrative Committee will establish procedures
to protect the voting and tender offer rights of the Participants and
Beneficiaries and to ensure that the manner in which each Participant or
Beneficiary exercises his voting or tender offer rights is confidential with
respect to the Administrative Committee and the management of the Company.
(d)    Dissemination of Pertinent Information. The Administrative Committee will
deliver, or cause to be delivered, to each Participant or Beneficiary, all
notices, financial statements, proxies and proxy soliciting materials, relating
to the voting of Company Stock in his Account. In addition, the Administrative
Committee will deliver, or cause to be delivered, to each Participant and
Beneficiary all materials relating to any tender offer, including the materials
distributed by any tender offerer (that is, any bidder). The Administrative
Committee will notify

42

--------------------------------------------------------------------------------




each Participant or Beneficiary of each occasion for the exercise of voting or
tender offer rights within a reasonable time before such rights are to be
exercised, and such notification will include all of the relevant information
that the Controlling Company distributes to shareholders regarding the exercise
of such rights.
7.10    Voting and Tender Offer Rights with Respect to Enova Stock.
(a)    Voting Rights. Each Participant or Beneficiary will have the right to
direct the Trustee as to the exercise of all voting rights with respect to the
whole shares of Enova Stock attributable to the number of units of the Enova
Stock Fund held in his Account. To the extent possible, the Trustee will combine
fractional shares and whole shares of Enova Stock in the Enova Stock Fund for
which Participants or Beneficiaries do not provide voting instructions and will
vote such fractional shares and unvoted shares of Enova Stock in the same
proportion as the whole shares of such Enova Stock are voted by the Trustee
based on the voting Participants or Beneficiaries.
(b)    Tender Offer Rights. Each Participant or Beneficiary will have the
responsibilities of a Named Fiduciary for purposes of directing, and will have
the right to direct, the Trustee as to whether, in accordance with the terms of
any tender offer for shares of Enova Stock, to tender the whole shares of Enova
Stock attributable to the number of units of the Enova Stock Fund held in his
Account, and the Trustee will follow such directions. To the extent possible,
the Trustee will combine fractional shares of Enova Stock in the Trust and will
tender such fractional shares of Enova Stock in the same proportion as the whole
shares of such Enova Stock are tendered by the tendering Participants or
Beneficiaries. Unless otherwise required by ERISA, the Trustee will not tender
whole shares of Enova Stock for which it has received no directions.
(c)    Dissemination of Pertinent Information. The Administrative Committee will
deliver, or cause to be delivered, to each Participant or Beneficiary, all
notices, financial statements, proxies and proxy soliciting materials, relating
to the voting of Enova Stock attributable to the number of units of the Enova
Stock Fund held in his Account. In addition, the Administrative Committee will
deliver, or cause to be delivered, to each Participant and Beneficiary all
materials relating to any tender offer, including the materials distributed by
any tender offerer (that is, any bidder). The Administrative Committee will
notify each Participant or Beneficiary of each occasion for the exercise of
voting or tender offer rights within a reasonable time before such rights are to
be exercised, and such notification will include all of the relevant information
that Enova International, Inc. distributes to shareholders regarding the
exercise of such rights.





43

--------------------------------------------------------------------------------




ARTICLE VIII
VESTING IN ACCOUNTS
8.1    General Vesting Rule.
(a)    Fully Vested Accounts. All Participants will at all times be fully vested
in their Before-Tax, Supplemental and Rollover Accounts.
(b)    Matching Accounts. Except as provided in Sections 8.2 and 8.3 and
Schedule D, the Matching Account of each Participant will vest in accordance
with the following vesting schedule, based on the total of the Participant’s
Years of Vesting Service:
Years of Vesting Service
Completed by Participant
Vested Percentage of
Participant’s Matching Account
Less than 1 Year
0%
1 Year, but less than 2
20%
2 Years, but less than 3
40%
3 Years, but less than 4
60%
4 Years, but less than 5
80%
5 Years or more
100%



(c)    Transfer Accounts. Transfer Accounts will vest in accordance with the
terms specified by the Administrative Committee on a schedule attached hereto.
8.2    Vesting Upon Attainment of Normal Retirement Age, Death or Disability.
Notwithstanding Section 8.1, a Participant’s Account will become 100% vested and
nonforfeitable upon the occurrence of any of the following events:
(a)    The Participant’s attainment of Normal Retirement Age while still
employed as an Employee;


(b)    The Participant’s death while still employed as an Employee (or as
provided in Section 3.9); or


(c)    The Participant’s becoming Disabled while still employed as an Employee.


8.3    Timing of Forfeitures and Vesting after Restoration Contributions.
(a)    Timing of Forfeitures. If a Participant who is not yet 100% vested in his
Matching Account or Transfer Account severs from employment with all Affiliates,
the nonvested amount in his Matching Account or Transfer Account will be removed
from his Account and become available for allocation as a Forfeiture (in
accordance with the terms of Section 5.5) as soon as practicable following
severance from employment and will be subject to the restoration rules set forth
herein. If a Participant has no vested interest in his Matching Account or
Transfer Account

44

--------------------------------------------------------------------------------




at the time he severs from employment, he will be deemed to have received a
cash-out distribution at the time he severs from employment, and the forfeiture
provisions of this Section will apply. If such a Participant resumes employment
with an Affiliate after he has incurred 5 or more consecutive Breaks in Service,
the nonvested portion of his Account will be forfeited and will not be restored.
If such a Participant resumes employment with an Affiliate before he has
incurred 5 consecutive Breaks in Service, the nonvested amount will be restored
pursuant to the terms of subsection (b) or (c) hereof, as applicable.
(b)    Reemployment and Vesting After Distribution. If by the date of
reemployment such a Participant has received a distribution of the entire vested
interest in his Account, the provisions of Section 3.8(a) will be applicable
(requiring repayment by such a Participant as a condition for restoration of the
nonvested amount). Upon such repayment, the rehired individual immediately will
be credited with all previously earned Years of Vesting Service for purposes of
determining his vested interest in his Account in accordance with Section 8.1.
(c)    Reemployment and Vesting Before Any Distribution. If such a Participant
has no vested interest in his Account (such that he had a deemed cashout of his
Account), or if the nonvested amount in such Participant’s Matching Account or
Transfer Account was removed from his Account and allocated as a Forfeiture
prior to distribution of his Account pursuant to Section 8.3(a) and the
Participant has not received a distribution of his Account as of the date of
reemployment, his Account will be restored pursuant to the terms of Section
3.8(b) and then will be subject to all of the vesting rules in this Article as
if no forfeiture had occurred.
8.4    Vesting after Partial Distribution.
If a Participant (i) has received an in-service withdrawal of all or a portion
of his Matching Account, or (ii) has received a distribution of the entire
vested interest in his Matching Account later than the close of the second Plan
Year following the Plan Year in which severance from employment with all
Affiliates occurred, then, notwithstanding the general rules set forth in
Section 8.1, the nonvested amount of his Account will be restored pursuant to
the terms of Section 3.8, and the total amount of his undistributed Matching
Account (including the restored amount) will be credited to his Matching
Account. The vested interest of such Participant in such Matching Account prior
to the date such Participant (i) again severs from employment with all
Affiliates, (ii) incurs 5 consecutive Breaks in Service (such that the nonvested
portions of his Matching Account are forfeited), or (iii) becomes 100% vested
pursuant to the terms of Sections 8.1 or 8.2 hereof (whichever is earliest),
will be determined pursuant to the following formula:
X = P (AB + [R x D]) – (R x D),


where X is the vested interest at the relevant time (that is, the time at which
the vested percentage in such Matching Account can no longer increase); P is the
vested percentage at the relevant time; AB is the balance of his Matching
Account at the relevant time; D is the amount of the distribution; and R is the
ratio of his Matching Account balance at the relevant time to such Account’s
balance immediately after the distribution.



45

--------------------------------------------------------------------------------




8.5    Amendment to Vesting Schedule.
Notwithstanding anything herein to the contrary, in no event will the terms of
any amendment to the Plan reduce the vested percentage that any Participant has
earned under the Plan. Any amendments to the Plan that affect the vesting
provisions will be subject to the rules of this Section.
(a)    Changes to Vesting of Future Contributions. In the event that an
amendment to the Plan will directly have an adverse effect on Participants’
vested percentage for future Contributions, any Participant who has 3 or more
Years of Vesting Service [calculated in a manner consistent with Treasury
Regulation Section 1.411(a)-8T (or any successor section)] may elect to have his
vested percentage for his Account calculated under the schedule in the Plan
before any such change, and the Administrative Committee will give each such
Participant notice of his rights to make such an election. The period during
which the election may be made will commence with the date the amendment is
adopted or deemed to be made and will end on the latest of: (i) 60 days after
the amendment is adopted; (ii) 60 days after the amendment becomes effective; or
(iii) 60 days after the Participant is issued written notice of the amendment by
a Participating Company or the Administrative Committee.
(b)    Changes to Vesting of Existing Accounts. The vesting of each
Participant’s Account balance attributable to Contributions accrued on or before
the later of the date of adoption or the effective date of any amendment to the
Plan will be equal to the greater of: (i) the vesting percentage that would
apply under the terms of the Plan prior to such amendment, or (ii) the vesting
percentage that applies under the terms of the Plan as so amended.





46

--------------------------------------------------------------------------------




ARTICLE IX
IN-SERVICE WITHDRAWALS AND LOANS
9.1    In-Service Withdrawals.
(a)    General. Prior to severance from employment with all Affiliates, a
Participant may withdraw all or part of the amounts described in Section 9.2
through Section 9.6 hereof.
(b)    Election to Withdraw. All applications to withdraw will be made at such
time as the Administrative Committee may reasonably request, and will be on a
form provided by the Administrative Committee, through an interactive telephone
or internet-based system, or in such manner as the Administrative Committee may
prescribe.
(c)    Source of Withdrawal Amounts.
(1)    Subaccounts. Except as otherwise provided in Sections 9.2 through 9.6,
the withdrawal amount will be charged against the vested portion of each of the
Participant’s subaccounts beginning with his Matching Account until it is
exhausted, then his Before-Tax Account until it is exhausted, and then his
Transfer Accounts.
(2)    Investment Funds. Except as otherwise provided in Sections 9.2 through
9.6, if the assets of an Account are invested in more than one Investment Fund,
then, as the withdrawal is removed from each subaccount, the withdrawal amount
will be charged against each Investment Fund in the same proportion as the
balance of a subaccount in each investment fund bears to the total balance of
that subaccount in all Investment Funds, unless otherwise determined by the
Administrative Committee.
(d)    Payment of Withdrawal. The amount of any withdrawal will be paid to a
Participant in a single-sum cash payment as soon as practicable after the
Administrative Committee receives and approves a properly completed withdrawal
application. At the time of making any withdrawals for a Participant, his
Account may be charged with any administrative expenses (such as check
processing fees) specifically allocable against his Account pursuant to the
policies of the Administrative Committee. Any withdrawal will be treated as a
payment of benefits under Article X and all of the requirements of that Article.
(e)    Effect of Outstanding Loan. If an amount becomes payable to a Participant
as a withdrawal pursuant to this Article at a time when such Participant has an
outstanding loan from the Plan, the terms of Section 9.7(e) will apply.
9.2    Hardship Withdrawals.
(a)    Parameters of Hardship Withdrawals. A Participant may make, on account of
hardship, a withdrawal from all vested Accounts (other than his Supplemental
Account and any investment earnings attributable to Before-Tax Contributions
earned after December 31, 1988). For purposes of this subsection, a withdrawal
will be on account of “hardship” if it is

47

--------------------------------------------------------------------------------




necessary to satisfy an immediate and heavy financial need of the Participant. A
withdrawal based on financial hardship cannot exceed the amount necessary to
meet the immediate financial need created by the hardship and not reasonably
available from other resources of the Participant. The Administrative Committee
will make its determination as to whether a Participant has suffered an
immediate and heavy financial need and whether it is necessary to use a hardship
withdrawal from the Plan to satisfy that need on the basis of all relevant facts
and circumstances.
(b)    Immediate and Heavy Financial Need. For purposes of the Plan, an
immediate and heavy financial need exists only if the withdrawal is on account
of (i) expenses for medical care described in Code Section 213(d) (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);
(ii) the purchase (excluding mortgage payments) of a principal residence for the
Participant; (iii) the payment of tuition, related educational fees, and room
and board expenses for the next 12 months of post-secondary education for the
Participant, his Spouse, or dependents (as defined in Code Section 152 without
regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof); (iv) the need to
prevent eviction of the Participant from his principal residence or foreclosure
on the mortgage of the Participant’s principal residence; (v) the payment of
burial or funeral expenses for the Participant’s deceased parent, Spouse,
children, or dependents (as defined in Code Section 152 without regard to
subsection (d)(1)(B) thereof); or (vi) expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code Section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income).
(c)    Necessary to Satisfy a Financial Need. In determining whether the
withdrawal is necessary to relieve the Participant’s immediate and heavy
financial need, the Administrative Committee will rely upon the Participant’s
reasonable representation that the need cannot be relieved: (i) through
reimbursement or compensation by insurance or otherwise; (ii) by reasonable
liquidation of the Participant’s assets to the extent that liquidation would not
itself cause an immediate and heavy financial need; (iii) by cessation of
Before-Tax Contributions to the Plan; or (iv) by other distributions or
nontaxable (at the time of the loan) loans from plans maintained by one or more
Participating Companies or by borrowing from commercial sources on reasonable
commercial terms. In determining the amount of a Participant’s assets, the
resources of his spouse and minor dependents are considered to be reasonably
available to the Participant unless they are held for his child or children
under an irrevocable trust or under the Uniform Gifts to Minors Act. The amount
of an immediate and heavy financial need may include amounts necessary for the
Participant to pay any federal, state or local taxes which are reasonably
anticipated to result from the hardship withdrawal.
(d)    Source of Withdrawal Amounts. The withdrawal amount will be charged
against the vested portion of the Participant’s subaccounts in the following
order: Before-Tax Account and Matching Account. If the assets of an Account are
invested in more than one Investment Fund, the withdrawal amount will be charged
against each Investment Fund, in the order as determined by the Administrative
Committee, except that amounts invested in the Company Stock Fund will be
withdrawn after exhausting all other Investment Funds in the Participant’s
Before-Tax Account and Matching Account.

48

--------------------------------------------------------------------------------




(e)    Form of Withdrawal Amount. The amount of a withdrawal pursuant to this
Section will be paid to a Participant in a single sum cash payment as soon as
administratively practicable after the Administrative Committee receives the
Participant’s hardship withdrawal request. Amounts invested in the Company Stock
Fund must be liquidated before distribution.
9.3    Withdrawals from Rollover Accounts.
(a)    Parameters of Withdrawals. A Participant may elect to withdraw all or any
part of the value of his Rollover Account. Such Election must be made in
writing, executed by the Participant and delivered to the Administrative
Committee at such time prior to the desired withdrawal date as the
Administrative Committee may require.
(b)    Source of Withdrawal Amounts. If the Assets of a Participant’s Rollover
Account are invested in more than one Investment Fund, the withdrawal amount
will be charged against each Investment Fund in the order as determined by the
Administrative Committee, except that amounts invested in the Company Stock Fund
will be withdrawn last.
(c)    Form of Withdrawal Amount. The amount of such withdrawal will be paid to
a Participant in a single sum cash payment as soon as practicable after the
Administrative Committee receives the Participant’s withdrawal election. Amounts
invested in the Company Stock Fund must be liquidated before distribution.
9.4    Age 59½ Withdrawals.
(a)    Parameters of Withdrawals. A Participant who has attained age 59½ may
request a withdrawal of all or part of his vested Account. Such election must be
in writing, executed by the Participant and delivered to the Administrative
Committee at such time prior to the desired withdrawal date as the
Administrative Committee may require.
(b)    Source of Withdrawal Amounts. The withdrawal amount will be charged
against the vested portion of the Participant’s subaccounts in the following
order: Rollover Account, Before-Tax Account, Matching Account and Supplemental
Account. If the assets of an Account are invested in more than one Investment
Fund, the withdrawal amount will be charged against each Investment Fund, in the
order as determined by the Administrative Committee, except that amounts
invested in the Company Stock Fund will be withdrawn after exhausting all other
Investment Funds in the Participant’s Rollover Account, Before-Tax Account, and
Matching Account.
(c)    Form of Withdrawal Amount. The amount of such withdrawal will be paid to
the Participant in a single sum cash payment as soon as administratively
feasible after the Administrative Committee receives the Participant’s
withdrawal election. Amounts invested in the Company Stock Fund must be
liquidated before distribution.

49

--------------------------------------------------------------------------------




9.5    Distributions and Withdrawals from Transfer Accounts.
If a Prior Plan (i) allows Code Section 411(d)(6) protected in-service
withdrawals (other than those permitted in Sections 9.2, 9.3, 9.4 and 9.6)
and/or (ii) allows one or more Code Section 411(d)(6) protected forms of
distribution not generally permitted under the Plan, the Participants who have
Transfer Accounts reflecting the accrued benefits subject to such protected
withdrawals and forms of distribution under that Prior Plan will be permitted to
withdraw, and/or receive distributions of, all or a portion of the amounts from
the subject Transfer Accounts in a manner and subject to rules and restrictions
similar to those provided under the Prior Plan such that the Plan will comply
with the requirements of Code Section 411(d)(6). The terms and conditions of any
such withdrawals, as well as other pertinent rules and provisions relating to
the transfer of such assets to the Plan, will be set forth on a schedule hereto.
9.6    Withdrawals in the Event of Certain Natural Disasters of Terroristic
Actions.
(a)    Affected Participants. In the event of a qualified disaster, as defined
in Code Section 139(c), Participants whose principal residence is located within
an area affected by such qualified disaster (hereinafter “Affected
Participants”) may make withdrawals in accordance with this Section.
(b)    Period for Withdrawals. Withdrawals under this Section will be permitted
to Affected Participants for a period of 180 days following the date such
qualified disaster begins unless the Administrative Committee in its sole
discretion decides to permit such withdrawals for a longer or shorter period.
(c)    Withdrawals from Accounts other than Before-Tax or Supplemental. An
Affected Participant may request a withdrawal on account of (A) reasonable and
necessary personal, family, living or funeral expenses incurred by the Affected
Participant as a result of such qualified disaster, or (B) reasonable and
necessary expenses incurred for the repair or rehabilitation of the Affected
Participant’s personal residence or repair or replacement of its contents to the
extent that the need for such repair, rehabilitation or replacement is
attributable to such qualified disaster. Such withdrawal may be made from all or
part of the Affected Participant’s vested Account other than (1) amounts in such
Affected Participant’s Before-Tax and Supplemental Accounts or (2) amounts in
such Affected Participant’s Transfer Account credited with before-tax
contributions and company contributions used to satisfy the Code Section 401(k)
actual deferral percentage test and company contributions used to satisfy the
Code Section 401(m) actual contribution percentage test. The withdrawal amount
will be charged against the vested portion of the Participant’s subaccounts in
the following order: Rollover Account and Matching Account. Any portion of a
Transfer Account that is comprised of contributions similar to the contributions
held in the Rollover Account or Matching Account will be distributed at the same
time as the applicable Account that contain such similar contributions. If the
assets of an Account are invested in more than one Investment Fund, the
withdrawal amount will be charged against each Investment Fund, in the order as
determined by the Administrative Committee, except that amounts invested in the
Company Stock Fund will be withdrawn after exhausting all other Investment Funds
in the Participant’s Rollover Account and Matching Account. Amounts invested in
the Company Stock Fund must be liquidated before distribution.

50

--------------------------------------------------------------------------------




(d)    Withdrawals from Before-Tax Accounts. An Affected Participant may request
a withdrawal on account of hardship in accordance with Section 9.2; provided,
for such purposes, immediate and heavy financial need exists if the withdrawal
is on account of (A) reasonable and necessary personal, family, living or
funeral expenses incurred by the Affected Participant as a result of such
qualified disaster, or (B) reasonable and necessary expenses incurred for the
repair or rehabilitation of the Affected Participant’s personal residence or
repair or replacement of its contents to the extent that the need for such
repair, rehabilitation or replacement is attributable to such qualified
disaster.
9.7    Loans to Participants.
(a)    Grant of Authority. Loans to Participants, Beneficiaries and alternate
payees [who are parties-in-interest as defined in ERISA Section 3(14)] generally
will be allowed during such period(s) of time that the Administrative Committee
determines, in its sole discretion, it is desirable and administratively
feasible to make such loans. Subject to the limitations set forth in this
Section and to such uniform and nondiscriminatory rules as may from time to time
be adopted by the Administrative Committee and set forth in a written policy
statement, the Trustee, upon proper application by an eligible Participant,
Beneficiary or alternate payee on forms approved by the Administrative
Committee, may make a loan or loans to the borrower.
(b)    Nondiscriminatory Policy. Loans will be available to all Participants,
Beneficiaries and alternate payees who are parties-in-interest as defined in
Section 3(14) of ERISA on a reasonably equivalent basis, without regard to an
individual’s race, color, religion, age, sex or national origin. Loans will not
be made available to borrowers who are Highly Compensated Employees in an amount
greater than the amount available to other borrowers; provided, this limitation
will be interpreted to mean that, subject to the other limitations in this
Section, the same percentage of each borrower’s vested Account balance may be
loaned to each such borrower regardless of the actual amount of his vested
Account balance. Eligible individuals may apply for loans by submitting an
application in written, electronic or other form established by the
Administrative Committee, pursuant to nondiscriminatory procedures established
by the Administrative Committee from time to time.
(c)    Minimum Loan Amount. The minimum amount of any loan will be the amount
established by the Administrative Committee, but such minimum may not be more
than $1,000.
(d)    Maximum Loan Amount. The Administrative Committee will determine the
maximum number of loans that may be outstanding at any time. In addition, no
loan may be made to any borrower from the Plan if the amount of such loan
exceeds the lesser of (i) the limit established by the Administrative Committee,
or (ii) the least of:
(1)    $50,000 minus the highest aggregate principal balance, outstanding during
the year ending on the day before such loan is made, of all loans made to the
borrower by the qualified employer plans [as defined in Code Section
72(p)(4)(A)] maintained by the Affiliates;

51

--------------------------------------------------------------------------------




(2)    the difference between (A) 50% of the borrower’s total vested interest in
the Plan and all other qualified employer plans maintained by the Affiliates,
minus (B) the total amount of all loans outstanding on the date the loan is made
from all qualified employer plans maintained by the Affiliates; or
(3)    50% of the borrower’s vested Account balance immediately after the
origination of the loan.
(e)    Adequacy of Security. All loans will be secured by the pledge of a dollar
amount of the borrower’s Account balance (i) which is not less than the
principal amount of the loan plus an additional amount, if any, which the
Administrative Committee deems desirable to secure payment of interest accruing
on the loan, and (ii) which in no event (when aggregated for all outstanding
loans) is greater than 50% of the borrower’s vested Account balance immediately
after the origination of the loan. Notwithstanding anything herein to the
contrary, the pledge of such security will be made in such manner and amount as
the Administrative Committee may require for the loan to be considered
adequately secured. A loan will be considered to be “adequately secured” if the
security posted for such loan is in addition to and supporting a promise to pay,
if it is pledged in a manner such that it may be sold, foreclosed upon, or
otherwise disposed of upon default of repayment of the loan, and if the value
and liquidity of that security is such that it may reasonably be anticipated
that loss of principal or interest will not result from the loan. The adequacy
of such security will be determined in light of the type and amount of security
which would be required in the case of an otherwise identical transaction in a
normal commercial setting between unrelated parties on arm’s-length terms.
During the period that a loan is outstanding, if a Participant becomes eligible
to receive a withdrawal or a distribution, the amount of such Participant’s
Account which he will be eligible to receive through withdrawal or distribution
will not exceed that amount which will reduce such Participant’s Account balance
below the principal amount then outstanding on such loan.
(f)    Rate of Interest. A loan from the Plan must bear a reasonable rate of
interest. A loan will be considered to bear “a reasonable rate of interest” if
such loan provides the Plan with a return commensurate with interest rates
charged by persons in the business of lending money for loans which would be
made under similar circumstances. In general, the Administrative Committee’s
decision as to the rate of interest for any Plan loan will be based primarily on
the rate of interest that one or more local banks or other lending institutions
would charge on a similar loan, taking into account, among other things, the
collateral pledged to secure the loan.
(g)    Crediting Loan Payments to Accounts. The loan will be considered a
directed investment of the borrower, and any principal and interest paid on the
loan will be considered a part of his total Account. Each payment of principal
and interest will be credited to the Investment Funds and subaccounts of the
Participant’s Account in the manner determined by the Administrative Committee.
(h)    Remedies in the Event of Default. If any loan payments are not paid as
and when due or within such period as the Administrative Committee may prescribe
in its loan policy statement, the Administrative Committee may declare the loan
to be in default. The Administrative Committee may take such actions, as it
deems appropriate in accordance with its

52

--------------------------------------------------------------------------------




written loan policy statement, to allow the borrower to cure such default or to
otherwise collect such overdue payments or, as the case may be, the outstanding
balance of the loan. Among other things, the Administrative Committee’s actions
may include causing all or any portion of the borrower’s Account which has been
pledged to secure the loan to be used to repay such loan; provided, although the
Administrative Committee may treat any portion of the loan balance that remains
outstanding after a default as taxable income to the borrower in accordance with
the terms of Code Section 72(p), no portion of such outstanding loan balance may
be treated as a reduction of a Participant’s Account balance until such time as
such reduction, if treated as a distribution, will not breach the special
distribution restrictions of Code Section 401(k)(2)(B).
(i)    Leaves of Absence. Loan repayments may be suspended under this Plan as
permitted under Code Section 414(u)(4) and, to the extent determined by the
Administrative Committee, under applicable Treasury Regulations. In addition,
during a period of military leave, the interest rate under an outstanding loan
will be reduced to the extent necessary to comply with the Servicemembers Civil
Relief Act of 2003.
9.8    Transition Rule.
For purposes of effectuating a change in the Plan’s recordkeeper, and
notwithstanding anything contained in this Article to the contrary, the
Administrative Committee may designate a period during which no withdrawals or
loans will be permitted.



53

--------------------------------------------------------------------------------




ARTICLE X
PAYMENT OF BENEFITS FROM ACCOUNTS
10.1    Benefits Payable for Reasons Other Than Death.
(a)    General Rule Concerning Benefits Payable. In accordance with the terms of
subsection (b) hereof and subject to the restrictions set forth in subsection
(c) hereof, if a Participant becomes Disabled or severs from employment with all
Affiliates for any reason other than death he (or his Beneficiary, if he dies
after such Disability or severance from employment) will be entitled to receive
or begin receiving a distribution of the vested amount credited to his Account,
determined as of the Valuation Date on which such distribution is processed. For
purposes of this Article , the “date on which such distribution is processed”
refers to the date established for such purpose by administrative practice, even
if actual payment and/or processing is made at a later date due to delays in the
valuation, administrative or any other procedure.
(b)    Timing of Distribution.
(1)    Generally. Except as otherwise provided in this subsection (b)(1) or in
subsections (b)(2), (b)(4) and (c) hereof, benefits payable to a Participant
under this Section will be distributed as soon as administratively practicable
after the later of (i) the date the Participant severs from employment with all
Affiliates for any reason other than death or (ii) the date such Participant
submits a written election (or an election through an electronic medium) to
receive such benefits in such manner as provided by the Administrative
Committee. In order for such Participant’s election to be valid, his election
must be filed with the Administrative Committee within the 180-day period ending
on such distribution date, and the Administrative Committee (no later than 30
days and no earlier than 180 days before such distribution date) must have
presented him with a notice informing him of his right to defer his
distribution; provided, the Participant may elect to waive the minimum 30-day
notice period and to receive his distribution before the end of such period.
(2)    Cashouts. Notwithstanding the foregoing provisions of this subsection
(b), in the event that the vested portion of the Account of any Participant who
severs from the employment of all Affiliates is less than or equal to $5,000,
the full vested amount of such benefit automatically will be paid to such
Participant in one single-sum, cash-out distribution as soon as practicable
after the date the Participant severs from employment. In the event a
Participant has no vested interest in his Account at the time of his severance
from employment, he will be deemed to have received a cash-out distribution of
his Account at the time of his severance from employment. In the event of a
mandatory distribution greater than $1,000, if the Participant does not elect to
have such distribution paid directly to an Eligible Retirement Plan specified by
the Participant in a direct rollover or to receive the distribution directly,
then the Administrative Committee will pay the distribution in a direct rollover
to an individual retirement plan designated by the Administrative Committee.

54

--------------------------------------------------------------------------------




(3)    Participant’s Right to Payment. Notwithstanding anything in the Plan to
the contrary, unless a Participant elects to further defer the distribution of
his benefit or fails to submit a claim for such distribution, in no event will
payment of the Participant’s benefit be made or commence later than 60 days
after the end of the Plan Year which includes the latest of (i) the date on
which the Participant attained Normal Retirement Age, (ii) the date which is the
10th anniversary of the date he commenced participation in the Plan, or
(iii) the date he actually severs from employment with all Affiliates; provided,
if the amount of the payment cannot be ascertained by the date as of which
payments are scheduled to be made or commence hereunder, payment will be made or
commence no later than 60 days after the earliest date on which such payment can
be ascertained under the Plan.
(4)    Required Minimum Distributions. Notwithstanding anything in the Plan to
the contrary, the Participant’s Account will be distributed or commence to be
distributed no later than the April 1 following the later of (i) the calendar
year in which the Participant attains age 70½, or (ii) the calendar year in
which the Participant actually severs from employment with all Affiliates;
provided, if such Participant is a 5 percent owner (as defined in Code Section
416), benefit payments will be made or commence no later than the April 1
following the calendar year in which the Participant attains age 70½. Unless a
Participant, who is a 5 percent owner and whose minimum distributions begin
while he is still employed, elects to take a distribution of his entire Account
balance, his benefits payable under this Article commencing as of his required
beginning date will be paid in the form of substantially equal monthly payments
over a period equal to the joint life expectancy of the Participant and his
designated Beneficiary with benefits adjusted annually thereafter to reflect any
additional benefit accruals and distributions, withdrawals, etc., under the
Plan. All distributions will be made in accordance with Code Section 401(a)(9),
the regulations under Code Section 401(a)(9), including Treasury Regulation
Section 1.401(a)(9)-2 (relating to incidental benefit limitations, as in effect
prior to the Code Section 401(a)(9) Treasury Regulations proposed in January
2001) and any other provisions reflecting the requirements of Code Section
401(a)(9) and prescribed by the Internal Revenue Service; and the terms of the
Plan reflecting the requirements of Code Section 401(a)(9) override the
distribution options (if any) in the Plan which are inconsistent with those
requirements.
(c)    Delay Upon Reemployment. If a Participant becomes eligible to receive a
benefit payment in accordance with the terms of subsection (a) and subsequently
is reemployed by an Affiliate prior to the time his Account has been distributed
in full, the distribution to such Participant will be delayed until such
Participant again becomes eligible to receive a distribution from the Plan.
10.2    Death Benefits.
If a Participant dies before payment of his benefits from the Plan is made, the
Beneficiary or Beneficiaries designated by such Participant in his latest
beneficiary designation form filed with the Administrative Committee in
accordance with the terms of Section 10.6 will be entitled to receive a
distribution of the entire vested amount credited to such Participant’s Account,
determined as of the Valuation Date on which the distribution is processed.
Benefits will be

55

--------------------------------------------------------------------------------




distributed to such Beneficiary or Beneficiaries as soon as administratively
feasible after the date of the Participant’s death (or, if later, after timing
restrictions and requirements under the Code are satisfied). As required by Code
Section 401(a)(9), in no event will any such distribution be made later than 5
years after the date of the Participant’s death, except for distributions made
to such Participant’s Surviving Spouse; provided, for purposes of this
provision, the 2009 calendar year will be disregarded. The Administrative
Committee may direct the Trustee to distribute a Participant’s Account to a
Beneficiary without the written consent of such Beneficiary.
10.3    Restrictions on Distributions from Before-Tax and Supplemental Accounts.
Notwithstanding anything in the Plan to the contrary, (i) amounts in a
Participant’s Before-Tax and Supplemental Accounts and (ii) amounts in a
Participant’s Transfer Accounts relating to (A) before-tax contributions,
(B) company contributions used to satisfy the Code Section 401(k) actual
deferral percentage test, or (C) company contributions used to satisfy the Code
Section 401(m) actual contribution percentage test will not be distributable to
such Participant earlier than the earliest of the following to occur:
(a)    The Participant’s death or disability;


(b)    The Participant’s severance from employment within the meaning of
Treasury Regulation Section 1.401(k)-1(d)(2);


(c)    The termination of the Plan, provided that the requirements of Treasury
Regulation Section 1.401(k)-1(d)(4) are satisfied;


(d)    The attainment by such Participant of age 59½;


(e)    The Participant’s incurrence of a financial hardship as described in
Section 9.2; or


(f)    In the case of a distribution to a Participant during the period
beginning on the date the Participant was, by reason of being a member of a
reserve component (as defined in U.S.C. Title 37, Section 101), ordered or
called to active duty after September 11, 2001, for a period greater than 179
days or for an indefinite period, and ending at the close of the active duty
period, the date of such order or call to active duty.


10.4    Forms of Distribution.
(a)    Method. The payment of any distribution to a Participant or Beneficiary
from the Plan will be in the form of a single-sum cash payment; provided,
however, that to the extent a Participant’s or Beneficiary’s Account is invested
in Company Stock, the Participant or Beneficiary may elect to receive whole
shares of Company Stock. Any single-sum payment may be divided among multiple
Beneficiaries, as applicable.
(b)    Direct Rollover Distributions. If a Participant, a Surviving Spouse, a
spousal alternate payee under a qualified domestic relations order or a
Beneficiary who is the

56

--------------------------------------------------------------------------------




recipient of any Eligible Rollover Distribution, elects to have such Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan and specifies
(in such form and at such time as the Administrative Committee may prescribe)
the Eligible Retirement Plan to which such distribution is to be paid, such
distribution will be made in the form of a direct trustee-to-trustee transfer to
the specified Eligible Retirement Plan. For purposes of this provision, a
Beneficiary does not include a Beneficiary that is not an individual, except a
Beneficiary that is a trust, of which the beneficiaries are individuals or
otherwise meet the requirements to be designated beneficiaries within the
meaning of Code Section 401(a)(9)(E).
10.5    Qualified Domestic Relations Orders.
In the event the Administrative Committee receives a domestic relations order
which it determines to be a qualified domestic relations order, the Plan will
pay the benefit subject to the qualified domestic relations order to the
prescribed alternate payee(s) at such time and in such form as described in the
qualified domestic relations order and permitted under Section 15.1(b). If the
qualified domestic relations order requires immediate payment, the specified
benefit will be paid to the alternate payee as soon as practicable after the
Administrative Committee determines that the order is qualified or, if later,
after timing restrictions and requirements under the Code are satisfied. To the
extent consistent with the qualified domestic relations order, the amount of the
payment to an alternate payee will include earnings, interest and other
investment proceeds through (but not after) the Valuation Date as of which the
Trustee processes the distribution. If a Participant’s Account is partially paid
or payable to an alternate payee, the Participant’s remaining portion of his
Account will be reduced accordingly and will be subject to the distribution
provisions in this Article. To the extent necessary or appropriate under a
qualified domestic relations order, the Administrative Committee will establish
a separate account (and any appropriate subaccount) for the benefit of the
alternate payee.
10.6    Beneficiary Designation.
(a)    General. In accordance with the terms of this Section, Participants will
designate and from time to time may redesignate their Beneficiary or
Beneficiaries of the benefits described in this Article in such form and manner
as the Administrative Committee may determine. A Participant will be deemed to
have named his Surviving Spouse, if any, as his sole primary Beneficiary unless
his Spouse consents to the payment of all or a specified portion of the
Participant’s benefit to a primary Beneficiary other than or in addition to the
Surviving Spouse in a manner satisfying the requirements of a Qualified Spousal
Waiver and such other procedures as the Administrative Committee may establish.
Notwithstanding the foregoing, a married Participant may designate a non-Spouse
primary Beneficiary without a Qualified Spousal Waiver (unless otherwise
required by a qualified domestic relations order) if the Participant establishes
to the satisfaction of the Administrative Committee: (i) that he has no Spouse
or that his Spouse cannot be located; (ii) that he is legally separated from his
Spouse or that he has been abandoned by his Spouse (within the meaning of local
law) and he has a court order to such effect; or (iii) that such other
permissible circumstances exist as the Secretary of the Treasury may by
regulations prescribe.

57

--------------------------------------------------------------------------------




(b)    No Designation or Designee Dead or Missing. In the event that:
(1)    A Participant dies without designating a Beneficiary;
(2)    The Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
(3)    The Beneficiary designated by a Participant cannot be located by the
Administrative Committee within 1 year after the date benefits are to commence
to such person;
then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under this Article will be the Participant’s
Surviving Spouse, if any. If such Participant does not have a Surviving Spouse
(or the Surviving Spouse cannot be located within a reasonable period after the
Participant’s death), the Administrative Committee may in its discretion treat
the Participant’s estate or such heirs and/or relatives of the Participant, as
the Administrative Committee may determine, as the Beneficiary of such
Participant, and payment to such Beneficiary will be deemed in full satisfaction
of the Participant’s benefits under the Plan, without further liability with
respect to such Participant’s benefits on the part of the Plan, any
Participating Company, the Administrative Committee or the Trustee.
Notwithstanding the foregoing, in no event will the Administrative Committee
have any obligation to search for any heirs or relatives of the deceased
Participant, whether by publication or otherwise.
10.7    Murder of Participant.
Notwithstanding anything to the contrary in the Plan, no payment of benefits
will be made under any provision of the Plan to any individual who kills the
Participant or Beneficiary with respect to whom such amount would otherwise be
payable. An individual will be treated as having killed a Participant or
Beneficiary for purposes of this Section only if, by virtue of such individual’s
involvement in the death of the Participant or Beneficiary, such individual’s
entitlement to any interest in assets of the deceased could be denied (whether
or not there is in fact any such entitlement) under any applicable law, state or
federal, including without limitation laws governing intestate succession,
wills, jointly-owned property, bonds, and life insurance. For purposes of the
Plan, any such killer will be deemed to have predeceased the Participant or
Beneficiary, as applicable. The Administrative Committee may withhold
distribution of benefits otherwise payable under the Plan for such period of
time as is necessary or appropriate under the circumstances to make a
determination with regard to the application of this Section.
10.8    Claims.
(a)    Participant Rights. If a Participant or beneficiary has any grievance,
complaint or claim concerning any aspect of the operation or administration of
the Plan or Trust, including but not limited to claims for benefits and
complaints concerning the investments of Plan assets (collectively referred to
herein as “claim” or “claims”), the Participant or beneficiary will submit the
claim in accordance with the procedures set forth in this Section. All such
claims must

58

--------------------------------------------------------------------------------




be submitted within the “applicable limitations period.” The “applicable
limitations period” will be 2 years, beginning on (i) in the case of any
payment, the date on which the payment was made, or (ii) for all other claims,
the date on which the action complained of occurred. Additionally, upon denial
of an appeal pursuant to subsection (c) hereof, a Participant or beneficiary
will have 90 days within which to bring suit against the Plan for any grievance,
complaint or claim related to such denied appeal; any such suit initiated after
such 90-day period will be precluded.
(b)    Procedure. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms supplied by the Administrative Committee or in
any other format acceptable to the Administrative Committee in its discretion,
in accordance with subsection (b)(1) or (b)(2) hereof, as applicable.
(1)    Generally. Except as provided in subsection (b)(2) hereof, the
Administrative Committee will furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Administrative Committee will furnish written notice of the
extension to the claimant prior to the end of the initial 90-day period, and
such extension will not exceed one additional, consecutive 90-day period. In the
event the claim is denied, the notice of the disposition of the claim will
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review (where appropriate), and a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse determination on review.
(2)    Claims Based on an Independent Determination of Disability. With respect
to a claim for benefits under the Plan based on Disability (other than approval
for payment of benefits, directly or indirectly, under any long-term disability
plan maintained by an Affiliate or eligibility for Social Security disability
benefits), the Administrative Committee will furnish to the claimant written
notice of the disposition of a claim within 45 days after the application
therefor is filed; provided, if matters beyond the control of the Administrative
Committee require an extension of time for processing the claim, the
Administrative Committee will furnish written notice of the extension to the
claimant prior to the end of the initial 45-day period, and such extension will
not exceed one additional, consecutive 30-day period; and, provided further, if
matters beyond the control of the Administrative Committee require an additional
extension of time for processing the claim, the Administrative Committee will
furnish written notice of the second extension to the claimant prior to the end
of the initial 30-day extension period, and such extension will not exceed an
additional, consecutive 30-day period. Notice of any extension under this
subsection (b)(2) will specifically explain the standards on which entitlement
to a benefit is based, the unresolved issues that prevent a decision on the
claim, and the additional information needed to resolve those issues. In the
event the claim is denied, the notice of the disposition of the claim will
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review (where appropriate), and a statement of the
claimant’s

59

--------------------------------------------------------------------------------




right to bring a civil action under ERISA Section 502(a) following an adverse
determination on review.
(c)    Review Procedure. Any Participant or beneficiary who has been denied a
benefit, or his duly authorized representative, will be entitled, upon request
to the Administrative Committee, to appeal the denial of his claim in accordance
with subsection (c)(1) or (c)(2) hereof, as applicable. The claimant or his duly
authorized representative may review pertinent documents related to the Plan and
in the Administrative Committee’s possession in order to prepare the appeal.
(1)    Generally. Except as provided in subsection (c)(2) hereof, the form
containing the request for review, together with a written statement of the
claimant’s position, must be filed with the Administrative Committee no later
than 60 days after receipt of the written notification of denial of a claim
provided for in subsection (b) hereof. The Administrative Committee’s decision
will be made within 60 days following the filing of the request for review and
will be communicated in writing to the claimant; provided, if special
circumstances require an extension of time for processing the appeal, the
Administrative Committee will furnish written notice to the claimant prior to
the end of the initial 60-day period, and such an extension will not exceed one
additional 60-day period. If unfavorable, the notice of decision will explain
the reason or reasons for denial, indicate the provisions of the Plan or other
documents used to arrive at the decision, and state the claimant’s right to
bring a civil action under ERISA Section 502(a).
(2)    Claims Based on an Independent Determination of Disability. With respect
to an appeal of a denial of benefits under the Plan based on Disability (other
than approval for payment of benefits, directly or indirectly, under any
long-term disability plan maintained by an Affiliate or eligibility for Social
Security disability benefits), the form containing the request for review,
together with a written statement of the claimant’s position, must be filed with
the Administrative Committee no later than 180 days after receipt of the written
notification of denial of a claim provided for in subsection (b) hereof. The
Administrative Committee’s decision will be made within 45 days following the
filing of the request for review and will be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee will furnish written notice
to the claimant prior to the end of the initial 45-day period, and such an
extension will not exceed one additional 45-day period. The Administrative
Committee’s review will not afford deference to the initial adverse benefit
determination and will be conducted by an individual who is neither the
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual. In deciding an appeal of any
adverse benefit determination that is based in whole or in part on a medical
judgment, the Administrative Committee will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment and who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual. If
unfavorable, the notice of decision will explain the reason or reasons for
denial, indicate the provisions of the Plan or other documents used to arrive at
the decision, state the claimant’s right to bring a civil action

60

--------------------------------------------------------------------------------




under ERISA Section 502(a), and identify all medical or vocational experts whose
advice was obtained by the Administrative Committee in connection with a
claimant’s adverse benefit determination.
(d)    Satisfaction of Claims. Any payment to a Participant or beneficiary, or
to his legal representative or heirs at law, all in accordance with the
provisions of the Plan, will to the extent thereof be in full satisfaction of
all claims hereunder against the Trustee, the Administrative Committee, and the
Participating Companies, any of whom may require such Participant, beneficiary,
legal representative or heirs at law, as a condition to such payment, to execute
a receipt and release therefor in such form as determined by the Trustee, the
Administrative Committee or the Participating Companies, as the case may be. If
receipt and release are required but execution by such Participant, beneficiary,
legal representative or heirs at law is not accomplished so that the terms of
Section 10.1(b) (dealing with the timing of distributions) may be fulfilled,
such benefits may be distributed or paid into any appropriate court or to such
other place as such court directs, for disposition in accordance with the order
of such court, and such distribution will be deemed to comply with the
requirements of Section 10.1(b).
10.9    Explanation of Rollover Distributions.
Within a reasonable period of time [as defined for purposes of Code Section
402(f)] before making an Eligible Rollover Distribution (which may include
certain withdrawals permitted under Article IX hereof) from the Plan, the
Administrative Committee will provide the distributee with a written explanation
of (i) the provisions under which the distributee may have the distribution
directly transferred to another Eligible Retirement Plan, (ii) the provisions
which require the withholding of tax on the distribution if it is not directly
transferred to another Eligible Retirement Plan, (iii) the provisions under
which the distribution will not be subject to tax if transferred to an Eligible
Retirement Plan within 60 days after the date on which the distributee receives
the distribution, and (iv) such other terms and provisions as may be required
under Code Section 402(f) and the regulations thereunder.
10.10    Unclaimed Benefits.
In the event a Participant or beneficiary becomes entitled to benefits under
this Article and the Administrative Committee is unable to locate such
Participant or beneficiary (after such diligent efforts as the Administrative
Committee in its sole discretion deems appropriate) within 1 year of the date
upon which he became so entitled, the full Account of such Participant or
beneficiary will be deemed abandoned and treated as a Forfeiture; provided, in
the event such Participant or beneficiary is located or makes a claim subsequent
to the allocation of the abandoned Account, the amount of such abandoned Account
(unadjusted for any investment gains or losses from the time of
abandonment) will be restored (from abandoned Accounts, Forfeitures, Trust
earnings or Contributions made by the Participating Companies) to such
Participant or beneficiary, as appropriate; and, provided further, the
Administrative Committee, in its sole discretion, may delay the deemed date of
abandonment of any such Account for a period longer than the prescribed 1 year
if it believes that it is in the best interest of the Plan to do so, and,
provided further, if the distribution is payable upon termination of the Plan,
the Administrative Committee will not be required to wait until the end of such
1-year period.

61

--------------------------------------------------------------------------------




10.11    Recovery of Mistaken Payments.
If any benefit is paid to a Participant or beneficiary in an amount that is
greater than the amount payable under the terms of the Plan, the Plan will
recover the excess benefit amount by eliminating or reducing the Participant’s
or beneficiary’s future benefit payments. If no further benefits are payable to
the Participant or beneficiary under the Plan, the Administrative Committee, in
its discretion, may employ such means as are available under applicable law to
recover the excess benefit amount from the Participant or beneficiary.
10.12    Recordkeeper Transition Rule.
For purposes of effectuating a change in the Plan’s recordkeeper, and
notwithstanding anything contained in this Article to the contrary, the
Administrative Committee may designate a period during which no distributions
will be permitted.



62

--------------------------------------------------------------------------------






ARTICLE XI
ADMINISTRATION
11.1    Administrative Committee; Appointment and Term of Office.
(a)    Appointment. The Administrative Committee will consist of not less than
one member. The members of the Administrative Committee will be appointed by the
Board, or as otherwise provided in the by-laws of the Administrative Committee
as approved by the Board.
(b)    Removal; Resignation. The members of the Administrative Committee may be
removed or resign by the Board, or as otherwise provided in the by-laws of the
Administrative Committee.
11.2    Organization of Administrative Committee.
The Administrative Committee may elect a Chairman from among its members, and
may elect a Secretary, which need not be a member of the Administrative
Committee. In addition to those powers set forth elsewhere in the Plan, the
Administrative Committee may appoint such agents, who need not be members of
such Administrative Committee, as it may deem necessary for the effective
performance of its duties and may delegate to such agents such powers and
duties, whether ministerial or discretionary, as the Administrative Committee
may deem expedient or appropriate. The compensation of such agents who are not
full-time Employees of a Participating Company will be fixed by the
Administrative Committee and will be paid by the Controlling Company (to be
divided equitably among the Participating Companies) or from the Trust Fund as
determined by the Administrative Committee. The Administrative Committee will
act by majority vote or by resolutions signed by a majority of the
Administrative Committee members. Its members will serve as such without
compensation.
11.3    Powers and Responsibility.
(a)    Fiduciary Responsibilities. The Administrative Committee will fulfill the
duties of “administrator” as set forth in ERISA Section 3(16) and will have
complete control of the administration of the Plan hereunder, with all powers
necessary to enable it properly to carry out its duties as set forth in the Plan
and the Trust Agreement. The Administrative Committee, acting in its role as a
Named Fiduciary, will have the following duties and responsibilities:
(1)    to construe the Plan and to determine all questions that will arise
thereunder;
(2)    to have all powers elsewhere herein conferred upon it;
(3)    to decide all questions relating to the eligibility of Employees to
participate in the benefits of the Plan;

63

--------------------------------------------------------------------------------




(4)    to determine the benefits of the Plan to which any Participant or
Beneficiary may be entitled;
(5)    to make factual findings with respect to claims for benefits;
(6)    to maintain and retain records relating to Participants and
Beneficiaries;
(7)    to prepare and furnish to Participants all information required under
federal law or provisions of the Plan to be furnished to them;
(8)    to prepare and furnish to the Trustee sufficient employee data and the
amount of Contributions received from all sources so that the Trustee may
maintain separate accounts for Participants and Beneficiaries and make required
payments of benefits;
(9)    to prepare and file or publish with the Secretary of Labor, the Secretary
of the Treasury, their delegates and all other appropriate government officials
all reports and other information required under law to be so filed or
published;
(10)    as permitted in the Trust Agreement, to provide directions to the
Trustee with respect to methods of benefit payment, and all other matters where
called for in the Plan or requested by the Trustee;
(11)    to engage assistants and professional advisers;
(12)    to arrange for fiduciary bonding;
(13)    to provide procedures for determination of claims for benefits;
(14)    to designate, from time to time, the Trustee; and
(15)    to delegate any recordkeeping or other administerial duties hereunder to
any other person or third-party;
all as further set forth herein.


(b)    Other Powers. In addition to serving as administrator of the Plan, the
Administrative Committee has been vested with the authority to take certain
actions on behalf of the Controlling Company as settlor of the Plan, including
the authority to amend the Plan as provided for in Article XIII, to grant
service with predecessor employers as provided in Sections 1.82 and 2.1. In
exercising such authority and in taking any other action on behalf of the
Controlling Company as settlor of the Plan, the Administrative Committee will
not be deemed to be acting as a Plan fiduciary.

64

--------------------------------------------------------------------------------




11.4    Delegation.
The Administrative Committee will have the power to delegate specific fiduciary,
administrative and ministerial responsibilities (other than Trustee
responsibilities). Such delegations may be to officers or Employees of a
Participating Company or to other persons, all of whom will serve at the
pleasure of the Administrative Committee. References in the Plan to the
Administrative Committee are deemed to include any person authorized to act on
its behalf pursuant to this Section.
11.5    Construction of the Plan.
The Administrative Committee will take such steps as are considered necessary
and appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as the consequence of an
administrative error. Such remedial steps may include, but are not limited to,
taking any voluntary corrective action under any correction program available
through the Internal Revenue Service, the Department of Labor or other
administrative agency. The Administrative Committee, in its sole and full
discretion, will interpret the Plan and will determine the questions arising in
the administration, interpretation and application of the Plan. The
Administrative Committee will endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person and so as to treat all persons in similar circumstances uniformly. The
Administrative Committee will correct any defect, reconcile any inconsistency or
supply any omission with respect to the Plan.
11.6    Assistants and Advisors.
(a)    Engaging Advisors. The Administrative Committee will have the right to
hire, at the expense of the Controlling Company (to be divided equitably among
the Participating Companies), such professional assistants and consultants as
it, in its sole discretion, deems necessary or advisable. To the extent that the
costs for such assistants and advisors are not paid by the Controlling Company,
they will be paid at the direction of the Administrative Committee from the
Trust Fund as an expense of the Trust Fund.
(b)    Reliance on Advisors. The Administrative Committee and the Participating
Companies will be entitled to rely upon all certificates and reports made by an
accountant, attorney or other professional adviser selected pursuant to this
Section; the Administrative Committee, the Participating Companies, and the
Trustee will be fully protected in respect to any action taken by them in good
faith in reliance upon the advice or opinion of any such accountant, attorney or
other professional adviser; and any action so taken will be conclusive upon each
of them and upon all other persons interested in the Plan.
11.7    Investment Committee.
(a)    Appointment. The members of the Investment Committee will be determined
by the Board, or as otherwise provided in the by-laws of the Investment
Committee as approved by the Board.

65

--------------------------------------------------------------------------------




(b)    Duties. The Investment Committee will have the responsibility and
authority:
(1)    To appoint one or more persons to serve as investment manager with
respect to all or part of the Plan assets, including assets maintained under
separate accounts of an insurance company;
(2)    To allocate the responsibility and authority being carried out by the
Investment Committee among the members of the Investment Committee;
(3)    To take any action appropriate to ensure that the Plan assets are
invested for the exclusive purpose of providing benefits to Participants and
beneficiaries in accordance with the Plan and defraying reasonable expenses of
administering the Plan, subject to the requirements of any applicable law; and
(4)    To employ one or more persons to render advice with respect to any
responsibility or authority being carried out by the Investment Committee.
To the extent that the costs for such assistants and advisors are not paid by a
Participating Company, they will be paid at the direction of the Investment
Committee from the Trust Fund as an expense of the Trust Fund.


11.8    Direction of Trustee.
The Investment Committee will have the power to provide the Trustee with general
investment policy guidelines and directions to assist the Trustee respecting
investments made in compliance with, and pursuant to, the terms of the Plan.
11.9    Bonding.
The Administrative Committee will arrange for fiduciary bonding as is required
by law, but no bonding in excess of the amount required by law will be required
by the Plan.
11.10    Indemnification.
The Administrative Committee and the Investment Committee and each member of
those committees will be indemnified by the Participating Companies against
judgment amounts, settlement amounts (other than amounts paid in settlement to
which the Participating Companies do not consent) and expenses, reasonably
incurred by the committee or the committee member in connection with any action
to which the committee or the committee member may be a party (by reason of his
service as a member of a committee) except in relation to matters as to which
the committee or he will be adjudged in such action to be personally guilty of
gross negligence or willful misconduct in the performance of its or his duties.
The foregoing right to indemnification will be in addition to such other rights
as such committee or each committee member may enjoy as a matter of law or by
reason of insurance coverage of any kind. Rights granted hereunder will be in
addition to and not in lieu of any rights to indemnification to which such
committee or each committee

66

--------------------------------------------------------------------------------




member may be entitled pursuant to the by-laws of the Controlling Company.
Service on the Administrative or Investment Committee will be deemed in partial
fulfillment of a committee member’s function as an Employee, officer and/or
director of the Controlling Company or any Participating Company, if he serves
in such other capacity as well.





67

--------------------------------------------------------------------------------




ARTICLE XII
ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
12.1    Controlling Company.
(a)    General Responsibilities. The Controlling Company, as Plan sponsor, will
have the following authority and responsibilities:
(1)    To appoint the Administrative Committee and the Investment Committee and
to monitor each of their performances;
(2)    To communicate such information to the Trustee, the Administrative
Committee and the Investment Committee as each needs for the proper performance
of its duties; and
(3)    To provide channels and mechanisms through which the Administrative
Committee and/or the Trustee can communicate with Participants and
Beneficiaries.
In addition, the Controlling Company will perform such duties as are imposed by
law or by regulation and will serve as plan administrator in the absence of an
appointed Administrative Committee.


(b)    Authority of Participating Companies. Notwithstanding anything herein to
the contrary, and in addition to the authority and responsibilities specifically
given to the Participating Companies in the Plan, the Controlling Company, in
its sole discretion, may grant the Participating Companies such authority and
charge them with such responsibilities as the Controlling Company deems
appropriate.
12.2    Administrative Committee.
(a)    General Responsibilities. The Administrative Committee will have the
authority and responsibilities imposed by Article XI. With respect to the
authority and responsibilities described in Section 11.3(a), the Administrative
Committee will be a Named Fiduciary. The Administrative Committee will have no
authority or responsibilities other than as granted in the Plan or as imposed as
a matter of law.
(b)    Allocation of Authority. In the event any of the areas of authority and
responsibilities of the Administrative Committee overlap with that of any other
Plan fiduciary, the Administrative Committee will coordinate with such other
fiduciaries the execution of such authority and responsibilities; provided, the
decision of the Administrative Committee with respect to such authority and
responsibilities ultimately will be controlling.
12.3    Investment Committee.

68

--------------------------------------------------------------------------------




The Investment Committee, if any is appointed, will be a Named Fiduciary with
respect to its authority and responsibilities, as imposed by Article XI. The
Investment Committee will have no authority or responsibilities other than those
granted in the Plan and the Trust.
12.4    Trustee.
The Trustee will be a fiduciary with respect to investment of Trust Fund assets
and will have the powers and duties set forth in the Trust Agreement.
12.5    Limitations on Obligations of Fiduciaries.
No fiduciary will have authority or responsibility to deal with matters other
than as delegated to it under the Plan, under the Trust Agreement or by
operation of law. A fiduciary will not in any event be liable for breach of
fiduciary responsibility or obligation by another fiduciary (including Named
Fiduciaries) if the responsibility or authority for the act or omission deemed
to be a breach was not within the scope of such fiduciary’s authority or
delegated responsibility.
12.6    Delegation.
Named Fiduciaries will have the power to delegate specific fiduciary
responsibilities (other than Trustee responsibilities). Such delegations may be
to officers or Employees of a Participating Company or to other persons, all of
whom will serve at the pleasure of the Named Fiduciary making such delegation.
Any such person may resign by delivering a written resignation to the delegating
Named Fiduciary. Vacancies created by any reason may be filled by the
appropriate Named Fiduciary or the assigned responsibilities may be assumed or
redelegated by the Named Fiduciary.
12.7    Multiple Fiduciary Roles.
Any person may hold more than one position of fiduciary responsibility and will
be liable for each such responsibility separately.





69

--------------------------------------------------------------------------------




ARTICLE XIII
AMENDMENT, TERMINATION AND ADOPTION
13.1    Amendment.
The provisions of the Plan may be amended at any time and from time to time by
the Board or Administrative Committee, provided:
(a)    No amendment will increase the duties or liabilities of the Trustee
without the consent of such party;


(b)    Except as permitted by applicable laws, no amendment will decrease the
balance or vested percentage of an Account or eliminate an optional form of
benefit;


(c)    No amendment will be made that significantly changes the Plan design
without approval of the Board; and


(d)    No amendment will effect any changes in the contribution formula without
approval of the Board.


13.2    Termination.
(a)    Right to Terminate. The Controlling Company expects the Plan to be
continued indefinitely, but it reserves the right to terminate the Plan or to
completely discontinue Contributions to the Plan at any time by action of the
Board. In either event, the Administrative Committee, Investment Committee, each
Participating Company and the Trustee will be promptly advised of such decision
in writing. For termination of the Plan by a Participating Company as to itself
(rather than the termination of the entire Plan) refer to Section 13.3(e).
(b)    Vesting Upon Complete Termination. If the Plan is terminated by the
Controlling Company or Contributions to the Plan are completely discontinued,
the Accounts of all Participants, Beneficiaries or other successors in interest
as of such date will become 100% vested and nonforfeitable. Upon termination of
the Plan, the Administrative Committee, in its sole discretion, will instruct
the Trustee either (i) to continue to manage and administer the assets of the
Trust for the benefit of the Participants and their Beneficiaries pursuant to
the terms and provisions of the Trust Agreement, or (ii) to the extent
permissible under applicable law, to pay over to each Participant the value of
his interest in a single-sum payment and to thereupon dissolve the Trust.
(c)    Dissolution of Trust. In the event that the Administrative Committee
decides to dissolve the Trust, as soon as practicable following the termination
of the Plan or the Administrative Committee’s decision, whichever is later, the
assets under the Plan will be converted to cash or other distributable assets,
to the extent necessary to effect a complete distribution of the Trust assets as
described hereinbelow. Following completion of the conversion, on a date
selected by the Administrative Committee, each individual with an Account under
the Plan on such date will receive a distribution of the total amount then
credited to his Account. The amount of cash and

70

--------------------------------------------------------------------------------




other property distributable to each such individual will be determined as of
the date of distribution (treating, for this purpose, such distribution date as
the Valuation Date as of which the distributable amount is determined). In the
case of a termination distribution as provided herein, the Administrative
Committee may direct the Trustee to take any action provided in Section 10.10
(dealing with unclaimed benefits), except that it will not be necessary to hold
funds for any period of time stated in such Section. Within the expense
limitations set forth in the Plan, the Administrative Committee may direct the
Trustee to use assets of the Trust Fund to pay any due and accrued expenses and
liabilities of the Trust and any expenses involved in termination of the Plan
(other than expenses incurred for the benefit of the Participating Companies).
Notwithstanding anything in the Plan to the contrary, upon termination of the
Plan, the Administrative Committee may elect to transfer a missing Participant’s
or beneficiary’s Account to the Pension Benefit Guaranty Corporation established
by ERISA Section 4002, as permitted under ERISA Section 4050(d).
(d)    Vesting Upon Partial Termination. In the event of a partial termination
of the Plan [as provided in Code Section 411(d)(3)], the Accounts of those
Participants and Beneficiaries affected will become 100% vested and
nonforfeitable and, unless transferred to another qualified plan, will be
distributed in a manner and at a time consistent with the terms of Article X.
13.3    Adoption of the Plan by a Participating Company.
(a)    Procedures for Participation. As of the Effective Date, the Controlling
Company and the other Affiliates listed on Schedule A hereto will be
Participating Companies in the Plan. The Administrative Committee may designate
any other Affiliate as a Participating Company. The name of each Participating
Company, along with the effective date of its participation, may be recorded in
the records of the Administrative Committee or on Schedule A hereto.
(b)    Single Plan. The Plan will be considered a single plan for purposes of
Treasury Regulation Section 1.414(l)-1(b)(1). All assets contributed to the Plan
by the Participating Companies will be available to pay benefits to all
Participants and Beneficiaries. Nothing contained herein will be construed to
prohibit the separate accounting of assets contributed by the Participating
Companies for purposes of cost allocation, Contributions, Forfeitures and other
purposes, pursuant to the terms of the Plan and as directed by the
Administrative Committee.
(c)    Authority under Plan. As long as a Participating Company’s designation as
such remains in effect, such Participating Company will be bound by, and subject
to, all provisions of the Plan and the Trust. The exclusive authority to amend
the Plan and the Trust will be vested in the Administrative Committee and the
Board, and no other Participating Company will have any right to amend the Plan
or the Trust. Any amendment to the Plan or the Trust adopted by the
Administrative Committee or the Board will be binding upon every Participating
Company without further action by such Participating Company.
(d)    Contributions to Plan. A Participating Company will be required to make
Contributions to the Plan at such times and in such amounts as specified in
Articles III and VI. The Contributions made (or to be made) to the Plan by the
Participating Companies will be allocated between and among such companies in
whatever equitable manner or amounts as the Administrative Committee determines.

71

--------------------------------------------------------------------------------




(e)    Withdrawal from Plan. The Administrative Committee may terminate the
designation of a Participating Company, effective as of any date. A
Participating Company may withdraw from participation in the Plan, with the
approval of the Administrative Committee; provided, such action is communicated
in writing to the Administrative Committee. The withdrawal of a Participating
Company will be effective as of the last day of the Plan Year in which the
notice of withdrawal is received by the Administrative Committee (unless the
Controlling Company or Administrative Committee consents to a different
effective date). Any such Participating Company which ceases to be a
Participating Company will be liable for all costs and liabilities (whether
imposed under the terms of the Plan, the Code or ERISA) accrued, with respect to
its Employees, through the effective date of its withdrawal or termination. The
withdrawing or terminating Participating Company will have no right to direct
that assets of the Plan be transferred to a successor plan for its Employees
unless such transfer is approved by the Controlling Company or Administrative
Committee in its sole discretion.
13.4    Merger, Consolidation and Transfer of Assets or Liabilities.
In the event of any merger or consolidation of the Plan with, or transfer of
assets or liabilities of the Plan to, any other plan, each Participant and
beneficiary will have a plan benefit in the surviving or transferee plan
(determined as if such plan were then terminated immediately after such merger,
consolidation or transfer of assets or liabilities) that is equal to or greater
than the benefit he would have been entitled to receive under the Plan
immediately before such merger, consolidation or transfer of assets or
liabilities, if the Plan had terminated at that time.



72

--------------------------------------------------------------------------------




ARTICLE XIV
TOP-HEAVY PROVISIONS
14.1    Top-Heavy Plan Years.
The provisions set forth in this Article will become effective for any Plan
Years with respect to which the Plan is determined to be a Top-Heavy Plan and
will supersede any other provisions of the Plan which are inconsistent with
these provisions; provided, if the Plan is determined not to be a Top-Heavy Plan
in any Plan Year subsequent to a Plan Year in which the Plan was a Top-Heavy
Plan, the provisions of this Article will not apply with respect to such
subsequent Plan Year; provided further, the provisions of this Article will not
apply with respect to any Plan Year in which the Plan consists solely of a cash
or deferred arrangement which meets the requirements of Code Section 401(k)(12)
or 401(k)(13) and matching contributions with respect to which the requirements
of Code Section 401(m)(11) or 401(m)(12) are met; and, provided further, to the
extent that any of the requirements of this Article are no longer required under
Code Section 416 or any other Section of the Code, such requirements will be of
no force or effect.
14.2    Determination of Top-Heavy Status.
(a)    Application. The Plan will be considered a Top-Heavy Plan for a Plan Year
if either:
(1)    The Plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group and, as of the Determination Date of such Plan Year, the value
of the Accounts of the Participants who are Key Employees under the Plan exceeds
60% of the value of the Accounts of all Participants (as determined in
accordance with Code Section 416 and the regulations thereunder); or
(2)    The Plan is part of a Required Aggregation Group which, as of the
Determination Date of such Plan Year, is a Top-Heavy Group;
provided, the Plan will not be considered a Top-Heavy Plan for a Plan Year under
subsection (a)(2) hereof if the Plan also is part of a Permissive Aggregation
Group which is not a Top-Heavy Group for such Plan Year.


(b)    Special Definitions.
(1)    Determination Date. The term “Determination Date” means (i) in the case
of the Plan Year that includes the original effective date of the Plan, the last
day of such Plan Year, and (ii) with respect to any other Plan Year of the Plan,
the last day of the immediately preceding Plan Year, and (iii) for any plan year
of each other qualified plan maintained by a Participating Company or Affiliate
which is part of a Required or Permissive Aggregation Group, the date determined
under (i) or (ii) above as if the term “Plan Year” means the plan year for each
such other qualified plan.

73

--------------------------------------------------------------------------------




(2)    Non-Key Employee. The term “Non-Key Employee” means any Employee who is
not a Key Employee. For purposes hereof, former Key Employees will be treated as
Non-Key Employees.
(3)    Permissive Aggregation Group. The term “Permissive Aggregation Group”
means a Required Aggregation Group and any other qualified plan or plans
maintained or contributed to by an Affiliate which, when considered with the
Required Aggregation Group, would continue to satisfy the requirements of Code
Sections 401(a)(4) and 410.
(4)    Required Aggregation Group. The term “Required Aggregation Group” means a
group of plans of the Affiliates consisting of (i) each plan which, for such
Plan Year or any of the 4 preceding Plan Years, qualifies under Code Section
401(a) and in which a Key Employee is a participant, and (ii) each other plan
which, during this 5-year period, qualifies under Code Section 401(a) and which
enables any plan described in clause (i) hereof to satisfy the requirements of
Code Sections 401(a)(4) or 410.
(5)    Top-Heavy Group. The term “Top-Heavy Group” means a Required or
Permissive Aggregation Group with respect to which the sum (determined as of a
Determination Date) of (i) the present value of the cumulative accrued benefits
for Key Employees under all Defined Benefit Plans included in such group, and
(ii) the aggregate of the accounts of Key Employees under all Defined
Contribution Plans included in such group, exceeds 60% of a similar sum
determined for all Employees.
(c)    Special Rules. The following rules will apply in determining whether the
Plan is a Top-Heavy Plan under subsection (a)(1) or (a)(2) above:
(1)    The value of any account balance under any Defined Contribution Plan and
the value of any accrued benefit under any Defined Benefit Plan will be
determined as of the most recent valuation date that falls within, or ends with,
the 12-month period ending on the Determination Date or, if plans are
aggregated, the Determination Dates that fall within the same calendar year;
(2)    The value of the Accounts under the Plan or the accounts under any other
Defined Contribution Plan included in a Required or Permissive Aggregation Group
for any Determination Date, other than the Determination Date for the first plan
year, will include the amounts actually contributed and paid to the plan on or
before the Determination Date, and will exclude any amounts to be contributed
with respect to such preceding plan year but not actually paid to the plan on or
before the Determination Date. The value of the accounts under any Defined
Contribution Plan for the Determination Date of the first plan year will include
all amounts contributed to the plan as of the Determination Date, regardless of
whether such amounts will have been actually paid or merely accrued as of the
Determination Date;
(3)    The value of any account balance under any Defined Contribution Plan and
the present value of any accrued benefit under any Defined Benefit Plan as of
any

74

--------------------------------------------------------------------------------




Determination Date will be increased by the aggregate distributions made under
the plan (including distributions under a terminated plan which, if it had not
been terminated, would have been included in a Required Aggregation Group)
during the 1-year period ending on the Determination Date (or, in the case of
distributions made for a reason other than severance from employment, death, or
disability, the 5-year period ending on the Determination Date);
(4)    Accrued benefits and accounts of the following individuals will not be
taken into account for a Plan Year: (A) any Non-Key Employee who, in a prior
Plan Year, was a Key Employee or (B) any Employee who had not performed any
services for a Participating Company at any time during the 1-year period ending
on the Determination Date for such Plan Year;
(5)    The value of any account balance will not include deductible employee
contributions, as described in Code Section 72(o)(5)(A);
(6)    The extent to which rollovers and plan-to-plan transfers are taken into
account in determining the value of any account balance or accrued benefit will
be determined in accordance with Code Section 416 and the regulations
thereunder; and
(7)    Each Non-Key Employee’s accrued benefit under the Plan and any Defined
Benefit Plans will be determined (A) under the method, if any, that uniformly
applies for accrual purposes under all Defined Benefit Plans, or (B) if there is
no such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional accrual rate set forth under Code
Section 411(b)(1)(C).
14.3    Top-Heavy Minimum Contribution.
(a)    Multiple Defined Contribution Plans. For any Plan Year in which the Plan
is a Top-Heavy Plan, the aggregate company Contributions (when added to similar
contributions made under other defined contribution plans) allocated to the
Account of any Active Participant who is a Non-Key Employee will not be less
than the Defined Contribution Minimum. To the extent that the company
Contributions are less than the Defined Contribution Minimum, additional company
Contributions will be provided under the Plan.
For purposes hereof, a Non-Key Employee will not fail to receive a minimum
contribution hereunder for a Plan Year because (i) such Non-Key Employee fails
to complete 1,000 Hours of Service for such Plan Year or (ii) such Non-Key
Employee is excluded from participation (or receives no allocation) merely
because his Compensation is less than a stated amount or because he failed to
make a Deferral Election for such Plan Year.


(b)    Defined Contribution and Benefit Plans. In the event that Non-Key
Employees are covered under both the Plan and one or more Defined Benefit Plans
maintained by an Affiliate, the minimum contribution level set forth in
subsection (a) hereof will be satisfied if each such Non-Key Employee receives a
benefit level under such Defined Contribution and Defined Benefit Plans which is
not less than the Defined Benefit Minimum offset by any benefits provided under
the Plan and any other Defined Contribution Plans maintained by any Affiliate.

75

--------------------------------------------------------------------------------




(c)    Defined Contribution Minimum. The term “Defined Contribution Minimum”
means, with respect to the Plan, a minimum level of company Contributions
allocated with respect to a Plan Year to the Account of each Active Participant
who is a Non-Key Employee; such level being the lesser of:
(1)    3% of such Active Participant’s Compensation for such Plan Year; or
(2)    if no Defined Benefit Plan of an Affiliate uses the Plan to satisfy the
requirements of Code Sections 401(a)(4) or 410, the highest percentage of
Compensation at which company Contributions are made, or are required to be
made, under the Plan for such Plan Year for any Key Employee.
For purposes of this subsection (c), (i) qualified nonelective contributions
made by the Controlling Company in order to satisfy the anti-discrimination
tests of Code Section 401(k) or Section 401(m) (for example, Supplemental
Contributions) may be treated as company Contributions, (ii) Before-Tax (other
than Catch-Up Contributions) and Matching Contributions will be taken into
account as company Contributions for Key Employees, (iii) Matching Contributions
may be treated as company Contributions and may be taken into account for
satisfying the minimum contribution requirement for Non-Key Employees, and
(iv) Before-Tax Contributions will not be taken into account for satisfying the
minimum contribution requirement for Non-Key Employees.
(d)    Defined Benefit Minimum. The term “Defined Benefit Minimum” means, with
respect to a Defined Benefit Plan, a minimum level of accrued benefit derived
from employer contributions with respect to a plan year for each participant who
is a Non-Key Employee; such level, when expressed as an annual retirement
benefit, being not less than the product of (1) and (2), where:
(1)    Equals the Non-Key Employee’s average Compensation for the period of
consecutive years (not exceeding 5) when such Non-Key Employee had the highest
aggregate Compensation from all Affiliates; and
(2)    Equals the lesser of (A) 2% times such Non-Key Employee’s number of years
of service or (B) 20%.
For purposes o    f determining the Defined Benefit Minimum, “years of service”
will not include any year of service if the plan was not a Top-Heavy Plan for
the plan year ending during such year of service and will not include any years
of service completed in a plan year beginning before January 1, 1984.
Compensation in years before January 1, 1984, and Compensation in years after
the close of the last plan year in which the plan is a Top-Heavy Plan will be
disregarded. All accruals of employer-provided benefits, whether or not
attributable to years for which the Plan is top heavy, may be used in
determining whether the minimum contribution requirements set forth in this
Section are satisfied.

76

--------------------------------------------------------------------------------




14.4    Top-Heavy Minimum Vesting.
The vesting schedule set forth in Section 8.1(b) satisfies the top-heavy minimum
vesting requirements.
14.5    Construction of Limitations and Requirements.
The descriptions of the limitations and requirements set forth in this Article
are intended to serve as statements of the minimum legal requirements necessary
for the Plan to remain qualified under the applicable terms of the Code. The
Participating Companies do not desire or intend, and the terms of this Article
will not be construed, to impose any more restrictions on the operation of the
Plan than required by law. Therefore, the terms of this Article and any related
terms and definitions in the Plan will be interpreted and operated in a manner
which imposes the least restrictions on the Plan.



77

--------------------------------------------------------------------------------




ARTICLE XV
MISCELLANEOUS


15.1    Nonalienation of Benefits and Spendthrift Clause.
(a)    General Nonalienation Requirements. Except to the extent permitted by law
and as provided in subsection (b), (c) or (d) hereof, none of the Accounts,
benefits, payments, proceeds or distributions under the Plan will be subject to
the claim of any creditor of a Participant or beneficiary or to any legal
process by any creditor of such Participant or beneficiary; and neither such
Participant nor beneficiary will have any right to alienate, commute, anticipate
or assign any of the Accounts, benefits, payments, proceeds or distributions
under the Plan except to the extent expressly provided herein.
(b)    Exception for Qualified Domestic Relations Orders.
(1)    The nonalienation requirements of subsection (a) hereof will apply to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a domestic relations order, unless such
order is (i) determined to be a qualified domestic relations order, as defined
in Code Section 414(p), entered on or after January 1, 1985, or (ii) any
domestic relations order, as defined in Code Section 414(p), entered before
January 1, 1985, pursuant to which a transferor plan was paying benefits on
January 1, 1985. The Administrative Committee will establish reasonable written
procedures to determine the qualified status of a domestic relations order.
Further, to the extent provided under a qualified domestic relations order, a
former spouse of a Participant will be treated as the Spouse or Surviving Spouse
for all purposes under the Plan.
(2)    The Administrative Committee will establish reasonable procedures to
administer distributions under qualified domestic relations orders which are
submitted to it. The Administrative Committee, to the extent provided in a
qualified domestic relations order, will direct the Trustee to pay, in a
single-sum payment, the full amount of the benefit payable to any alternate
payee under a qualified domestic relations order. Such cash-out payment will be
made as soon as practicable after the Administrative Committee determines that a
domestic relations order is a qualified domestic relations order, or if later,
when the terms of the qualified domestic relations order permit such a
distribution. (See also Section 10.5.) If the terms of a qualified domestic
relations order do not permit an immediate cash-out payment, the benefits will
be paid to the alternate payee in accordance with the terms of such order and
the applicable terms of the Plan.
(c)    Exception for Loans from the Plan. All loans made by the Trustee to any
Participant or beneficiary will be secured by a pledge of the borrower’s
interest in the Plan.
(d)    Exception for Crimes Against the Plan. The nonalienation requirements of
subsection (a) hereof will not apply to any offset of a Participant’s Account,
benefit, payments, proceeds or distributions under the Plan against an amount
that the Participant is ordered or required to pay to the Plan if:

78

--------------------------------------------------------------------------------




(1)    The order or requirement to pay arises, on or after August 5, 1997, (i)
under a judgment of conviction for a crime involving the Plan; (ii) under a
civil judgment (including a consent order or decree) entered by a court in an
action brought in connection with a violation (or alleged violation) of Part 4
of Subtitle B of Title I of ERISA; or (iii) pursuant to a settlement agreement
between the Secretary of Labor and the Participant, or a settlement agreement
between the Pension Benefit Guaranty Corporation and the Participant, in
connection with a violation (or alleged violation) of Part 4 of such Subtitle by
a fiduciary or any other person; and
(2)    The judgment, order, decree, or settlement agreement expressly provides
for the offset of all or part of the amount ordered or required to be paid to
the Plan against the Participant’s benefits provided under the Plan.
15.2    Headings.
The headings and subheadings in the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.
15.3    Construction, Controlling Law.
In the construction of the Plan, the masculine will include the feminine and the
feminine the masculine, and the singular will include the plural and the plural
the singular, in all cases where such meanings would be appropriate. Unless
otherwise specified, any reference to a Section, subsection or Article will be
interpreted as a reference to a Section, subsection or Article of the Plan. The
Plan will be construed in accordance with the laws of the State of Texas and
applicable federal laws.
15.4    Legally Incompetent.
The Administrative Committee may in its discretion direct that payment be made
and the Trustee will make payment on such direction, directly to an incompetent
or disabled person, whether incompetent or disabled because of minority or
mental or physical disability, or to the guardian of such person, to any person
having legal custody of such person, or to such other person as the
Administrative Committee may otherwise determine, without further liability with
respect to or in the amount of such payment either on the part of any
Participating Company, the Administrative Committee or the Trustee.
15.5    Title to Assets, Benefits Supported Only By Trust Fund.
No Participant or beneficiary will have any right to, or interest in, any assets
of the Trust Fund upon termination of his employment or otherwise, except as
provided from time to time under the Plan, and then only to the extent of the
benefits payable under the Plan to such Participant or beneficiary out of the
assets of the Trust Fund. Any person having any claim under the Plan will look
solely to the assets of the Trust Fund for satisfaction. The foregoing sentence
notwithstanding, each Participating Company will indemnify and save any of its
officers, members of its board of directors or agents, and each of them,
harmless from any and all claims, loss, damages, expense

79

--------------------------------------------------------------------------------




and liability arising from their responsibilities in connection with the Plan
and from acts, omissions and conduct in their official capacity, except to the
extent that such effects and consequences will result from their own willful
misconduct or gross negligence.
15.6    Legal Action.
In any action or proceeding involving the assets held with respect to the Plan
or Trust Fund or the administration thereof, the Participating Companies, the
Administrative Committee and the Trustee will be the only necessary parties and
no Participants, Employees, or former Employees, their Beneficiaries or any
other person having or claiming to have an interest in the Plan will be entitled
to any notice of process; provided, such notice as is required by the Internal
Revenue Service and the Department of Labor to be given in connection with Plan
amendments, termination, curtailment or other activity will be given in the
manner and form and at the time so required. Any final judgment which is not
appealed or appealable that may be entered in any such action or proceeding will
be binding and conclusive on the parties hereto, the Administrative Committee
and all persons having or claiming to have an interest in the Plan.
15.7    Exclusive Benefit; Refund of Contributions.
No part of the Trust Fund will be used for or diverted to purposes other than
the exclusive benefit of the Participants and Beneficiaries, subject, however,
to the payment of all costs of maintaining and administering the Plan and Trust.
Notwithstanding the foregoing, Contributions to the Trust by a Participating
Company may be refunded to the Participating Company under the following
circumstances and subject to the following limitations:
(a)    Permitted Refunds. If and to the extent permitted by the Code and other
applicable laws and regulations thereunder, upon the Participating Company’s
request, a Contribution which is (i) made by a mistake in fact, or
(ii) conditioned upon the deductibility of the Contribution under Code Section
404, will be returned to the Participating Company making the Contribution
within 1 year after the payment of the Contribution or the disallowance of the
deduction (to the extent disallowed), whichever is applicable.
(b)    Payment of Refund. If any refund is paid to a Participating Company
hereunder, such refund will be made without interest or other investment gains,
will be reduced by any investment losses attributable to the refundable amount
and will be apportioned among the Accounts of the Participants as an investment
loss, except to the extent that the amount of the refund can be attributed to
one or more specific Participants (for example, as in the case of certain
mistakes of fact), in which case the amount of the refund attributable to each
such Participant’s Account will be debited directly against such Account.
(c)    Limitation on Refund. No refund will be made to a Participating Company
if such refund would cause the balance in a Participant’s Account to be less
than the balance would have been had the refunded contribution not been made.

80

--------------------------------------------------------------------------------




15.8    Plan Expenses.
As permitted under the Code and ERISA, expenses incurred with respect to
administering the Plan and Trust will be paid by the Trustee from the Trust Fund
to the extent such costs are not paid by the Participating Companies or to the
extent the Controlling Company requests that the Trustee reimburse it or any
other Participating Company for its payment of such expenses. Upon request, the
Trustee will reimburse the Controlling Company for its salary and other labor
costs related to the Plan to the extent that such costs constitute proper Plan
expenses. The Administrative Committee may provide for such expenses to be
charged against earnings as provided in Section 7.4, Forfeitures as provided in
Section 5.5 or Participants’ Accounts (on a per capita basis, in proportion to
the value of such Accounts or on any other basis permitted under the Code and
ERISA). The Administrative Committee may provide for any expenses specifically
attributable to an Account to be charged against such Account.
15.9    Special Effective Dates.
(a)    Intent of Plan. The Plan as set forth herein generally is effective as of
the Effective Date and is intended to be in compliance with all current laws and
regulations.
(b)    Compliance. To the extent any of the changes and provisions described
above have requisite effective dates other than the Effective Date, the Plan
will be deemed to be effective as of such requisite effective dates solely for
the purpose of satisfying the applicable legal and regulatory requirements.
15.10    Satisfaction of Writing Requirement By Other Means.
In any circumstance where the Plan requires delivery of a written notice or
other document, such requirement may be satisfied by electronic or any other
means permitted under applicable law, pursuant to procedures and rules
established by the Administrative Committee.


IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by a duly authorized officer on the date written below.


CASH AMERICA INTERNATIONAL, INC.




By: /s/ Randall Blubaugh            


Title: Vice President Total Rewards and Human Resources


Date: December 18, 2014











81

--------------------------------------------------------------------------------







82

--------------------------------------------------------------------------------




CASH AMERICA INTERNATIONAL, INC.
401(k) SAVINGS PLAN


SCHEDULE A


PARTICIPATING COMPANIES AND EFFECTIVE DATES
[see Plan Sections 1.57 PARTICIPATING COMPANY and 13.3]


Name                                Effective Date
Cash America, Inc. of Kentucky                January 1, 1991
Cash America, Inc. of North Carolina            January 1, 1991
Cash America, Inc. of Oklahoma                January 1, 1991
Cash America, Inc. of South Carolina            January 1, 1991
Cash America, Inc. of Tennessee                January 1, 1991
Cash America, Inc. of Louisiana                January 1, 1991
Cash America, Inc. of Alabama                July 8, 1992
Cash America, Inc. of Indiana                    October 27, 1992
Cash America, Inc. of Illinois                    January 16, 1998
Cash America of Missouri, Inc.                January 20, 1994
Cash America Pawn, Inc. of Ohio                January 1, 1991
Cash America, Inc. of Utah                    April 25, 1997
Cash America Pawn, L.P.                    December 6, 1991
Cash America Management, L.P.                December 6, 1991
Cash America Financial Services, Inc.            December 7, 1999
Florida Cash America, Inc.                    January 1, 1991
Georgia Cash America, Inc.                    January 1, 1991
Mr. Payroll Corporation (DE Corporation)            January 1, 1999
Cashland Financial Services, Inc.                February 19, 2004
Cash America Advance, Inc.                    June 1, 2004
Cash America, Inc. of Nevada                January 1, 2005
Cash America, Inc. of Alaska                    April 4, 2006
Cash America Internet Sales, Inc.                January 27, 2012





A-1

--------------------------------------------------------------------------------




ACASH AMERICA INTERNATIONAL, INC.
401(k) SAVINGS PLAN


SCHEDULE B


SERVICE WITH PREDECESSOR EMPLOYERS
[see Plan Sections 1.82(f) and 2.1(d) ELIGIBILITY AND VESTING SERVICE]




An Employee’s periods of employment with the following entities, prior to such
entities becoming Affiliates, will be taken into account for eligibility and
vesting purposes under the Plan:


1.
American Pawn & Jewelry, Inc., but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
American Pawn & Jewelry, Inc. by Cash America, Inc. of North Carolina on
October 1, 1996.

2.
Joanne Reback, DBA Palmetto Pawn/Check Cashing, but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Joanne Reback, DBA Palmetto Pawn/Check Cashing by Florida Cash
America, Inc. on October 30, 1996.

3.
Rothchilds Sales & Loan, Inc., but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
Rothchilds Sales & Loan, Inc., by Cash America, Inc. of Utah on May 6, 1997.

4.
American Pawn & Jewelry, Inc. (Harlingen #1), but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of American Pawn & Jewelry, Inc. (Harlingen #1) by Cash Pawn L.P. on June
17, 1997, and such Employees will have a special Entry Date of June 17, 1997.

5.
L&M Pawn Shop (New Orleans #9), but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
Sherman Lanier, DBA L&M Pawn Shop (New Orleans #9) by Cash America, Inc. of
Louisiana on August 22, 1997, and such employees will have a special Entry Date
of August 22, 1997.

6.
Big Al’s Pawn, Inc., DBA Al’s Pawn-A-Rama (West Palm Beach #4), but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of Big Al’s Pawn, Inc., DBA Al’s Pawn-A-Rama (West
Palm Beach #4) by Florida Cash America, Inc. on September 4, 1997, and such
Employees will have a special Entry Date of September 4, 1997.

7.
Bren, Inc., DBA Brenda’s Jewelry & Pawn (Orlando #14), but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Bren, Inc., DBA Brenda’s Jewelry & Pawn (Orlando #14) by
Florida Cash


B-1

--------------------------------------------------------------------------------




America, Inc. on September 18, 1997, and such Employees will have a special
Entry Date of September 18, 1997.
8.
Heartland Corporation, but only for persons who became Employees immediately
following and as a result of the termination of the management contract with
Heartland Corporation by Cash America International, Inc. on October 1, 1997.

9.
Adam C. Harvey, DBA Southern Ohio Gold and Silver Exchange, but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of Adam C. Harvey, DBA Southern Ohio Gold and Silver Exchange by
Cash America Pawn, Inc. of Ohio on January 5, 1998.

10.
Matt’s Inc., DBA Matt’s Pawns, but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
Matt’s, Inc., DBA Matt’s Pawns by Cash America, Inc. of Utah on January 12,
1998.

11.
Gulf Freeway Pawnship Company, DBA Gold-N-Dollar Pawn Shop, but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of Gulf Freeway Pawnship Company, DBA Gold-N-Dollar Pawn Shop by
Cash America Pawn L.P. on February 12, 1998.

12.
Ricky Fishel and Isadore Fishel, DBA Eagle Jewelry & Loan, but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of Ricky Fishel and Isadore Fishel, DBA Eagle Jewelry & Loan by
Cash America Pawn L.P. on February 27, 1998.

13.
DGRF, Inc., DBA Eagle Jewelry & Loan #3, but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of DGRF, Inc., DBA Eagle Jewelry & Loan #3 by Cash America Pawn L.P. on
February 27, 1998.

14.
Crown Jewelry & Loan Company, but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
Crown Jewelry & Loan Company by Cash America, Inc. of Illinois on March 3, 1998.

15.
Mint Pawners & Jewelers, Inc., but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
Mint Pawners & Jewelers, Inc. by Cash America, Inc. of Illinois on March 10,
1998.

16.
Uptown City Pawners, Inc., but only for persons who became Employees immediately
following and as a result of the acquisition of the stock of Uptown City
Pawners, Inc. by Cash America, Inc. of Illinois on March 10, 1998.

17.
Doc Holliday’s Pawnbrokers and Jewellers, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of the stock
of


B-2

--------------------------------------------------------------------------------




Doc Holliday’s Pawnbrokers and Jewellers, Inc. by Cash America International,
Inc. on May 22, 1998.
18.
Longhorn Pawn and Gun, Inc., but only for persons who became Employees
immediately following and as a result of the acquisition of the stock of Doc
Holliday’s Pawnbrokers and Jewellers, Inc. by Cash America International, Inc.
on May 22, 1998.

19.
Bronco Pawn and Gun, Inc., but only for persons who became Employees immediately
following and as a result of the acquisition of the stock of Doc Holliday’s
Pawnbrokers and Jewellers, Inc. by Cash America International, Inc. on May 22,
1998.

20.
Buffalo Pawn and Gun, Inc., but only for persons who became Employees
immediately following and as a result of the acquisition of the stock of Doc
Holliday’s Pawnbrokers and Jewellers, Inc. by Cash America International, Inc.
on May 22, 1998.

21.
Gamecock Pawn and Gun, Inc., but only for persons who became Employees
immediately following and as a result of the acquisition of the stock of Doc
Holliday’s Pawnbrokers and Jewellers, Inc. by Cash America International, Inc.
on May 22, 1998.

22.
Hornet Pawn and Gun, Inc., but only for persons who became Employees immediately
following and as a result of the acquisition of the stock of Doc Holliday’s
Pawnbrokers and Jewellers, Inc. by Cash America International, Inc. on May 22,
1998.

23.
Tiger Pawn and Gun, Inc., but only for persons who became Employees immediately
following and as a result of the acquisition of the stock of Doc Holliday’s
Pawnbrokers and Jewellers, Inc. by Cash America International, Inc. on May 22,
1998.

24.
Needham Enterprises, Inc., DBA NEI Pawn, but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Needham Enterprises, Inc., DBA NEI Pawn by Cash America, Inc. of
Tennessee on June 18, 1998.

25.
Cash Pawn Shop, Inc., but only for persons who became Employees immediately
following and as a result of the acquisition of certain assets of Cash Pawn
Shop, Inc. by Cash America, Inc. of Alabama on June 24, 1998.

26.
Tamiami Pawn and Gun, Inc., but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
Tamiami Pawn and Gun, Inc. by Florida Cash America, Inc. on July 17, 1998.


B-3

--------------------------------------------------------------------------------




27.
Roy L. Saucer and Connie Saucer, DBA Roy’s Pawn and Gun Shop, but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of Roy L. Saucer and Connie Saucer, DBA Roy’s Pawn
and Gun Shop by Cash America, Inc. of Louisiana on August 13, 1998.

28.
Howard E. Warren, Linda E. Warren and Jane Landrum, DBA Amigo Pawn Shop, but
only for persons who became Employees immediately following and as a result of
the acquisition of certain assets of Howard E. Warren, Linda E. Warren and Jane
Landrum, DBA Amigo Pawn Shop by Cash America Pawn L.P. on October 20, 1998.

29.
United Pawn, Inc., but only for persons who became Employees immediately
following and as a result of the acquisition of certain assets of United Pawn,
Inc. by Cash America Pawn L.P. on November 20, 1998.

30.
Nice Guys Pawn Shop, Inc., but only for persons who became Employees immediately
following and as a result of the acquisition of certain assets of Nice Guys Pawn
Shop, Inc. by Florida Cash America, Inc. on April 30, 1999.

31.
North Star Jewelers & Collateral, Co., but only for persons who became Employees
immediately following and as a result of the acquisition of certain assets of
North Star Jewelers & Collateral, Co. by Cash America, Inc. of Illinois on
August 12, 1999.

32.
Effective as of June 11, 2001, Gold Star Jewellers & Collateral Company, but
only for persons who became Employees immediately following and as a result of
the acquisition of certain assets of Gold Star Jewellers & Collateral Company by
Cash America, Inc. of Illinois on June 11, 2001.

33.
Effective as of September 24, 2001, Money Core, Inc., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Money Core, Inc. by Cash America Pawn L.P. on September 24,
2001.

34.
Effective as of November 19, 2001, The Aydam Revocable Trust, but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of The Aydam Revocable Trust by Cash America Pawn
L.P. on November 19, 2001.

35.
Effective as of January 15, 2002, A Deal Loan Corp., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of A Deal Loan Corp. by Cash America, Inc. of Illinois on
January 15, 2002.

36.
Effective as of February 26, 2002, El Tesoro Pawn Shop, Inc., but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of El Tesoro Pawn Shop, Inc. by Florida Cash
America, Inc. on February 26, 2002.


B-4

--------------------------------------------------------------------------------




37.
Effective as of February 3, 2003, ELW, Inc., d/b/a Pawn Stop, Inc., but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of ELW, Inc., d/b/a Pawn Stop, Inc. by Cash
America Pawn L.P. on February 3, 2003.

38.
Effective as of August 1, 2003, Cashland, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Cashland, Inc. by Cashland Financial Services, Inc. on August 1, 2003.

39.
Effective as of August 6, 2003, Alexis Jewels, Inc., d/b/a Goldmasters Jewelers,
but only for persons who became Employees immediately following and as a result
of the acquisition of certain assets of Alexis Jewels, Inc., d/b/a Goldmasters
Jewelers by Florida Cash America, Inc. on August 6, 2003.

40.
Effective as of August 11, 2003, American Pawn and Jewelry, Inc. but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of American Pawn and Jewelry, Inc. by Cash America
Pawn L.P. on August 11, 2003.

41.
Effective as of October 30, 2003, Ace Pawn, Inc., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Ace Pawn, Inc. by Cash America Pawn, L.P. on October 30, 2003.

42.
Effective as of August 31, 2004, GoldX Financial Services, Inc. and Gold
Exchange, LLC, but only for persons who became Employees immediately following
and as a result of the acquisition of certain assets of GoldX Financial
Services, Inc. and Gold Exchange, LLC by Cash America Advance, Inc. on August
31, 2004.

43.
Effective as of September 20, 2004, Oak Brook Financial Corporation and Oak
Brook-G Schaub, LLC, but only for persons who became Employees immediately
following and as a result of the acquisition of certain assets of Oak Brook
Financial Corporation and Oak Brook-G Schaub, LLC by Cash America Advance, Inc.
on September 20, 2004.

44.
Effective as of November 2, 2004, Forte Pawn, Inc., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Forte Pawn, Inc. by Florida Cash America, Inc. on November 2,
2004.

45.
Effective as of January 1, 2005, Superpawn, Inc. and Camco, Inc., but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of Superpawn, Inc. and Camco, Inc. by Cash
America, Inc. of Nevada on December 10, 2004.

46.
Effective as of April 28, 2005, BG Capital, Ltd., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of BG Capital, Ltd. by Cash America Pawn L.P. on April 28, 2005.


B-5

--------------------------------------------------------------------------------




47.
Effective as of May 23, 2005, Chicago City Pawners, Inc., but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of Chicago City Pawners, Inc. by Cash America, Inc. of Illinois
on May 23, 2005.

48.
Effective as of June 18, 2005, Omegum Financial Services, Inc., but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of Omegum Financial Services, Inc. by Cash America
Advance, Inc. on June 18, 2005.

49.
Effective as of September 8, 2005, American Pawn & Jewelry, Inc., but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of American Pawn & Jewelry, Inc. by Cash America
Pawn L.P. on September 8, 2005.

50.
Effective as of October 4, 2005, Ace Pawn, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Ace Pawn, Inc. by Cash America Pawn L.P. on October 4, 2005.

51.
Effective as of January 30, 2006, Donald H. Anderson and Ginny R. Anderson, DBA
Magnolia Pawn, but only for persons who became Employees immediately following
and as a result of the acquisition of certain assets of Donald H. Anderson and
Ginny R. Anderson, DBA Magnolia Pawn, by Cash America Pawn L.P. on January 30,
2006.

52.
Effective as of July 28, 2006, Cash Alaska, LLC, but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Cash Alaska, LLC by Cash America, Inc. of Alaska on July 28, 2006.

53.
Effective as of July 28, 2006, Fine Pawn, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Fine Pawn, Inc. by Cash America, Inc. of Alaska on July 28, 2006.

54.
Effective as of September 15, 2006, The Check Giant, LLC, but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of The Check Giant LLC and its subsidiaries by Cash America Pawn,
Inc. of Ohio and Cash America Net Holdings, LLC and its subsidiaries on
September 15, 2006.

55.
Effective as of November 9, 2006, Mr. Money Holdings, Inc., but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of Mr. Money Holdings, Inc. by Cash America Pawn L.P. on November
9, 2006.

56.
Effective as of January 15, 2007, Quercus Investments, Inc., but only for
persons who became Employees immediately following and as a result of the
acquisition of


B-6

--------------------------------------------------------------------------------




certain assets of Quercus Investments, Inc. by Cash America Pawn L.P. on January
15, 2007.
57.
Effective as of February 15, 2007, Siz Ventures, Inc., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Siz Ventures, Inc. by Cash America, Inc. of Nevada on
February 15, 2007.

58.
Effective as of April 19, 2007, Donna C. Wall and Jerry E. Wall, DBA Texas
Jewelry & Loan, but only for persons who became Employees immediately following
and as a result of the acquisition of certain assets of Donna C. Wall and Jerry
E. Wall, DBA Texas Jewelry & Loan, by Cash America Pawn L.P. on April 19, 2007.

59.
Effective as of August 24, 2007, Pronto Pawn, Ltd., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Pronto Pawn, Ltd. by Cash America Pawn L.P. on August 24,
2007.

60.
Effective as of September 7, 2007, Bargain Mart Jewelry and Pawn, Inc., but only
for persons who became Employees immediately following and as a result of the
acquisition of certain assets of Bargain Mart Jewelry and Pawn, Inc. by Cash
America of Missouri, Inc. on September 7, 2007.

61.
Effective as of May 21, 2008, Best Pawn & Jewelry, Inc., but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of Best Pawn & Jewelry, Inc. by Cash America Pawn L.P. on May 21,
2008.

62.
Effective as of January 1, 2009, Primary Business Services, Inc., but only for
persons who became Employees immediately following and as a result of the
termination of the consulting contract with Conrad Management Corporation by
Primary Credit Processing, LLC, Primary Credit Services, LLC and Primary Payment
Solutions, LLC on January 1, 2009.

63.
Effective as of January 1, 2009, Primary Finance, Inc., but only for persons who
became Employees immediately following and as a result of the termination of the
consulting contract with Conrad Management Corporation by Primary Credit
Processing, LLC, Primary Credit Services, LLC and Primary Payment Solutions, LLC
on January 1, 2009.

64.
Effective as of January 1, 2009, Primary Processing, Inc., but only for persons
who became Employees immediately following and as a result of the termination of
the consulting contract with Conrad Management Corporation by Primary Credit
Processing, LLC, Primary Credit Services, LLC and Primary Payment Solutions, LLC
on January 1, 2009.

65.
Effective as of January 1, 2009, Primary Members Insurance Services, Inc., but
only for persons who became Employees immediately following and as a result of
the termination of the consulting contract with Conrad Management Corporation by


B-7

--------------------------------------------------------------------------------




Primary Credit Processing, LLC, Primary Credit Services, LLC and Primary Payment
Solutions, LLC on January 1, 2009.
66.
Effective as of January 1, 2009, Conrad Management Corporation, but only for
persons who became Employees immediately following and as a result of the
termination of the consulting contract with Conrad Management Corporation by
Primary Credit Processing, LLC, Primary Credit Services, LLC and Primary Payment
Solutions, LLC on January 1, 2009.

67.
Effective as of October 12, 2009, Lockhart Pawn, Ltd., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Lockhart Pawn, Ltd. by Cash America Pawn L.P. on October 12,
2009.

68.
Effective as of December 7, 2009, SJ Smith Investments, Inc. but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of SJ Smith Investments, Inc. by Cash America,
Inc. of Louisiana on December 7, 2009.

69.
Effective as of January 25, 2010, Pawnshop Operating Company, LLC, but only for
persons who became Employees immediately following and as a result of the
acquisition of certain assets of Pawnshop Operating Company, LLC by Cash America
Pawn L.P. on January 25, 2010.

70.
Effective as of October 1, 2010, Maxit Financial, LLC and its affiliates, but
only for persons who became Employees immediately following and as a result of
the acquisition of certain assets of Maxit Financial, LLC by Cash America, Inc.
of Nevada in October of 2010.

71.
Effective as of December 14, 2010, Mark Stephen Begue, but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of the Ozone Pawn Shop by Cash America, Inc. of Louisiana on
December 14, 2010.

72.
Effective as of December 16, 2010, Karl Russell Smith, Jr. and Billie Jean
Smith, but only for persons who became Employees immediately following and as a
result of the acquisition of certain assets of the A Plus Pawn Shop by Cash
America Pawn L.P. on December 16, 2010.

73.
Effective as of October 17, 2011, Quick Cash Pawn, LLC, but only for persons who
became Employees in October 2011 as a result of the acquisition of certain
assets of Quick Cash Pawn, LLC by Cash America, Inc. of Louisiana on October 17,
2011.

74.
Effective as of December 1, 2011, Pawn Partners, Inc., but only for persons who
became Employees in December 2011 as a result of the acquisition of certain
assets of Pawn Partners, Inc. by Cash America, Inc. of Nevada on November 30,
2011.


B-8

--------------------------------------------------------------------------------




75.
Effective as of October 25, 2012, Ca$h Corporation, Pawn Corp. #1, Inc.,
Pawncorp #2, Inc. and Pawncorp #4, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Ca$h Corporation, Pawn Corp. #1, Inc., Pawncorp #2, Inc. and Pawncorp
#4, Inc. by Cash America Pawn, Inc. of Nevada on October 25, 2012.

76.
Effective as of December 9, 2012, Falcon Credit, Inc., Casa Credit Credit, Inc.,
Classic Credit, Inc. and Standon, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Falcon Credit, Inc., Casa Credit Credit, Inc. and Standon, Inc. by
Cash America, Inc. of Kentucky, Cash America, Inc. of North Carolina and Cash
America, Inc. of Tennessee on December 9, 2012.

77.
Effective as of December 16, 2012, Falcon Credit, Inc., Casa Credit Credit,
Inc., Classic Credit, Inc. and Standon, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Classic Credit Credit, Inc. and Standon, Inc. by Cash America, Inc. of
North Carolina and Cash America, Inc. of Tennessee on December 9, 2012.

78.
Effective as of December 21, 2012, Big State Credit, Inc., but only for persons
who became Employees immediately following and as a result of the acquisition of
certain assets of Big State Credit, Inc. by Cash America Pawn L.P. on December
21, 2012.

79.
Effective as of May 17, 2013, Wagle's, Inc., but only for persons who became
Employees immediately following and as a result of the acquisition of certain
assets of Wagle's, Inc. by Florida Cash America, Inc. on May 17, 2013.

80.
Effective July 25, 2013, TDP Superstores Corp, but only for persons who became
Employees in July or August 2013 as a result of the acquisition of certain
assets of TDP Superstores Corp by Cash America Pawn L.P. on July 25, 2013.

81.
Effective August 1, 2013, TDP Superstores Corp, but only for persons who became
Employees in July or August 2013 as a result of the acquisition of certain
assets of TDP Superstores Corp by Cash America Pawn L.P. on August 1, 2013.

82.
Effective August 8, 2013, TDP Superstores Corp, but only for persons who became
Employees in August 2013 as a result of the acquisition of certain assets of TDP
Superstores Corp by Cash America Pawn L.P. on August 8, 2013.

83.
Effective November 20, 2013, Pawnmart, Inc., but only for persons who became
Employees in November 2013 through January 2014 as a result of the acquisition
of certain assets of Pawnmart, Inc. by Georgia Cash America, Inc. and Cash
America, Inc. of North Carolina on November 20, 2013 and December 12, 2013.


B-9

--------------------------------------------------------------------------------




84.
Effective as of April 28, 2014, Cash Value, Inc., but only for persons who
became Employees immediately following and as a result of the acquisition of
certain assets of Cash Value, Inc. by Florida Cash America, Inc. on April 28,
2014.












B-10

--------------------------------------------------------------------------------




SeCASH AMERICA INTERNATIONAL, INC.
401(k) SAVINGS PLAN


SCHEDULE C


TRANSFER ACCOUNTS
[See Plan Sections 1.76 and 4.2]




Plan Name                                Date of Transfer
1.
Doc Holliday’s 401(k) Plan                        May 15, 2000






C-1

--------------------------------------------------------------------------------






CASH AMERICA INTERNATIONAL, INC.
401(k) SAVINGS PLAN


SCHEDULE D


VESTING SCHEDULE FOR PLAN YEARS
BEGINNING BEFORE JANUARY 1, 1996
[See Plan Section 8.1]




The Matching Account of a Participant who performed an Hour of Service on or
after April 1, 1994, but not after June 30, 1996, will vest in accordance with
the following vesting schedule, based upon the total of the Participant’s Years
of Vesting Service:


Years of Vesting Service
Completed by Participant
Vested Percentage of
Participant’s Matching Account
Less than 2 Years
0%
2 Years, but less than 3
25%
3 Years, but less than 4
50%
4 Years, but less than 5
75%
5 Years or more
100%





The Matching Account of a Participant who performed an Hour of Service on or
before, but not after, March 31, 1994, will vest in accordance with the
following vesting schedule, based upon the total of the Participant’s Years of
Vesting Service:


Years of Vesting Service
Completed by Participant
Vested Percentage of
Participant’s Matching Account
Less than 2 Years
0%
2 Years, but less than 3
20%
3 Years, but less than 4
40%
4 Years, but less than 5
60%
5 Years, but less than 6
80%
6 Years or More
100%








D-1

--------------------------------------------------------------------------------






CASH AMERICA INTERNATIONAL, INC.
401(k) SAVINGS PLAN


SCHEDULE E


ACQUIRED EMPLOYEES EXCLUDED FROM THE PLAN
[See Plan Section 1.22(d)]




None.







E-1